Filed 10/15/18
      01/17/18                                                     Case 16-10015                                                Doc 495
                                                                                                                                    397



                              1     Ashley M. McDow (245114)
                                    Michael T. Delaney (261714)
                              2     BAKER & HOSTETLER LLP
                                    11601 Wilshire Boulevard, Suite 1400
                              3     Los Angeles, CA 90025-0509
                                    Telephone: 310.820.8800
                              4     Facsimile:    310.820.8859
                                    Email:        amcdow@bakerlaw.com
                              5                   mdelaney@bakerlaw.com
                              6     Attorneys for Debtor,
                                    SOUTHERN INYO HEALTHCARE DISTRICT
                              7

                              8                           UNITED STATES BANKRUPTCY COURT
                              9                               EASTERN DISTRICT OF CALIFORNIA
                             10                                        FRESNO DIVISION
                             11
                                    In re                                           Case No.: 2016-10015 FEC
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                    SOUTHERN INYO HEALTHCARE                        Chapter 9
        L OS A NGELES




                             13     DISTRICT,
                                                                                    Doc. No. BH-20
                             14                     Debtor.
                                                                                    SECOND AMENDED DISCLOSURE
                             15                                                     STATEMENT WITH RESPECT TO THE
                                                                                    PLAN FOR THE ADJUSTMENT OF
                             16                                                     DEBTS OF SOUTHERN INYO
                                                                                    HEALTHCARE DISTRICT
                             17
                                                                                    Hearing:
                             18                                                     Date: February 28, 2018
                                                                                    Time: 1:30 p.m.
                             19                                                     Place: Dept A, Ctrm 11
                                                                                            U.S. Bankruptcy Court
                             20                                                             2500 Tulare Street
                                                                                            Fresno, CA 93721
                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28


                            EXHIBIT CC 309                       SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                      Case 16-10015                                                Doc 495
                                                                                                                                     397



                              1     CAVEAT: The Bankruptcy Court has not yet approved the within disclosure statement
                              2     pursuant to section 1125(b) of the Bankruptcy Code for use in the solicitation of vote with
                              3     respect to the plan of adjustment of debts for Southern Inyo Healthcare District described
                              4     herein. Accordingly, the filing and distribution of the within disclosure statement is not
                              5     intended and should not be construed as a solicitation of acceptance or rejection of the plan
                              6     of adjustment of debts described herein.
                              7                           [This caveat shall be removed prior to solicitation]
                              8

                              9

                             10

                             11
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W
        L OS A NGELES




                             13

                             14

                             15

                             16

                             17

                             18

                             19
                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28


                            EXHIBIT CC 310                        SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                                    Case 16-10015
                                                                                   TABLE   OF CONTENTS                                                                         Doc 495
                                                                                                                                                                                   397

                                                                                                                                                                           Page
                              1     I.       SUMMARY ........................................................................................................................ 1
                              2     II.      INTRODUCTION .............................................................................................................. 7
                              3              A.        Purpose of the Disclosure Statement ...................................................................... 7
                              4              B.        Summary of Entities Entitled to Vote to Accept or Reject the Plan and Certain
                                                       Prerequisites to Confirming the Plan ...................................................................... 8
                              5
                                             C.        Summary of Voting Procedures, Balloting Deadline, Confirmation Hearing,
                              6                        and Other Dates, Deadlines, and Procedures .......................................................... 9
                              7                        1.         Voting Procedures and Deadlines ............................................................... 9
                              8                        2.         Date of Confirmation Hearing and Deadline for Objecting to
                                                                  Confirmation of the Plan ............................................................................. 9
                              9
                                             D.        General Notices and Disclaimers .......................................................................... 10
                             10
                                             E.        Additional Information ......................................................................................... 11
                             11
                                    III.     BACKGROUND INFORMATION ................................................................................. 11
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W
        L OS A NGELES




                                             A.        The District ........................................................................................................... 11
                             13
                                             B.        Events Precipitating Bankruptcy ........................................................................... 12
                             14
                                                       1.         Historical Financial Issues ........................................................................ 12
                             15
                                                       2.         Breakdown of Operations Due to Cash Shortage ..................................... 13
                             16
                                                       3.         Appointment and Actions of New Board of Directors.............................. 14
                             17
                                    IV.      COMMENCEMENT AND ADMINISTRATION OF CHAPTER 9 CASE ................... 16
                             18
                                             A.        Commencement of the Chapter 9 Case ................................................................. 16
                             19
                                             B.        Immediate Actions to Stabilize Operations and Revenue Deficits ....................... 16
                             20
                                             C.        Eligibility Litigation .............................................................................................. 17
                             21
                                             D.        Appointment of Patient Care Ombudsman ........................................................... 17
                             22
                                             E.        Disputes Pertaining to Claims Against the District .............................................. 18
                             23
                                             F.        Pending Litigation ................................................................................................. 19
                             24
                                             G.        Post-Petition Financing ......................................................................................... 20
                             25
                                    V.       THE DISTRICT’S LIABILITIES AND ASSETS ........................................................... 21
                             26
                                             A.        Liabilities .............................................................................................................. 21
                             27
                                                       1.         Summary of Scheduled Claims ................................................................. 21
                             28
                                                                                                       -i-
                            EXHIBIT CC 311                                     SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                            Case
                                                                       TABLE OF16-10015
                                                                                CONTENTS CONTINUED                                                                           Doc 495
                                                                                                                                                                                 397

                                                                                                                                                                         Page
                              1                     2.         Proofs of Claim ......................................................................................... 21
                              2                     3.         Alterations to Liability under the Plan ...................................................... 22
                              3                                a.         Alteration of Claims ...................................................................... 22
                              4                                b.         Disputed Claims ............................................................................ 23
                              5                     4.         Summary of Current Liabilities ................................................................ 26
                              6                     5.         Statement Regarding Liabilities ................................................................ 26
                              7              B.     Assets .................................................................................................................... 27
                              8                     1.         Additional Medical Services and Treatment ............................................. 27
                              9                     2.         Parcel Tax Increase ................................................................................... 28
                             10                     3.         Transient Occupancy Tax ......................................................................... 29
                             11                     4.         Claims and Causes of Action Against Third Parties ................................. 29
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                                               a.         Potential Claims and Causes of Action ......................................... 30
        L OS A NGELES




                             13     VI.      SUMMARY OF THE PLAN OF ADJUSTMENT .......................................................... 31
                             14              A.     Classification and Treatment of Claims ................................................................ 32
                             15                     1.         Unclassified Claims .................................................................................. 32
                             16                                a.         Administrative Expense Claims .................................................... 32
                             17                                b.         Professional Claims....................................................................... 32
                             18                                c.         Deadline for the Filing and Assertion of Postpetition Claims,
                                                                          Administrative Claims, and Professional Claims.......................... 33
                             19
                                                    2.         Class 1 – Secured Claims .......................................................................... 34
                             20
                                                               a.         Class 1A – Action Capital Corporation ........................................ 34
                             21
                                                               b.         Class 1B – Bank of the West/Thermo Fisher Financial
                             22                                           Services, Inc. ................................................................................. 34
                             23                                c.         Class 1C – Canon Financial Services, Inc. ................................... 35
                             24                                d.         Class 1D – Cardinal Health 110, LLC .......................................... 35
                             25                                e.         Class 1E – Healthcare Resource Group ........................................ 36
                             26                                f.         Class 1F – Optum Bank, Inc. ........................................................ 37
                             27                                g.         Class 1G – Vi Healthcare Finance, Inc. ........................................ 38
                             28                     3.         Class 2 – Post-Petition Claims .................................................................. 38
                                                                                                    - ii -
                            EXHIBIT CC 312                                  SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                         Case
                                                                    TABLE OF16-10015
                                                                             CONTENTS CONTINUED                                                                         Doc 495
                                                                                                                                                                            397

                                                                                                                                                                    Page
                              1                              a.         Impairment and Voting ................................................................. 38
                              2                              b.         Treatment ...................................................................................... 39
                              3                   4.         Class 3 – General Unsecured Claims ........................................................ 39
                              4                              a.         Impairment and Voting ................................................................. 39
                              5                              b.         Treatment ...................................................................................... 39
                              6                              c.         Class 4 Election ............................................................................. 39
                              7                   5.         Class 4 – Convenience Claims .................................................................. 40
                              8                              a.         Impairment and Voting ................................................................. 40
                              9                              b.         Treatment ...................................................................................... 40
                             10              B.   Treatment of Executory Contracts and Unexpired Leases .................................... 40
                             11                   1.         Generally ................................................................................................... 40
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                                  2.         Assumption of Executory Contracts and Unexpired Leases ..................... 40
        L OS A NGELES




                             13                              a.         Cure Payments .............................................................................. 41
                             14                              b.         Adequate Assurance of Prompt Cure and Future Performance .... 41
                             15                   3.         Rejection of Executory Contracts and Unexpired Leases ......................... 42
                             16                              a.         Claims Arising from Rejection ..................................................... 43
                             17              C.   Means for Execution and Implementation of Plan ................................................ 44
                             18              D.   Distributions .......................................................................................................... 45
                             19                   1.         Disbursing Agent ...................................................................................... 45
                             20                   2.         Delivery of Distributions .......................................................................... 45
                             21                   3.         Undeliverable Distributions ...................................................................... 46
                             22                   4.         Distribution of Cash .................................................................................. 46
                             23                   5.         Timeliness of Payments ............................................................................ 46
                             24                   6.         Default and Cure ....................................................................................... 46
                             25                   7.         Compliance with Tax Requirements ......................................................... 47
                             26                   8.         Time Bar to Cash Payments ...................................................................... 47
                             27                   9.         No De Minimis Distributions .................................................................... 48
                             28                   10.        No Distributions on Account of Disputed Claims .................................... 48
                                                                                                - iii -
                            EXHIBIT CC 313                                SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                               Case
                                                                          TABLE OF16-10015
                                                                                   CONTENTS CONTINUED                                                                          Doc 495
                                                                                                                                                                                   397

                                                                                                                                                                           Page
                              1                        11.        No Post-Petition Date Accrual .................................................................. 48
                              2              E.        Disputed Claims; Objections to Claims; Prosecution of Objections to Disputed
                                                       Claims ................................................................................................................... 49
                              3
                                                       1.         Claim Objection Deadline; Prosecution of Objections ............................. 49
                              4
                                                       2.         Reserves, Payments, and Distributions with Respect to Disputed
                              5                                   Claims ....................................................................................................... 49
                              6              F.        Continuing Jurisdiction of the Bankruptcy Court ................................................. 49
                              7     VII.     CONFIRMATION AND EFFECTIVE DATE OF THE PLAN ...................................... 49
                              8              A.        Voting and Right to be Heard at Confirmation ..................................................... 50
                              9                        1.         Who May Support or Object to Confirmation of the Plan? ...................... 50
                             10                        2.         Who May Vote to Accept or Reject the Plan? .......................................... 50
                             11                        3.         Votes Required to Confirm Plan ............................................................... 51
  B AKER & H OSTETLER LLP




                             12                        The “Best Interests” Test ...................................................................................... 51
     A TTORNEYS AT L A W




                                             B.
        L OS A NGELES




                             13              C.        Feasibility .............................................................................................................. 52
                             14              D.        “Cramdown” ......................................................................................................... 53
                             15              E.        Conditions Precedent ............................................................................................ 53
                             16                        1.         Condition Precedent to Confirmation ....................................................... 53
                             17                        2.         Conditions Precedent to Effective Date .................................................... 53
                             18                        3.         Non-Occurrence of Effective Date............................................................ 54
                             19                        4.         Waiver of Conditions Precedent to Effective Date ................................... 54
                             20              F.        Effect of Confirmation .......................................................................................... 54
                             21                        1.         Dissolution of the Committee ................................................................... 54
                             22                        2.         Discharge of the District ........................................................................... 55
                             23                        3.         Injunction .................................................................................................. 55
                             24                        4.         Term of Existing Injunctions and Stays .................................................... 55
                             25                        5.         Exculpation ............................................................................................... 56
                             26                        6.         Good Faith Compromise ........................................................................... 56
                             27     VIII.    RESERVATION OF RIGHTS OF ACTION ................................................................... 57
                             28     IX.      RISK FACTORS............................................................................................................... 57
                                                                                                      - iv -
                            EXHIBIT CC 314                                     SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                       Case
                                                                  TABLE OF16-10015
                                                                           CONTENTS CONTINUED                                             Doc 495
                                                                                                                                              397

                                                                                                                                       Page
                              1     X.       FEDERAL INCOME TAX CONSEQUENCES .............................................................. 59
                              2     XI.      RECOMMENDATION AND CONCLUSION ................................................................ 60
                              3

                              4

                              5

                              6

                              7

                              8

                              9

                             10

                             11
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W
        L OS A NGELES




                             13

                             14

                             15

                             16

                             17

                             18

                             19
                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28
                                                                                       -v-
                            EXHIBIT CC 315                            SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                         Case 16-10015                                                   Doc 495
                                                                                                                                           397



                              1     I.       SUMMARY
                              2              The following section summarizes certain important aspects of the Second Amended
                              3     Plan for the Adjustment of Debts for Southern Inyo Healthcare District (the “Plan”). These
                              4     matters are discussed further elsewhere in the within Second Amended Disclosure
                              5     Statement with Respect to the Plan for the Adjustment of Debts for Southern Inyo
                              6     Healthcare District (the “Disclosure Statement”). Capitalized terms are defined in the text
                              7     of this Disclosure Statement as well as the Plan, and any capitalized term used but not
                              8     defined in the Disclosure Statement shall have the meaning ascribed to such term in the
                              9     Plan. Unless otherwise noted, all references to “section ____ ” refer to the specified section
                             10     of the Bankruptcy Code.
                             11              Please be aware that the Disclosure Statement contains information that may be
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                    important to certain creditors or classes of creditors that is not set forth in this Summary
        L OS A NGELES




                             13     and that such information may influence your decision regarding whether to accept or
                             14     reject the Plan. Accordingly, please review the Disclosure Statement and Plan as well as the
                             15     supporting documents in their entirety.
                             16                                                    ****
                             17

                             18              The Southern Inyo Healthcare District is a California Healthcare District. The District
                             19     operates a hospital, skilled nursing facility, and medical clinic in Inyo County, California. The
                             20     District filed a petition for relief under chapter 9 of the Bankruptcy Code on January 4, 2016,
                             21     which was designated Case Number 2016-10015. The United States Bankruptcy Court for the
                             22     Eastern District of California, Fresno Division, the Honorable Fredrick E. Clement presiding,
                             23     entered an order for relief in the Chapter 9 Case on July 12, 2016, as docket entry 195. The
                             24     Chapter 9 Case currently is pending before the Bankruptcy Court.
                             25              The Second Amended Plan for the Adjustment of Debts for Southern Inyo Healthcare
                             26     District proposed by the District involves the adjustment of the District’s operations and the
                             27     repayment of its obligations under the Plan with operational revenues as well as additional
                             28     revenues derived from expanded operations, potential litigation recoveries, and increases to parcel
                                                                                    -1-
                            EXHIBIT CC 316                          SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                             Case 16-10015                                                           Doc 495
                                                                                                                                                       397



                              1     and transient occupancy taxes. With the additional funds and revenues, the District will be able
                              2     to maintain operations and repay its obligations pursuant to the Plan by December 2025. While
                              3     approval of the tax measure is required, and the District has yet to obtain such approval, the
                              4     District has commenced the process for obtaining the necessary approvals and believes these
                              5     measures will be approved prior to the Effective Date. The District anticipates that measures will
                              6     be voted upon in April 2018, which will result in an Effective Date for the Plan in or about
                              7     January 2019.
                              8                In the event the District is unable to adjust its debts pursuant to the Plan, or any amended
                              9     or revised version thereof, the District will likely be unable to maintain operations and, as a result,
                             10     will be forced to close the hospital, medical clinic, and skilled nursing facility, which would not
                             11     only render the District unable to pay its obligations, it would leave the community without
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                    necessary medical services.
        L OS A NGELES




                             13                The following chart summarizes key information, including the proposed treatment of the
                             14     various classes of claims:
                             15
                                        Debtor                                  Southern Inyo Healthcare District, a California Local
                             16                                                 Health Care District

                             17         Bankruptcy Court                        United States Bankruptcy Court for the Eastern District of
                                                                                California, Fresno Division
                             18                                                 The Honorable Fredrick E. Clement presiding
                             19         Plan                                    Second Amended Plan for the Adjustment of Debts of
                                                                                Southern Inyo Healthcare District
                             20
                                        Purpose of Disclosure                   To provide information of a kind, and in sufficient detail,
                             21         Statement                               that would enable a typical holder of Claims in a class
                                                                                Impaired under the Plan to make an informed judgment
                             22                                                 with respect to voting on the Plan.
                             23         Balloting Information                   Ballots have been provided with this Disclosure Statement
                                                                                to creditors known to have Claims that are Impaired under
                             24                                                 the Plan. See Exhibit 1.1
                             25                                                 Ballots must be received by the Ballot Tabulator no later
                                                                                than ____ a.m./p.m., Pacific Time, on ____________ ,
                             26
                                    1
                             27       All exhibits referenced herein are attached to the contemporaneously-filed Exhibits to Second Amended Plan for the
                                    Adjustment of Debts of Southern Inyo Healthcare District, Disclosure Statement Relating Thereto, and the
                             28     Declaration of Brian Weiss in Support Thereof (the “Plan Exhibits”). Unless otherwise stated, “Exhibit __ ” refers
                                    to the specified exhibit appended to the Plan Exhibits.
                                                                                           -2-
                            EXHIBIT CC 317                              SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                              Case 16-10015                                                              Doc 495
                                                                                                                                                           397



                              1                                                   2018.2
                              2         Ballot Tabulator                          Karla Hernandez, Baker & Hostetler LLP, 11601 Wilshire
                                                                                  Blvd., Ste. 1400, Los Angeles, California 90025
                              3                                                   (facsimile 310.820.8859; email
                                                                                  khernandez@bakerlaw.com)
                              4
                                        Confirmation Hearing                      The Court shall hold a hearing regarding the confirmation
                              5                                                   of the Plan on ________ , 2018, commencing at ____
                                                                                  a.m./p.m. Pacific Time.
                              6
                                        Confirmation Objections                   Any objections to confirmation of the Plan must be set
                              7                                                   forth in writing and filed and served no later than
                                                                                  ___________ , 2018.
                              8
                                        Treatment of Claims                       If the Court confirms the Plan and the Plan becomes
                              9                                                   effective, Claims will be treated as follows:
                             10            Administrative Claims                  Administrative Claims shall receive Cash on the Effective
                                                                                  Date, or as soon thereafter as practicable, in an amount
                             11                                                   equal to their approved Administrative Claim.
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                           Professional Claims                    Holders of Professional Claims shall be treated as follows:
        L OS A NGELES




                                                                                  (i) Baker & Hostetler LLP shall receive payment on
                             13                                                   account of the portion of its Allowed Professional Claim
                                                                                  relating to attorneys’ fees in monthly installments over a
                             14                                                   term of 36 months commencing on the Effective Date;
                                                                                  and (ii) Nave Cortell LLP and Province as well as the
                             15                                                   portion of the Allowed Professional Claim of Baker &
                                                                                  Hostetler LLP relating to costs incurred in the course of
                             16                                                   the Chapter 9 Case shall receive Cash on the Effective
                                                                                  Date, or as soon thereafter as practicable, in an amount
                             17                                                   equal to their respective Allowed Professional Claims.
                             18                                                   Payment of Professional Claims is subject to a finding of
                                                                                  the Bankruptcy Court that the amounts of the Professional
                             19                                                   Claims are reasonable.

                             20            Class 1                                Claims in Class 1 are separated in to subclasses, which, in
                                           Secured Claims                         each instance, are treated as separate classes under the
                             21                                                   Plan.

                             22               Class 1A                            Impaired. Action Capital Corporation shall receive an
                                              Action Capital                      allowed General Unsecured Claim in the amount of
                             23               Corporation                         $185,600.35.

                             24               Class 1B                            Impaired. The District shall surrender to Bank of the
                                              Bank of the West/Thermo             West or Thermo Fisher Financial Services, Inc. the
                             25               Fisher Financial Services,          collateral for the underlying agreement.
                                              Inc.
                             26

                             27
                                    2
                             28      The District shall fill-in all missing information and incorporate all bracketed language contained herein prior to
                                    circulation of the final disclosure statement for solicitation.
                                                                                             -3-
                            EXHIBIT CC 318                                SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                        Case 16-10015                                                    Doc 495
                                                                                                                                           397



                              1
                                              Class 1C                    Impaired. The District shall surrender to Canon
                              2               Canon Financial Services,   Financial Services, Inc. the collateral for the underlying
                                              Inc.                        agreement.
                              3
                                              Class 1D                    Unimpaired. Cardinal Health 110, LLC shall be entitled
                              4               Cardinal Health 110, LLC    to retain the funds presently in its possession, which total
                                                                          $838.28. The remainder of this Claim shall be allowed as
                              5                                           a General Unsecured Claim.

                              6               Class 1E                    Impaired. Class 1E is comprised of the Disputed Claim
                                              Healthcare Resource         of HRG. Class 1E shall not receive any distributions
                              7               Group                       under the Plan unless and until a court of competent
                                                                          jurisdiction enters a Final Order allowing the HRG Claim
                              8                                           or HRG returns any and all avoidable transfers. If the
                                                                          HRG Claim is adjudged valid, enforceable and secured in
                              9                                           whole or in part and/or HRG returns any and all avoidable
                                                                          transfers, the District shall make periodic payments to
                             10                                           HRG until the Class 1E Claim is paid in full with interest.
                                                                          Under the Plan, the payments on account of the Class 1E
                             11                                           Claim shall begin in the first full month following the
                                                                          allowance of the HRG Claim and/or the return of any and
  B AKER & H OSTETLER LLP




                             12                                           all avoidable transfers. If deemed an Allowed Claim,
     A TTORNEYS AT L A W




                                                                          HRG shall receive monthly payments in the approximate
        L OS A NGELES




                             13                                           amount of $2,020.00 per month over the life of the Plan,
                                                                          which equates to the full amount of the Claim plus interest
                             14                                           at a rate of 3.25% per annum.

                             15               Class 1F                    Impaired. Class 1F is comprised of the Disputed Claim
                                              Optum Bank, Inc.            of Optum. Class 1F shall not receive any distributions
                             16                                           under the Plan unless and until a court of competent
                                                                          jurisdiction enters a Final Order allowing the Optum
                             17                                           Claim. If the Optum Claim is adjudged valid, enforceable
                                                                          and secured in whole or in part, the District shall pay
                             18                                           Optum Cash in an amount equal to the portion of the
                                                                          Optum Claim allowed as a Secured Claim, which may
                             19                                           include interest and costs and expenses incurred by
                                                                          Optum in association with the underlying loan, to the
                             20                                           extent permitted under the Optum loan agreement and
                                                                          allowed by the Court, no later than one hundred and
                             21                                           twenty (120) days following the entry of a Final Order
                                                                          allowing the Optum Claim. If the Optum Claim is
                             22                                           adjudged valid and enforceable but not wholly secured,
                                                                          the portion of the Optum Claim adjudged to be a Secured
                             23                                           Claim, which may include interest and costs and expenses
                                                                          incurred by Optum in association with the underlying
                             24                                           loan, to the extent permitted under the Optum loan
                                                                          agreement and allowed by the Court, shall be treated
                             25                                           pursuant to the preceding sentence and any order(s)
                                                                          entered in the Optum Adversary and the remaining
                             26                                           Allowed Claim shall be treated as a General Unsecured
                                                                          Claim in Class 3. If the Optum Claim is adjudged invalid
                             27                                           and unenforceable, Class 1F shall not receive any
                                                                          distributions under the Plan.
                             28
                                                                                   -4-
                            EXHIBIT CC 319                          SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                        Case 16-10015                                                  Doc 495
                                                                                                                                         397



                              1
                                              Class 1G                   Impaired. The treatment of Class 1G shall depend on the
                              2               Vi Healthcare Finance Inc. outcome of the ViHF Adversary. If the District succeeds
                                                                         in disallowing the ViHF Claim in its entirety, Class 1G
                              3                                          shall not receive any distributions under the Plan. If the
                                                                         Bankruptcy Court allows the ViHF Claim as a
                              4                                          subordinated claim and transfers any security interest(s)
                                                                         associated therewith to the District, the ViHF Claim shall
                              5                                          be treated in a separate class of subordinated Claims—
                                                                         Class 5. Class 5 shall receive a distribution equal to three
                              6                                          percent (3%) of the total claims in the Class, which shall
                                                                         be paid in a lump sum within one hundred and twenty
                              7                                          (120) days after entry of an order subordinating the ViHF
                                                                         Claim. If the Bankruptcy Court allows the ViHF Claim as
                              8                                          a Class 1G Claim, the District shall pay the Allowed
                                                                         Secured Claim of ViHF in full within one hundred and
                              9                                          twenty (120) days after entry of an order allowing the
                                                                         Class 1G Claim
                             10
                                          Class 2                         Impaired. Holders of Class 2 Claims shall receive Cash
                             11           Post-Petition Claims            on the Effective Date, or as soon thereafter as practicable,
                                                                          in an amount equal to the amount listed for each
  B AKER & H OSTETLER LLP




                             12                                           respective claimant in Exhibit 6.
     A TTORNEYS AT L A W
        L OS A NGELES




                             13           Class 3                         Impaired. Holders of Class 3 Claims shall receive a pro
                                          General Unsecured Claims        rata portion of $100,000.00, which shall be paid as
                             14                                           follows: (a) $25,000.00 on December 31, 2019, or as soon
                                                                          thereafter as practicable; (b) $25,000.00 on April 30,
                             15                                           2020; (c) $25,000 on December 31, 2020, or as soon
                                                                          thereafter as practicable; and (d) $25,000 on April 30,
                             16                                           2021, or as soon thereafter as practicable. In addition to
                                                                          the foregoing distributions, holders of Class 3 Claims
                             17                                           shall receive a pro rata portion of 25% of any recovery,
                                                                          net of fees, costs, and other administrative expenses
                             18                                           associated therewith, from the proposed litigation against
                                                                          HCCA, which shall be paid no later than 120 calendar
                             19                                           days following recovery thereof.
                                                                          Holders of Class 3 Claims shall have the ability to waive
                             20                                           their entitlement to Class 3 treatment and, instead, elect to
                                                                          have their Claims treated as Class 4 Claims. See Section
                             21                                           VI.A.5.c.
                             22           Class 4                         Impaired. Holders of Class 4 Claims shall receive Cash
                                          Convenience Class Claims        on the Effective Date, or as soon thereafter as practicable,
                             23                                           in an amount equal to the lesser of (a) the amount of their
                                                                          Allowed Class 4 Claims or (b) $100.00.
                             24
                                     Background Information               See pages 16 to 25
                             25
                                     Questions                            Please contact the District’s counsel, Ashley M. McDow,
                             26                                           Baker & Hostetler LLP, 11601 Wilshire Blvd., Ste. 1400,
                                                                          Los Angeles, California 90025
                             27                                           (telephone 310.820.8800; facsimile 310.820.8859)
                             28
                                                                                   -5-
                            EXHIBIT CC 320                          SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                     Case 16-10015                                                Doc 495
                                                                                                                                    397



                              1     PLEASE NOTE: To the extent there is any inconsistency between the Plan (including the
                              2     Exhibits and any supplements to the Plan) and the description of the Plan in the Disclosure
                              3     Statement, the terms of the Plan (including the Exhibits and any supplements to the Plan)
                              4     will govern.
                              5

                              6

                              7

                              8

                              9

                             10

                             11
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W
        L OS A NGELES




                             13

                             14

                             15

                             16

                             17

                             18

                             19
                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28
                                                                                -6-
                            EXHIBIT CC 321                       SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                         Case 16-10015                                                   Doc 495
                                                                                                                                           397



                              1     II.      INTRODUCTION
                              2              The District filed a voluntary petition for relief under chapter 9 of the Bankruptcy Code in
                              3     the United States Bankruptcy Court for the Eastern District of California—thereby commencing
                              4     the above-captioned bankruptcy case. On or about July 12, 2016, the Court entered an Order for
                              5     Relief under chapter 9 of the Bankruptcy Code.
                              6              The District is the proponent of the Plan. During a hearing held on ______ , 2018, the
                              7     Court found that the Disclosure Statement contains “adequate information” within the meaning of
                              8     section 1125 of the Bankruptcy Code and authorized the District to transmit the Disclosure
                              9     Statement and Plan to holders of Impaired claims in connection with the solicitation of votes on
                             10     the Plan.
                             11              As discussed below, the District believes that adjusting its obligations pursuant to the Plan
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                    provides the best result for creditors and that any alternative would result in delay and/or reduced
        L OS A NGELES




                             13     distributions to creditors, if any at all. Accordingly, the District encourages creditors to vote to
                             14     accept the Plan.
                             15              A.     Purpose of the Disclosure Statement
                             16              The Bankruptcy Code generally requires that the proponent of a plan of adjustment
                             17     prepare and file with the Bankruptcy Court a “disclosure statement” that provides information of
                             18     a kind and in sufficient detail that would enable a typical holder of claims in a Class Impaired
                             19     under the proposed plan to make an informed decision regarding whether to accept or reject the
                             20     plan. In accordance with this requirement, the within Disclosure Statement provides information
                             21     regarding the Plan and the treatment of Claims thereunder. Parties in interest should read the
                             22     Plan and Disclosure Statement as well as all associated documents carefully and in their
                             23     entirety in order to (a) determine how the Plan will affect their Claims against the District,
                             24     (b) understand their rights (if any) as they pertain to voting on the Plan, (c) understand their
                             25     rights (if any) as they pertain to objecting to confirmation of the Plan, and (d) determine how
                             26     and when creditors may vote to accept or reject the Plan.
                             27              The Disclosure Statement cannot and, therefore, does not provide creditors with advice or
                             28     inform creditors regarding all aspects of their rights. Holders of any Claims against the District
                                                                                     -7-
                            EXHIBIT CC 322                           SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                             Case 16-10015                                                            Doc 495
                                                                                                                                                        397



                              1     are advised to consult with independent counsel and/or a financial advisor to obtain advice
                              2     regarding how the Plan will affect them and their Claims against the District and the best course
                              3     of action to take with respect to the Plan.
                              4              This Disclosure Statement has been prepared in good faith and in compliance with
                              5     applicable provisions of the Bankruptcy Code and Federal Rules of Bankruptcy Procedure.
                              6     Based upon currently available information, the District believes that the information contained in
                              7     this Disclosure Statement is true and correct as of the date of its filing. The Disclosure Statement
                              8     cannot and does not reflect events that may occur after January 17, 2018.
                              9              B.      Summary of Entities Entitled to Vote to Accept or Reject the Plan and
                             10                      Certain Prerequisites to Confirming the Plan
                             11              Each holder of an Allowed Claim classified into Classes 1A, 1B, 1C, 1F, 2, 3, and 4 of the
  B AKER & H OSTETLER LLP




                             12     Plan (collectively, the “Voting Classes”) shall be entitled to vote each such Claim to accept or
     A TTORNEYS AT L A W
        L OS A NGELES




                             13     reject the Plan.3
                             14              The Bankruptcy Court may only confirm the Plan if at least one Class of Impaired Claims
                             15     has voted to accept the Plan (without counting the votes of any Insiders4 whose Claims are
                             16     classified within that Class) and if certain statutory requirements are met as to both non-
                             17     consenting members within a consenting Class and as to any dissenting Classes. A Class of
                             18     Claims shall be deemed to have accepted the Plan if at least one-half in number and at least two-
                             19     thirds in amount of the Allowed Claims actually voting in that Class vote in favor of the Plan.
                             20              In the event of a rejection of the Plan by any of the Voting Classes, the District will
                             21     request that the Bankruptcy Court confirm the Plan in accordance with those portions of section
                             22     1129(b) applicable to cases filed under chapter 9 of the Bankruptcy Code, which provisions
                             23     permit confirmation of the Plan notwithstanding the rejection thereof by an Impaired Class
                             24     through a process commonly known as “cramdown”. In order to confirm the Plan through
                             25

                             26
                                    3
                                      While Class 1F is comprised of the Disputed Optum Claim and, as such, Class 1F would not be entitled to vote on
                             27     the Plan ordinarily, the District and Optum entered into a stipulation to permit Optum to vote its Class 1F Claim
                                    notwithstanding the pending dispute and without affecting the parties’ respective rights. See D.E. 316.
                             28     4
                                      As used in this Disclosure Statement, “Insider” shall have the meaning ascribed to such term in section 101(31)(D),
                                    as applicable to municipalities.
                                                                                           -8-
                            EXHIBIT CC 323                               SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                         Case 16-10015                                                   Doc 495
                                                                                                                                           397



                              1     “cramdown”, the Court must find, among other things, that the Plan “does not discriminate
                              2     unfairly” and is “fair and equitable” with respect to each rejecting Class.
                              3              C.     Summary of Voting Procedures, Balloting Deadline, Confirmation Hearing,
                              4                     and Other Dates, Deadlines, and Procedures
                              5                     1.      Voting Procedures and Deadlines
                              6              The District has provided copies of this Disclosure Statement, the Plan, and the Ballot to
                              7     all known holders of Impaired Claims in the Voting Classes. Holders of an Allowed Claim in one
                              8     or more of the Voting Classes may vote to accept or reject the Plan by completing, executing, and
                              9     returning the Ballot by the Balloting Deadline (defined below) to the Ballot Tabulator—Karla
                             10     Hernandez, Baker & Hostetler LLP, 11601 Wilshire Blvd., Ste. 1400, Los Angeles, California
                             11     90025 (facsimile 310.820.8859; email sgaeta@bakerlaw.com).
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                             All Ballots, including Ballots transmitted by facsimile or email, must be completed,
        L OS A NGELES




                             13     signed, returned to, and actually received by the Ballot Tabulator by not later than
                             14     ______________ , ____, at 4:00 p.m. Pacific Time (the “Balloting Deadline”). Unless
                             15     expressly waived by the District in its sole and absolute discretion, Ballots received after the
                             16     Balloting Deadline, Ballots submitted directly to the Bankruptcy Court, and incomplete or
                             17     illegible Ballots shall not be counted in connection with the confirmation of the Plan.
                             18                     2.      Date of Confirmation Hearing and Deadline for Objecting to
                             19                             Confirmation of the Plan
                             20              The Bankruptcy Court shall hold a hearing to determine whether to confirm the Plan on
                             21     ____________________ , ____, at __:__ a.m./p.m. Pacific Time, in Department A, Courtroom 11
                             22     of the United States Bankruptcy Court located at 2500 Tulare Street, Fresno, CA 93721, the
                             23     Honorable Fredrick E. Clement presiding. The Confirmation Hearing may be continued from
                             24     time to time by pronouncement or order of the Bankruptcy Court with or without further notice.
                             25              Any objections to confirmation of the Plan along with copies of any and all supporting
                             26     documents must be filed with the Bankruptcy Court and served on the following entities or their
                             27     counsel of record no later than ________________ , ____: (a) the Bankruptcy Court, 2500 Tulare
                             28     Street, Suite 2501, Fresno, California 93721; (b) the Office of the United States Trustee, 2500
                                                                                    -9-
                            EXHIBIT CC 324                           SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                         Case 16-10015                                                   Doc 495
                                                                                                                                           397



                              1     Tulare Street, Suite 1401, Fresno, California 93721; and (c) Baker & Hostetler LLP, 11601
                              2     Wilshire Boulevard, Suite 1400, Los Angeles, California 90025, Attention: Ashley M. McDow,
                              3     Esq. Please be aware that the Bankruptcy Court may not consider any objections that are not
                              4     timely filed and served.
                              5              D.     General Notices and Disclaimers
                              6              The historical financial data relied upon in preparing the Plan and this Disclosure
                              7     Statement is based upon the District’s books and records. Although certain professional advisors
                              8     of the District assisted in the preparation of this Disclosure Statement and the documents filed in
                              9     support thereof, in doing so such professionals relied upon factual information and assumptions
                             10     regarding financial, business, and accounting data provided by the District and third parties, much
                             11     of which has not been audited. The District’s most recent audited financial statements, which
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                    cover the fiscal years ending June 30, 2013, June 30, 2014, and June 30, 2015, are included in the
        L OS A NGELES




                             13     Plan Exhibits as Exhibits 2, 3, and 4, respectively, and incorporated herein by reference.
                             14              The District’s professional advisors have not independently verified all financial
                             15     information provided in this Disclosure Statement, and, accordingly, make no representations
                             16     or warranties as to its accuracy. Moreover, although reasonable efforts have been made to
                             17     provide accurate information, the District does not warrant or represent that the information in
                             18     this Disclosure Statement, including any and all financial information and projections, is without
                             19     inaccuracy or omissions, or that actual values or distributions will comport with the estimates and
                             20     projections contained herein or submitted in support of the Plan and Disclosure Statement.
                             21              No individual or entity may rely upon the Plan or Disclosure Statement or any of the
                             22     supporting documentation for any purpose other than to determine whether to vote to accept or
                             23     reject the Plan. Nothing contained in such documents constitutes an admission of any fact or
                             24     liability by any party, nor shall such information or documentation be admissible in any
                             25     proceeding involving the District or any other party, nor will this Disclosure Statement be deemed
                             26     evidence of the tax or other legal effects of the Plan on holders of Claims in the Chapter 9 Case.
                             27     This Disclosure Statement is not intended to be a disclosure communication to the public capital
                             28     markets and should not be relied upon by investors.
                                                                                    - 10 -
                            EXHIBIT CC 325                           SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                         Case 16-10015                                                    Doc 495
                                                                                                                                            397



                              1              Certain information included in this Disclosure Statement and its exhibits contains
                              2     forward-looking statements. The words “believe,” “expect,” “anticipate,” and similar expressions
                              3     identify such forward-looking statements. The forward-looking statements were based upon
                              4     information and documentation available when such statements were made and are subject to
                              5     risks and uncertainties that could cause actual results to differ materially from those expressed in
                              6     the statements. A number of those risks and uncertainties are described below. Therefore,
                              7     readers are cautioned not to place undue reliance on the forward-looking statements in this
                              8     Disclosure Statement. The District undertakes no obligation to publicly update or revise any
                              9     forward-looking statements, whether as a result of new information, future events, or otherwise.
                             10              No regulatory agency has approved or disapproved this Disclosure Statement, nor has any
                             11     such agency determined whether this Disclosure Statement is accurate, truthful, or complete.
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                             E.     Additional Information
        L OS A NGELES




                             13              If you have any questions about the procedures for voting on the Plan, desire an additional
                             14     copy of the Ballot, or seek further information about the dates and deadlines applicable to the
                             15     confirmation of the Plan, please contact counsel for the District via email at the following
                             16     addresses: Ashley M. McDow at amcdow@bakerlaw.com, Michael T. Delaney at
                             17     mdelaney@bakerlaw.com, and Karla Hernandez at khernandez@bakerlaw.com. Any party
                             18     represented by counsel is directed to submit any questions through counsel. Counsel for the
                             19     District cannot and will not communicate directly with any individual or entity represented by
                             20     counsel in relation to the Chapter 9 Case. Please note that counsel for the District cannot and will
                             21     not provide creditors with any legal advice, including, without limitation, advice regarding how to
                             22     vote on the Plan or the effect that confirmation of the Plan will have upon any Claims that may
                             23     exist against the District.
                             24     III.     BACKGROUND INFORMATION
                             25              A.     The District
                             26              The District is a special district formed under the California Local Healthcare District
                             27     Law, Cal. Health and Safety Code § 32000, et seq., located in Lone Pine, California. As of the
                             28     commencement of the Chapter 9 Case, the District owned and operated three facilities—namely,
                                                                                    - 11 -
                            EXHIBIT CC 326                           SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                              Case 16-10015                                                             Doc 495
                                                                                                                                                          397



                              1     an emergency and acute care facility with four (4) beds (the “Hospital”), a skilled nursing facility
                              2     with thirty-three (33) beds (the “SNF”), and an out-patient medical clinic (the “Clinic”).
                              3              B.       Events Precipitating Bankruptcy
                              4                       1.       Historical Financial Issues
                              5              As a rural healthcare district, the District has historically operated on a narrow margin;
                              6     however, beginning in 2008, the District started experiencing substantial financial difficulties as
                              7     patient demands and revenues declined while operational expenses remained high due to the cost
                              8     of new hospital equipment and increasing salaries resulting from the limited availability of
                              9     qualified doctors and medical personnel. Indeed, between 2008 and 2015, the District only
                             10     earned net revenues in two years—namely, 2013 and 2014.
                             11              In or about 2012, the financial condition of the District began to worsen. The cause of the
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                    financial downturn is attributable to numerous sources, including a decrease in patient volume.
        L OS A NGELES




                             13     More precisely, in or about 2012, the patient services and hospital occupancy rates began to
                             14     rapidly decline—falling from an occupancy rate of 87.08% in 2012 to 67.20% in 2015. In
                             15     addition to unforeseen decreases in patient volume, increases in the discounts applied by
                             16     governmental healthcare programs, such as Medicare and Medi-Cal, and insurance providers
                             17     further diminished revenues. As a result of the increased discounts, the District received less in
                             18     reimbursements from these providers—exacerbating the effects caused by the reduction in patient
                             19     volume and patient revenues.
                             20              Unfortunately, the declining financial condition of the District was further exacerbated by
                             21     the failure of its former management to respond to the reduction in patient demands with
                             22     corresponding decreases in staffing and other related overhead expenses. Indeed, between 2013
                             23     and 2015, full time equivalents (“FTEs”)5 for staff members increased from 85.48 in 2013 to
                             24     103.23 in 2015—an increase of more than 20% at a time when occupancy was sharply declining.
                             25

                             26
                                    5
                             27      A full time equivalent is a unit of measurement essentially equal to a single full time employee. The use of FTEs
                                    ensures consistency in financial reporting by providing a basis for calculating working hours or labor expenses of a
                             28     business regardless of the number of employees providing the services—such as in the case of a business that
                                    employs full time and part time employees.
                                                                                           - 12 -
                            EXHIBIT CC 327                               SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                          Case 16-10015                                                    Doc 495
                                                                                                                                             397



                              1     Essentially, the District was employing more staff to serve fewer patients. As a result, operating
                              2     expenses increased from $8,376,655 in 2012 to $9,075,609 in 2015.
                              3              The District experienced its greatest financial decline during fiscal year 2015. As with
                              4     2013 and 2014, occupancy rates in 2015 continued to decline to 67.20%, which was the lowest
                              5     point in the preceding decade. As a result, operating income dropped to $6,105,816—a decrease
                              6     of approximately $1,800,000 from the 2014 fiscal year operating income. Notwithstanding the
                              7     reduced demand for services, the District continued to increase staffing, which resulted in an
                              8     increase in total operating expenses. As a result of the increased expenditures and decreased
                              9     revenues, the District experienced net losses in 2015 totaling $2,242,722. The substantial losses
                             10     in 2015 also resulted in a year-end cash balance of negative $626,583.
                             11                     2.      Breakdown of Operations Due to Cash Shortage
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                             The District continued to experience losses during the 2016 fiscal year, which resulted in
        L OS A NGELES




                             13     an inability to pay ordinary operating expenses, including payroll and vendor obligations. Indeed,
                             14     by October 2015, the District was unable to continue paying for employee health insurance—
                             15     ultimately resulting in the termination of this benefit—and, by November 2015, the District was
                             16     three to five weeks behind in its payroll obligations despite applying nearly all revenues to payroll
                             17     in an effort to keep the hospital running. Due to the inability to consistently meet its payroll
                             18     obligations, employees started to resign, which further reduced services at the hospital.
                             19              In an effort to keep the hospital and its related facilities open, the District was forced to
                             20     turn to the community for donations and loans to pay for essential items, including insurance,
                             21     licensing fees and payroll. While the District was able to obtain approximately $75,000 in
                             22     donations and an $80,000 loan from members of the community, the funds were quickly depleted
                             23     and, by the end of November 2015, the District lacked sufficient funds to pay payroll as well as
                             24     the amounts owing under the contracts with the emergency room doctors. As a result, the board
                             25     was forced to decide between paying hospital staff and paying the doctors. Ultimately, the board
                             26     voted to pay staff payroll—a decision that resulted in the District defaulting under the
                             27     employment agreements with the emergency room doctors and the loss of their services.
                             28
                                                                                      - 13 -
                            EXHIBIT CC 328                            SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                         Case 16-10015                                                      Doc 495
                                                                                                                                              397



                              1              In addition to the inability to continue paying hospital staff, the severe economic
                              2     conditions prevented the District from paying obligations owing to its vendors. As a result, the
                              3     District’s accounts payable continued to grow—ultimately reaching a balance of approximately
                              4     $2,550,000 in December 2016. Despite large arrears and the District’s inability to pay, vendors
                              5     continued to work with the District in an effort to preserve the hospital for the community.
                              6              Regrettably, the concerted efforts of the community and the District ultimately proved too
                              7     little as the staggering budget deficit and inability to generate sufficient operational revenues to
                              8     meet its obligations stifled the District. With the loss of the doctors, the District was forced to
                              9     begin winding down operations. Accordingly, on or about November 30, 2015, the board voted
                             10     to issue 60- and 90-day notices that the District intended to terminate services at the Hospital and
                             11     SNF. Thereafter, the District closed the Hospital and emergency room and began making
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                    arrangements to transfer SNF patients to surrounding medical facilities. Without patients, the
        L OS A NGELES




                             13     District was unable to generate new revenues and earnings completely stagnated. Thereafter, on
                             14     or about December 14, 2015, Lee Barron, the former Chief Executive Officer and Chief Financial
                             15     Officer for the District, tendered her resignation. Three days later, the former board members
                             16     resigned. As a result, the District was left without any management or governing body, and, thus,
                             17     was unable to effectively operate or redress any of the financial issues facing the Hospital and its
                             18     associated operations.
                             19                     3.       Appointment and Actions of New Board of Directors
                             20              The community, however, took efforts to save the District and prevent the closure of its
                             21     facilities, which are vital to the remote area they serve. More precisely, following the resignation
                             22     of the prior board of directors, on or about December 29, 2015, the Inyo County Board of
                             23     Supervisors appointed three new board members for the District. Immediately following its
                             24     appointment, the new board of directors started making strides toward reopening the facility and
                             25     restructuring its obligations.
                             26              On or about December 30, 2015, the board held a meeting to evaluate the financial
                             27     condition of the District and other issues affecting operations. The principal issue facing the
                             28     District was insufficient cash to continue to finance operations; indeed, by the end of December
                                                                                    - 14 -
                            EXHIBIT CC 329                           SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                         Case 16-10015                                                   Doc 495
                                                                                                                                           397



                              1     2015, the District had virtually no cash on hand to fund operations. Additionally, the board
                              2     learned that by the end of December 2015, the District’s debt had grown to approximately
                              3     $4,500,000, which was comprised in part of more than $2,550,000 in debt obligations to vendors
                              4     and service providers previously utilized by the District in the course of its operations. The
                              5     District, however, had few (if any) sources to generate new revenues due to the closure of the
                              6     Hospital, the SNF, and the Clinic and only approximately $1,600,000 in accounts receivable,
                              7     which included bad debt carried on the District’s books. Furthermore, as the District lacked the
                              8     ability to pay staff, the District was unable to effectively collect any accounts receivable presently
                              9     owing.
                             10              Due to the dire financial condition of the District, the board immediately consulted with
                             11     Healthcare Conglomerate Associates (HCCA), a restructuring and advisory firm focused on the
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                    reorganization and operation of medical practices and hospitals, and insolvency counsel to
        L OS A NGELES




                             13     explore and evaluate potential reorganizational strategies to preserve District’s operations,
                             14     including bankruptcy and potential partnerships with nearby hospitals or hospital associations.
                             15     After evaluating potential partnership options, the board concluded that the options were no
                             16     longer viable as Northern Inyo Hospital and Ridgecrest Hospital withdrew from discussions after
                             17     learning of the District’s financial condition. The board also concluded that obtaining a loan as a
                             18     means of consolidating and adjusting its current obligations was not a viable option as the District
                             19     had insufficient funds to cover its existing obligations, let alone service new debt. As the District
                             20     could not debt finance its operations or enter into a partnership to help defray operating expenses,
                             21     the board determined that bankruptcy provided the best option for the District, its patients and
                             22     creditors, and the community at large.
                             23              Following a December 30, 2015 meeting of the District’s board, the board noticed a
                             24     public meeting for January 2, 2016, to elicit comments on the financial state of the District and
                             25     potential options for the readjustment of its obligations as well as the retention of HCCA as chief
                             26     restructuring officer. Approximately 80 members of the community attended the meeting,
                             27     including individuals that had donated and loaned money to the District in an effort to support the
                             28     Hospital’s operations in late 2015. During the meeting, the board discussed the proposed
                                                                                    - 15 -
                            EXHIBIT CC 330                           SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                         Case 16-10015                                                  Doc 495
                                                                                                                                          397



                              1     employment of HCCA as chief restructuring officer and the commencement of a voluntary
                              2     chapter 9 bankruptcy case as a means to restructure the operations and adjust the District’s
                              3     present obligations. The majority of the community members in attendance supported the
                              4     employment of HCCA and the commencement of the bankruptcy case.
                              5              With the support of the community, the board voted to approve the employment of
                              6     HCCA, to declare a fiscal emergency, and to authorize the commencement of the Chapter 9 Case.
                              7     The board of directors declared a fiscal emergency for numerous reasons, including, primarily,
                              8     the District’s inability to operate due to the lack of sufficient funds, generate any revenues due to
                              9     the closing of the Hospital and related facilities, and pay the obligations then due and owing. The
                             10     board also found that the inability to operate the Hospital and, thereby, provide medical services
                             11     to the community constituted a threat to the health and welfare of the residents of Southern Inyo
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                    County. On or about January 3, 2016, the board adopted Resolution No. 16-01, which effected
        L OS A NGELES




                             13     the board’s prior decision.
                             14     IV.      COMMENCEMENT AND ADMINISTRATION OF CHAPTER 9 CASE
                             15              A.     Commencement of the Chapter 9 Case
                             16              Due to the District’s dire financial condition and the inability to remedy the same outside
                             17     of bankruptcy, the District proceeded with filing a voluntary petition for relief under chapter 9 of
                             18     the Bankruptcy Code on January 4, 2016.
                             19              B.     Immediate Actions to Stabilize Operations and Revenue Deficits
                             20              Following the Petition Date, the District and HCCA took action to establish a foundation
                             21     for the Plan. The primary concerns immediately following the commencement of the Chapter 9
                             22     Case were the preservation of the Hospital, the SNF, and the Clinic operations and the
                             23     implementation of practices designed to decrease expenditures and, thereby, increase revenues.
                             24     For example, the District immediately began reevaluating the billing practices in an effort to
                             25     reduce the number of insurer discounts, thereby increasing net revenues. The District also began
                             26     utilizing governmental programs that provide revenues to hospital and nursing facilities that
                             27     maintain high levels of service, including the California Quality Assurance Fee program. In
                             28     additional to taking advantage of available programs and streamlining the overall operations, the
                                                                                    - 16 -
                            EXHIBIT CC 331                           SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                         Case 16-10015                                                 Doc 495
                                                                                                                                         397



                              1     District also began exploring opportunities for additional governmental subsidies to increase non-
                              2     operational revenues and permit the District to repay its obligations more quickly without
                              3     affecting its operational capabilities.
                              4              C.     Eligibility Litigation
                              5              On or about March 31, 2016, the District filed its brief regarding the District’s
                              6     qualification as a debtor under chapter 9 of the Bankruptcy Code (the “Eligibility Motion”). The
                              7     Eligibility Motion came on for hearing on or about June 29, 2016. On or about June 29, 2016, the
                              8     Bankruptcy Court issued a minute order finding that the District qualified as a debtor under
                              9     chapter 9 of the Bankruptcy Code. Thereafter, on or about July 12, 2016, the Bankruptcy Court
                             10     entered an order for relief in the Chapter 9 Case.
                             11              D.     Appointment of Patient Care Ombudsman
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                             On or about January 6, 2016, the Court issued the Order to Appear and Show Cause Why
        L OS A NGELES




                             13     a Patient Care Ombudsman Should Not Be Appointed. On or about January 25, 2016, the District
                             14     filed the Debtor’s Motion to Excuse the Appointment of a Patient Care Ombudsman. On or about
                             15     February 3, 2016, the Debtor filed the Declaration of Colleen Wilson, Chief Nursing Officer, in
                             16     Support of the Motion to Excuse the Appointment of a Patient Care Ombudsman. A hearing to
                             17     consider the appointment of a patient care ombudsman was held on February 10, 2016. On or
                             18     about February 16, 2016, the Court entered an order denying the Debtor’s Motion to Excuse the
                             19     Appointment of a Patient Care Ombudsman and, on or about February 17, 2016, entered an order
                             20     directing the appointment of a patient care ombudsman. On or about March 4, 2016, the Office
                             21     of the United States Trustee filed a notice regarding the appointment of Joseph Rodrigues (the
                             22     “Ombudsman”) as patient care ombudsman.
                             23              Since his appointment, the Ombudsman has filed numerous reports pertaining to the
                             24     operation of the District’s facilities. The reports are not attached hereto; however, copies of the
                             25     reports are available on the Chapter 9 Case docket or may be obtained from the District by
                             26     submitting a written request via email addressed to mdelaney@bakerlaw.com and
                             27     sgaeta@bakerlaw.com. Since his appointment, the Ombudsman’s reports have noted a few minor
                             28     issues; however, in each instance, these issues were promptly resolved to the Ombudsman’s
                                                                                    - 17 -
                            EXHIBIT CC 332                           SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                         Case 16-10015                                                 Doc 495
                                                                                                                                         397



                              1     satisfaction. In his reports, the Ombudsman also noted that the District’s facilities are clean and
                              2     fully operational, and the District’s patients are well cared-for by the staff. In short, the
                              3     Ombudsman reports demonstrate that the District has corrected the operational issues it faced in
                              4     the past.
                              5              E.     Disputes Pertaining to Claims Against the District
                              6              Following the Petition Date, the District continued evaluating its existing obligations and
                              7     the Claims asserted against the District. Notwithstanding the ongoing nature of this inquiry, the
                              8     District identified several disputed and/or objectionable Claims (whether in whole or in part)—
                              9     namely, the Claims asserted by the following claimants: (i) Action Capital Corporation (also
                             10     known as Coast to Coast Healthcare); (ii) Covidien; (iii) Dean Vander Wall; (iv) the California
                             11     Employment Development Department; (v) GE HFS LLC; (vi) Lee Barron; and (vii) MJL &
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                    Associates.
        L OS A NGELES




                             13              Accordingly, on or about January 26, 2017, the District filed two omnibus objections to
                             14     proofs of Claim. The first omnibus objection sought to characterize Claims asserted by the
                             15     California Employment Development Department, Lee Barron, and MJL & Associates, each of
                             16     which asserted an entitlement to priority treatment of all or part of their respective Claims under
                             17     the Bankruptcy Code, as General Unsecured Claims (the “Priority Claim Objection”). The
                             18     second omnibus objection sought to disallow Claims asserted by Action Capital Corporation,
                             19     Covidien, Dean Vander Wall, and GE HFS LLC based on the claimants’ failure to adequately
                             20     substantiate the Claim through the submission of competent evidence (the “Adequacy Claim
                             21     Objection”).
                             22              Prior to the hearing on the Adequacy Claim Objection, the District resolved the Adequacy
                             23     Claim Objection as it pertained to Dean Vander Wall and GE HFS LLC and, at the hearing,
                             24     withdrew the objection as it pertained to Covidien. During the hearing on the Adequacy Claim
                             25     Objection, the Court denied without prejudice the objection as it pertained to Action Capital
                             26     Corporation. On or about March 30, 2017, the Court entered an order adopting its rulings during
                             27     the hearing on the Adequacy Claim Objection.
                             28
                                                                                    - 18 -
                            EXHIBIT CC 333                           SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                         Case 16-10015                                                     Doc 495
                                                                                                                                             397



                              1              During the hearing on the Priority Claim Objection, the Bankruptcy Court sustained the
                              2     objection and ordered that the affected Claims be reclassified as General Unsecured Claims.
                              3     Accordingly, under the Plan, these Claims are treated as General Unsecured Claims in Class 3.
                              4              F.     Pending Litigation
                              5              As of the commencement of the Chapter 9 Case, the District was party to certain pending
                              6     lawsuits, including the following: Perez v. Kibler, et al., case no. SICV CV 1457395, pending in
                              7     the California Superior Court for the County of Inyo (the “Perez Litigation”); Anderson v.
                              8     Southern Inyo Healthcare District, case no. 30-2015-00817277-CL-CL-CJC (the “Anderson
                              9     Litigation”); Craneware, Inc. v. Southern Inyo Healthcare District, 15CV04309, pending in the
                             10     District Court of Johnson County, Kansas (the “Craneware Litigation”); and J.MH, IL et al. v.
                             11     Marilyn S Devries, MD., et al., Case Number: SI- CV-1659008; Superior Court of the State of
  B AKER & H OSTETLER LLP




                             12     California, County of Inyo (the “Huerta Litigation”).
     A TTORNEYS AT L A W
        L OS A NGELES




                             13              On or about February 1, 2016, the Anderson Litigation was dismissed.
                             14              On or about March 30, 2016, the District removed the Craneware Litigation to this Court
                             15     and, on or about August 29, 2016, the Court dismissed the Craneware Litigation for failure to
                             16     prosecute. On or about January 27, 2017, the underlying state court action was dismissed without
                             17     prejudice.
                             18              On or about April 15, 2016, the Bankruptcy Court approved a stipulation by and between
                             19     the District and the plaintiff in the Huerta Litigation. Pursuant to the stipulation, the District
                             20     agreed to allow the plaintiff to prosecute the Huerta Litigation; provided, however, that he only
                             21     seek to recover from any applicable insurance policies. The Huerta Litigation is currently
                             22     pending.
                             23              Based on the nature of the Perez Litigation, the District did not remove the action.
                             24              In addition to the actions pending on the Petition Date, on or about January 13, 2016, the
                             25     District filed a complaint against the California Department of Public Health (“CDPH”)—thereby
                             26     commencing the adversary proceeding styled Southern Inyo Healthcare District v. California
                             27     Department of Public Health, et al., adv. no. 2016-01008 (the “CDPH Adversary”). By and
                             28     through the CDPH Adversary, the District sought a determination that the suspension or
                                                                                    - 19 -
                            EXHIBIT CC 334                           SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                               Case 16-10015                                                                Doc 495
                                                                                                                                                              397



                              1     revocation of the District’s hospital licensure violated the automatic stay. Following the
                              2     reinstatement of the District’s licenses, the District and the defendants in the CDPH Adversary
                              3     reached an agreement to dismiss the CDPH Adversary without prejudice. On or about March 9,
                              4     2016, the District filed a stipulation to dismiss the CDPH Adversary without prejudice, which the
                              5     Court approved by order entered on or about March 10, 2016.
                              6              G.       Post-Petition Financing
                              7              During the pendency of the Chapter 9 Case, the District utilized a line of credit extended
                              8     by HCCA (the HCCA Loan) to cover temporary cash shortfalls arising in the course of
                              9     operations. HCCA was no longer willing and/or able to extend a line of credit to the District. As
                             10     the District required funding to continue to operate pending both confirmation of the Plan and the
                             11     Effective Date, and finance certain pre-confirmation activities, the District explored various
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                    financing options. Unable to procure financing from an institutional lender, on or about July 19,
        L OS A NGELES




                             13     2017, the District entered into an agreement with Vi Healthcare Finance Inc. (“ViHF”) for the
                             14     provision of a line of credit in the amount of Two Million Dollars ($2,000,000) (the “ViHF
                             15     LOC”), which is secured by the District’s current tax revenues, to the extent permitted under
                             16     California law. The District has drawn funds on the ViHF LOC to repay the outstanding balance
                             17     of the HCCA Loan (the “HCCA Draw”).
                             18              Under the ViHF LOC, the HCCA Draw shall accrue interest at a rate of ten percent (10%)
                             19     until repaid. Any additional draws on the ViHF LOC shall accrue simple interest at a rate of
                             20     twenty percent (20%) until the amount is repaid in full. To ensure payment of the ViHF LOC, the
                             21     District agreed to assign certain tax revenues permitted to be pledged under applicable law to
                             22     ViHF. The assigned tax revenues shall be applied to the balance owing under the ViHF LOC
                             23     until paid in full. Any tax revenues received by ViHF that are not necessary to pay any
                             24     outstanding balance under the ViHF LOC shall be returned to the District within one (1) business
                             25     day of receipt.6
                             26

                             27
                                    6
                                      The District intends to file an action to disallow and/or subordinate the ViHF Claim and transfer any security
                             28     interest related thereto to the District pursuant to section 510(c). If the ViHF Claim is disallowed or the related
                                    security interest transferred to the District, ViHF will no long be entitled to any tax revenues payable to the District.
                                                                                             - 20 -
                            EXHIBIT CC 335                                 SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                             Case 16-10015                                                          Doc 495
                                                                                                                                                      397



                              1     V.       THE DISTRICT’S LIABILITIES AND ASSETS
                              2              The schedules filed in the Chapter 9 Case, as amended (collectively, the “Schedules”),
                              3     provide a detailed list of the assets and liabilities of the District as of the Petition Date.7 The
                              4     audited financial statements provide detailed information regarding the performance of the
                              5     District in the three (3) fiscal years immediately preceding the Petition Date. See Exhibits 2, 3, 4.
                              6     The following is a summary of the liabilities and assets that are relevant to the Plan.
                              7              A.      Liabilities
                              8                      1.       Summary of Scheduled Claims
                              9              The District filed its Schedules on or about January 19, 2016. In sum, the Schedules
                             10     identified the following obligations: (a) 11 Secured Claims totaling $1,998,535.65; and (b) 254
                             11     General Unsecured Claims totaling $2,503,239.60. With the exception of the Administrative
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                    Claims and Professional Claims, the District does not have any unsecured Claims entitled to
        L OS A NGELES




                             13     priority treatment under the Bankruptcy Code. Accordingly, the District did not list any creditors
                             14     in Schedule E.
                             15                      2.       Proofs of Claim
                             16              The Bankruptcy Court established September 30, 2016, as the deadline for the filing of
                             17     non-administrative proofs of Claim against the District. Forty-eight (48) proofs of Claim were
                             18     filed against the District prior to the Claims Bar Date. These Claims represent a total debt of
                             19     $6,371,984.78. Of this amount, approximately eight (8) Claims, totaling $2,339,011.21, asserted
                             20     security interests in certain assets of the District. The majority of the proofs of Claim filed
                             21     overlap with the Claims scheduled by the District. Unless otherwise provided in the Plan, if a
                             22     purported creditor filed a proof of Claim relating to a Claim listed in the Schedules, the Claim
                             23     shall be Allowed in the amount stated in the proof of Claim and the amount listed for the Claim in
                             24     the Schedules shall be disregarded for the purposes of calculating the total indebtedness provided
                             25     for under the Plan or determining the treatment of the related creditor under the Plan.
                             26

                             27
                                    7
                             28      Copies of the Schedules are available on the Chapter 9 Case docket or may be obtained from the District by
                                    submitting a written request via email addressed to mdelaney@bakerlaw.com and sgaeta@bakerlaw.com.
                                                                                          - 21 -
                            EXHIBIT CC 336                              SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                          Case 16-10015                                                    Doc 495
                                                                                                                                             397



                              1              As previously noted, the District filed objections to eight (8) proofs of Claim. The
                              2     Bankruptcy Court sustained the objections to the proofs of Claim filed by Employment
                              3     Development Department, Lee Barron, and MJL & Associates. The District resolved or
                              4     withdrew the objections to the proofs of Claim filed by Covidien, Dean Vander Wall, and GE
                              5     HFS, LLC. The Bankruptcy Court overruled the objection to the proof of Claim filed by Action
                              6     Capital Corporation. In total, the objections to the proofs of Claim resulted in the reclassification
                              7     of $224,151.22 in purported priority unsecured Claims as General Unsecured Claims.
                              8                       3.     Alterations to Liability under the Plan
                              9                              a.      Alteration of Claims
                             10              Under the Plan, the District intends to alter the treatment or classification set forth in the
                             11     Schedules for the following Claims:
  B AKER & H OSTETLER LLP




                             12                      General Electric Capital Corporation (“GE”). In the Schedules, the District listed
     A TTORNEYS AT L A W
        L OS A NGELES




                             13                       GE as holding two Secured Claims totaling $65,129.11. Following the Petition
                             14                       Date, GE filed three (3) proofs of Claim (nos. 5, 29, and 33) asserting three
                             15                       unsecured Claims relating to the same obligations. Accordingly, under the Plan,
                             16                       GE shall be treated as holding three (3) General Unsecured Claims in the amounts
                             17                       stated in the GE proofs of Claim.
                             18                      HCCA. In the Schedules, the District listed HCCA as holding a Secured Claim in
                             19                       an unknown amount relating to the HCCA Loan. As the HCCA Loan will be paid
                             20                       on the Effective Date, the Plan does not provide any treatment for the HCCA Loan
                             21                       in Class 1. Any other amounts owing to HCCA shall be treated as a General
                             22                       Unsecured Claim in Class 3.
                             23                      Leasing Associates of Barrington, Inc. (“LAB”). In the Schedules, the District
                             24                       listed LAB as holding a Secured Claim in an unknown amount. LAB did not file a
                             25                       proof of Claim in the Chapter 9 Case. Accordingly, under the Plan, the Claim
                             26                       listed in the Schedules for LAB shall be treated as a Disallowed Claim.
                             27                      Marlin Leasing Corporation (“MLC”). In the Schedules, the District listed MLC
                             28                       as holding a Secured Claim the in the amount of $0.00. MLC did not file a proof
                                                                                      - 22 -
                            EXHIBIT CC 337                            SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                            Case 16-10015                                                 Doc 495
                                                                                                                                            397



                              1                       of Claim in the Chapter 9 Case. Accordingly, under the Plan, the Claim listed in
                              2                       the Schedules for MLC shall be treated as a Disallowed Claim.
                              3                      Siemens Healthcare Diagnostic, Inc. (aka Siemens Financial Services, Inc.)
                              4                       (“Siemens”). In the Schedules, the District listed two Secured Claims held by
                              5                       Siemens—one in the amount of $0.00 and the other in an unknown amount.
                              6                       Following the Petition Date, Siemens filed a proof of Claim (no. 36) asserting a
                              7                       General Unsecured Claim against the District relating to the same obligation.
                              8                       Accordingly, under the Plan, Siemens shall be treated as holding a General
                              9                       Unsecured Claim in the amount stated in proof of Claim no. 36.
                             10                      U.S. Foods (“US Foods”). In the Schedules, the District listed a purported
                             11                       Secured Claim held by US Foods in the amount of $35,539.19. Following the
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                                      Petition Date, US Foods filed a proof of Claim (no. 44) asserting a General
        L OS A NGELES




                             13                       Unsecured Claim against the District relating to the same obligation(s).
                             14                       Accordingly, under the Plan, US Foods shall be treated as holding a General
                             15                       Unsecured Claim in the amount stated in proof of Claim no. 44.
                             16              In addition to the foregoing, pursuant to the terms of the Plan, any Claim qualifying as a
                             17     Disallowed Claim shall not receive any distributions under the Plan, regardless of whether and in
                             18     what manner the District listed such Claim in the Schedules.
                             19                              b.      Disputed Claims
                             20              The District disputes the validity and/or enforceability of several claims, including,
                             21     without limitation, the Claims discussed below. The omission of any Claim from the discussion
                             22     in this section shall not constitute a waiver or otherwise affect the rights of the District to object
                             23     or otherwise exercise any and all with respect to any Claim against the District.
                             24                                    i.         Optum Claim
                             25              By and through proof of Claim no. 25 (the Optum Claim), Optum Bank has asserted a
                             26     Secured Claim in the amount of $1,717,320.24 relating to a loan extended to the District in or
                             27     about February 2015, which it contends is secured by the real property in which the SNF and the
                             28     Hospital are located (the “Property”), as well as various personal property assets in which the
                                                                                      - 23 -
                            EXHIBIT CC 338                              SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                              Case 16-10015                                                             Doc 495
                                                                                                                                                          397



                              1     District has an ownership interest. The District disputes the enforceability of the Secured Claim
                              2     asserted by Optum Bank, especially with respect to the Property, and the validity of the
                              3     underlying loan (i.e., the Optum Loan).
                              4              As a California healthcare district, the District’s ability to borrow funds is strictly
                              5     regulated. One of the many restrictions placed on the District’s ability to borrow funding is set
                              6     forth at Cal. Health & Safety Code § 32130, which provides:
                              7
                                             A district may borrow money and incur indebtedness in an amount not to exceed
                              8              85 percent of all estimated income and revenue for the current fiscal year,
                                             including, but not limited to, tax revenues, operating income, and any other
                              9              miscellaneous income received by the district, from whatever source derived. The
                                             money borrowed and indebtedness incurred under this section shall be repaid
                             10              within the same fiscal year.

                             11     (emphasis added). Additionally, Cal. Health & Safety Code § 32130.2(b) limits the issuance of
  B AKER & H OSTETLER LLP




                             12     negotiable promissory notes to finance a “capital outlay”—in other words, the initial acquisition
     A TTORNEYS AT L A W
        L OS A NGELES




                             13     of property, equipment and supplies utilized by a healthcare district—and to a term of no more
                             14     than ten (10) years. “Restrictions on the borrowing of public entities are common in California
                             15     and other states. ... They are intended to prohibit the accumulation of public debt without the
                             16     consent of the taxpayers, and require governmental agencies to carry on their operations on a cash
                             17     basis.” In re S. Humboldt Cmty. Healthcare Dist., 254 B.R. 758, 760 (Bankr. N.D. Cal. 2000).
                             18     Claims made on account of loans extended in violation of such limitations are unenforceable.
                             19     Ibid.
                             20              Based on its review of the salient documents and applicable law, the District believes that
                             21     the Optum Loan violates, among other provisions, Cal. Health & Safety Code §§ 32130 and
                             22     32130.2. More precisely, the Optum Loan does not require repayment within the same fiscal year
                             23     nor was such repayment possible at the time the Optum Loan was extended.8 Additionally, the
                             24     Optum Loan provided for a repayment term in excess of ten (10) years and was not related to a
                             25     “capital outlay;” rather, the Optum Loan related to the refinancing of an existing debt.
                             26     Accordingly, the Optum Loan violates the restrictions on lending to healthcare districts under Cal.
                             27
                                    8
                             28      It also appears that the Optum Loan violates Cal. Health & Safety Code § 32130.2 by virtue of the fact that it
                                    matures more than ten (10) years after its issuance.
                                                                                           - 24 -
                            EXHIBIT CC 339                               SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                               Case 16-10015                                                           Doc 495
                                                                                                                                                         397



                              1     Health & Safety Code §§ 32130 and 32130.2 and, thus, the Optum Claim is unenforceable. As
                              2     such, the District is left with no choice but to treat the Optum Claim as a Disputed Claim under
                              3     the Plan. See In re S. Humboldt Cmty. Healthcare Dist., 254 B.R. at 760-761.
                              4              Furthermore, under California law, creditors are not able to encumber or assert security
                              5     interests in municipal property unless expressly authorized by statute. See Mayrhofer v. Board of
                              6     Education of the City of San Diego, et al., 89 Cal. 110 (Cal. 1891). As relevant here, the Cal.
                              7     Health & Safety Code contains no authorization for creditors to encumber the real property assets
                              8     of a California health care district, such as the District. As Optum was not authorized to
                              9     encumber the Property, the security interest asserted by Optum in the Property is void and
                             10     unenforceable.
                             11              Based on the foregoing, the District has commenced the Optum Adversary, though which
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                    the District seeks to invalidate the Optum Loan and associated security interest, in whole or in
        L OS A NGELES




                             13     part, and disallow the Optum Claim. Thus, under the Plan, the Optum Claim is treated as a
                             14     Disputed Claim and shall not receive any distributions unless and until a court of competent
                             15     jurisdiction enters a Final Order allowing the Optum Claim, and then, only to the extent allowed.
                             16                                      ii.         ViHF Claim
                             17              ViHF asserts an entitlement to a Secured Claim in an amount equal to any draw on the
                             18     ViHF LOC. The District contends that the ViHF Claim is not enforceable and/or may be
                             19     subordinated to all other Claims under section 510(c) and/or the Bankruptcy Court’s general
                             20     equitable authority due to certain misconduct and improper actions taken by ViHF and/or its
                             21     affiliates. The District intends to retain special litigation counsel to commence an adversary
                             22     proceeding against ViHF (“ViHF Adversary”) prior to the Confirmation Hearing. By and
                             23     through the ViHF Adversary, the District intends to seek an order disallowing or subordinating
                             24     the ViHF Claim and transferring any securing interest associated with the ViHF LOC to the
                             25     District.9
                             26

                             27
                                    9
                                      Due to allegations of conflicts of interest between HCCA and its affiliates, including ViHF, and general insolvency
                             28     counsel for the District, the District shall provide further detail regarding the bases for the ViHF Adversary by and
                                    through the forthcoming complaint.
                                                                                           - 25 -
                            EXHIBIT CC 340                                 SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                              Case 16-10015                                                           Doc 495
                                                                                                                                                        397



                              1                       4.      Summary of Current Liabilities
                              2              On the Effective Date, the District estimates that it will have the following liabilities:
                              3                      Administrative Claims totaling approximately $34,321.00;
                              4                      Professional Claims totaling approximately $1,094,910.97;
                              5                      Secured Claims totaling approximately $3,281,362.61;10
                              6                      Priority Unsecured Claims totaling $0.00;
                              7                      Post-Petition Unsecured Claims totaling $460,880.00; and
                              8                      General Unsecured Claims totaling approximately $7,153,051.98.11
                              9                       5.      Statement Regarding Liabilities
                             10              As previously noted, the District disputes a number of Claims that have been asserted
                             11     against it, and the District’s review and analysis of Claims is ongoing. Given that fact, as well as
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                    the inherent uncertainties in any litigation regarding Claims, no assurances can be given regarding
        L OS A NGELES




                             13     the successful outcome of any litigation that has or may be initiated in objecting to such Claims or
                             14     regarding the ultimate amount of Claims that will be Allowed against the District.
                             15              As described below, the Plan enables the District to file objections to Claims at any time
                             16     within one hundred and eighty (180) days after the Effective Date. The Plan also provides for the
                             17     District to retain any and all defenses, offset and recoupment rights, and counterclaims that may
                             18     exist with respect to any Disputed Claim, whether under section 502, 552, or 558 of the
                             19     Bankruptcy Code or other applicable law. The District reserves all rights with respect to the
                             20     allowance and disallowance of any and all Claims. In voting on the Plan, creditors may not
                             21     rely on the absence of a reference in this Disclosure Statement or the Plan or the absence of
                             22     an objection to their proofs of Claim as any indication that the District ultimately will not
                             23     object to the amount, priority, nature, or allowance of their Claim(s).
                             24

                             25
                                    10
                             26        This amount does not account for Secured Claims satisfied under the Plan through the surrender of collateral. This
                                    amount includes the Disputed Claims of Optum and ViHF.
                                    11
                             27        This amount is comprised of all General Unsecured Claims, including those classified in Class 4 under the Plan,
                                    the Unsecured portion of the Secured Claim asserted by Action Capital Corporation, and the projected cure payments
                             28     due and owing in relation to the assumption of executory contracts and unexpired leases. The inclusion of any Claim
                                    in this calculation shall not alter the proposed treatment of such Claim under the Plan.
                                                                                           - 26 -
                            EXHIBIT CC 341                               SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                         Case 16-10015                                                  Doc 495
                                                                                                                                          397



                              1              B.     Assets
                              2              The District’s assets include, among other things, the real property on which the Hospital
                              3     and the SFN are located, medical equipment and supplies, accounts receivables, healthcare
                              4     receivables, potential claims and causes of action, and other various personal property assets. The
                              5     District’s assets are more fully described in the Schedules and associated statement of financial
                              6     affairs. Under the Plan, the District estimates that it will supplement its current revenue through
                              7     offering additional medical services and treatments, potential proceeds from litigation, and an
                              8     increase in parcel and transient occupancy taxes. Each potential revenue source is discussed
                              9     below:
                             10                     1.       Additional Medical Services and Treatment
                             11              The District intends to partially fund the Plan with anticipated revenues to be generated
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                    from expanding certain services. More precisely, the District intends to expand its services by
        L OS A NGELES




                             13     offering medical infusion services.
                             14              The District has designated a room in its hospital facility for conversion into a treatment
                             15     center for individuals requiring regular infusions of intravenous medications, including, without
                             16     limitation, medications for the treatment of cancer, arthritis, and other chronic and severe
                             17     illnesses and conditions. The designated space is sufficient to house four (4) infusion chairs and
                             18     related equipment—thereby permitting the District to treat up to four (4) patients at any one time.
                             19     Establishing the treatment facility will cost approximately $6,350.00, which expense shall be a
                             20     one-time cost. The District estimates that the annual operating cost would be approximately
                             21     $240,000 or $60,000 per chair, including the additional staffing required to operate the facility
                             22     and to administer the treatments. The District estimates that the infusion services will result in
                             23     additional net revenues of approximately $200,000 in 2018. The District anticipates that demand
                             24     for this service will increase between 2018 and 2025—thereby increasing revenues derived from
                             25     this service. The District believes it will be able to establish and begin providing infusion
                             26     services prior to the Effective Date.
                             27

                             28
                                                                                    - 27 -
                            EXHIBIT CC 342                           SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                         Case 16-10015                                                     Doc 495
                                                                                                                                             397



                              1                     2.      Parcel Tax Increase
                              2              The District intends to fund the Plan (in part) with revenues from an increased parcel tax.
                              3     A parcel tax is a tax assessed against the owner of real property. At present, the parcel tax in
                              4     Southern Inyo is approximately $150.00 per parcel, which generates an average of $350,000 per
                              5     year in revenues for the District. The District proposes increasing the parcel tax from $150.00 to
                              6     $365.00 per parcel, per year, which will increase receipts from the parcel tax from approximately
                              7     $350,000 to $950,000 per year.
                              8              The District has taken certain actions to gauge whether the community is likely to support
                              9     an increase to parcel taxes in order to preserve the Hospital, the SNF, and the Clinic. Based
                             10     thereon, the District believes that voters will support the increase in parcel taxes in order to ensure
                             11     the continued operations of the District and availability of the essential services the District
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                    provides to the community.
        L OS A NGELES




                             13              Voter Approval Required. Increasing the parcel tax will require approval by two-thirds of
                             14     the voters in Inyo County, California, who vote on the tax measure.
                             15              Timing for Approval. The District intends to seek approval of the parcel tax initiative as
                             16     part of the general election in April 2018. If the requisite number of votes is received, the
                             17     election results will thereafter be certified. If approved, the District anticipates that its will begin
                             18     receiving the additional revenues on account of the parcel tax increase in December 2018. The
                             19     parcel tax revenues will be paid bi-annually—with the first payment in April of each year and the
                             20     second payment in December of each year.
                             21              Certificates of Participation. In the event the District is required to make any lump-sum
                             22     payments to Optum or ViHF, or otherwise remedy a cash shortfall, the District may issue
                             23     certificates of participation (“COP”) in association with the increased parcel tax revenues (to
                             24     extent necessary to fund such payment(s)). The COP issuance will essentially securitize all or a
                             25     portion of the future revenues from the increased parcel taxes and result in a lump-sum payment
                             26     to the District. Thereafter, the District shall utilize the revenues from the parcel tax initiative to
                             27     repay the COP obligations. Based on the District’s calculations, the COP repayment obligations
                             28     will be less than the revenues from the increased parcel taxes and, as the COP revenues will repay
                                                                                     - 28 -
                            EXHIBIT CC 343                           SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                         Case 16-10015                                                    Doc 495
                                                                                                                                            397



                              1     a substantial portion of the District’s obligations, will not affect the District’s ability to perform
                              2     under the Plan.
                              3                     3.      Transient Occupancy Tax
                              4              The District intends to partially fund the Plan with additional tax revenues from the
                              5     Transient Occupancy Tax (the “TOT”) for the County of Inyo, California. The TOT is a tax
                              6     levied against consumers of tourist related goods and services, principally through taxes on hotel
                              7     and motel rooms. The District intends to propose an allocation of one percent (1%) of the TOT to
                              8     the District. The District has conferred with authorities from the County of Inyo and obtained
                              9     historical collection data relating to the TOT. Based on its discussions with county officials and
                             10     historical data, the District estimates that the allocation of additional revenues generated by the
                             11     one percent (1%) allocation would result in approximately $34,600 per year in additional
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                    revenues for the District. The District would receive the TOT revenues as a single payment at the
        L OS A NGELES




                             13     end of each calendar year.
                             14              Voter Approval Not Required. Voter approval of the TOT increase is not required; rather,
                             15     any increase to the TOT requires approval from the County Board of Supervisors, which
                             16     ordinarily makes its decision in concert with the merchants affected by the assessment. The
                             17     District believes that the TOT increase will be approved and allocated to the District.
                             18              Timing for Approval. As voter approval is not required, the timeline for approval is
                             19     slightly more flexible. Regardless, the District expects the TOT increase to be approved before
                             20     the projected Effective Date.
                             21                     4.      Claims and Causes of Action Against Third Parties
                             22              The District may have claims and causes of action against certain individuals or entities,
                             23     and is continuing its investigation of any and all potential claims and causes of action that may
                             24     exist. By and through the Plan, the District retains the right to commence and prosecute any
                             25     action(s) based upon any claim or cause of action possessed by the District prior to the Effective
                             26     Date. Any recovery by the District arising from a claim or cause of action commenced on or after
                             27     the Effective Date shall be treated as additional revenues and used by the District to fund
                             28     operations and/or plan payments. Parties in interest may not rely on the absence of a
                                                                                     - 29 -
                            EXHIBIT CC 344                           SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                               Case 16-10015                                                          Doc 495
                                                                                                                                                        397



                              1     reference in this Disclosure Statement or the Plan as any indication that the District
                              2     ultimately will not pursue any and all available claims and causes of action against them.
                              3                               a.        Potential Claims and Causes of Action
                              4              The District is presently aware of the claims and causes of action discussed infra. The
                              5     following discussion of claims and causes of action does not in any way limit or affect the
                              6     reservation of rights set forth in the preceding paragraph, nor the District’s right to assert any and
                              7     all claims and causes of action following the Effective Date.
                              8                                       i.         HCCA Claim
                              9              The principal claim(s) of which the District is aware pertain to HCCA. More precisely,
                             10     HCCA was retained as chief restructuring officers for the District. In this role, HCCA was
                             11     responsible for, among other things, the management of the District’s operations. Among other
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                    things, HCCA failed to collect approximately $4,000,000 in accounts receivable. To ameliorate
        L OS A NGELES




                             13     this cash shortage (to the extent possible), the District was required to expend additional funds,
                             14     including, without limitation, incurring additional debt from an HCCA affiliate at an interest rate
                             15     of 20% and retaining additional professionals and service providers to fulfill HCCA’s
                             16     responsibilities. In sum, the District estimates that HCCA’s failure to carry-out its duties resulted
                             17     in more than $6,000,000 in damages to the District. The District intends to file an adversary
                             18     proceeding against HCCA to recover damages arising from or relating to the foregoing.
                             19                                      ii.         ViHF Adversary
                             20              As discussed supra, the District intends to commence an adversary proceeding
                             21     challenging the validity and enforceability and/or seeking to subordinate the Claim asserted by
                             22     ViHF and transferring any security interest associated with the ViHF Claim to the District.12
                             23                                     iii.         Avoidance Actions
                             24              The District also intends to pursue claims to recover fraudulent and/or preferential
                             25     transfers to or for the benefit of certain creditors, including, without limitation, HRG, under the
                             26

                             27
                                    12
                                      Due to allegations of conflicts of interest between HCCA and its affiliates, including ViHF, and general insolvency
                             28     counsel for the District, the District shall provide further detail regarding the bases for the ViHF Adversary by and
                                    through the forthcoming complaint.
                                                                                           - 30 -
                            EXHIBIT CC 345                                 SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                         Case 16-10015                                                   Doc 495
                                                                                                                                           397



                              1     Bankruptcy Code and applicable California law. The District intends to commence these
                              2     avoidance actions prior to the Effective Date of the Plan, but in no event later than July 11, 2018.
                              3     VI.      SUMMARY OF THE PLAN OF ADJUSTMENT
                              4              The discussion of the Plan set forth herein is qualified in its entirety by reference to
                              5     the more detailed provisions set forth in the Plan and its exhibits, the terms of which are
                              6     controlling. Holders of Claims and other interested parties are urged to read the Plan and
                              7     its exhibits, copies of which are served herewith, in their entirety so that they may make an
                              8     informed decision regarding the Plan.
                              9              The Plan proposes paying the Allowed Claims against the District over a term of several
                             10     years. The Allowed Claims are separated into four (4) Classes—namely, Secured Claims (Class
                             11     1), Post-Petition Claims (Class 2), General Unsecured Claims (Class 3), and Convenience Class
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                    Claims (Class 4).
        L OS A NGELES




                             13              As set forth in the financial projections (Exhibit 5 to the Plan Exhibits), the Allowed
                             14     Claims will be paid over a term of years depending on their specific classification and treatment
                             15     relating thereto. Administrative Claims and Professional Claims are not classified and shall
                             16     receive payment in full on the Effective Date, unless the holders of such claims agree to alternate
                             17     treatment. Secured Claims are separately categorized into subclasses (Classes 1A-1G) based
                             18     upon the collateral purportedly securing each of the Claims. Post-Petition Claims (Class 2)
                             19     consist of certain general unsecured Claims held by creditors that provide goods or services to the
                             20     District essential to the operation of the District and its facilities. General Unsecured Claims
                             21     (Class 3) consist of general unsecured Claims in excess of $250.00 held by claimants not
                             22     classified as Post-Petition Claims. Convenience Class Claims (Class 4) consist of general
                             23     unsecured Claims in an amount less than or equal to $250.00 held by claimants not classified as
                             24     Post-Petition Claims, which are separately classified from General Unsecured Claims in order to
                             25     avoid the administrative burden and expense associated with remitting payments on account of
                             26     Claims of this size over a term of years, and Claims classified in Class 3 that opt to be treated as
                             27     Class 4 Claims. The District shall make the payments provided for in the Plan over a term of
                             28     approximately seven (7) years (the Effective Date through and including December 2025).
                                                                                    - 31 -
                            EXHIBIT CC 346                           SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                               Case 16-10015                                                              Doc 495
                                                                                                                                                            397



                              1              A.       Classification and Treatment of Claims
                              2                       1.       Unclassified Claims
                              3              Section II of the Plan governs the treatment of certain Claims that are not classified into
                              4     Classes under the Plan.
                              5                                a.        Administrative Expense Claims
                              6              Except to the extent that the holder of an Allowed Administrative Claim agrees to a
                              7     different treatment, the District or its agent shall pay to each holder of an Allowed Administrative
                              8     Claim, in full satisfaction, release, and discharge of such Allowed Administrative Claim, Cash in
                              9     an amount equal to such Allowed Administrative Claim on the later of (i) the Effective Date or
                             10     (ii) the date on which such Claim becomes an Allowed Administrative Claim, or as soon
                             11     thereafter as is practicable. Under the Plan, the Allowed Administrative Claims consist of the
  B AKER & H OSTETLER LLP




                             12     following: SourceMedia, Inc. ($34,321.00) and Up-to-Date ($0.00).13
     A TTORNEYS AT L A W
        L OS A NGELES




                             13                                b.        Professional Claims
                             14              Pursuant to section 943(b)(3), all amounts paid or to be paid following the Effective Date
                             15     for services or expenses in the Chapter 9 Case or incident to the Plan must be disclosed to the
                             16     Bankruptcy Court and must be reasonable. There shall be paid to each holder of a Professional
                             17     Claim, in full satisfaction, release and discharge of the Professional Claims existing on the
                             18     Effective Date, Cash in an amount equal to that portion of such Claim that the District consents to
                             19     pay and the Bankruptcy Court deems reasonable.14
                             20              The portion of the Allowed Professional Claim of Baker & Hostetler LLP (“Baker”)
                             21     relating to attorneys’ fees shall be paid in equal monthly payments over a term of thirty-six (36)
                             22     months following the Effective Date. The District estimates that the attorneys’ fees incurred by
                             23     Baker for services rendered to the District prior to the Effective Date shall total approximately
                             24     $850,000. The Allowed Professional Claims of Nave Cortell LLP and Province as well as the
                             25
                                    13
                             26        The amounts listed herein are estimates of amount owing on account of the Allowed Administrative Claims as of
                                    the anticipated Effective Date.
                                    14
                             27        The treatment of Professional Claims provided herein shall not in any way limit the rights of any professional
                                    employed by the District seeking compensation for services provided following the Effective Date. The amounts
                             28     listed in this Section are estimates of the Professional Claims and shall not in any way be interpreted as a limitation
                                    on the amount of the Professional Claims.
                                                                                             - 32 -
                            EXHIBIT CC 347                                SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                             Case 16-10015                                                           Doc 495
                                                                                                                                                       397



                              1     portion of the Allowed Professional Claim of Baker & Hostetler LLP relating to costs incurred in
                              2     the course of the Chapter 9 Case shall be paid in full upon, or as soon as reasonably practicable
                              3     following, the Effective Date. The District estimates that Nave Cortell LLP and Province shall
                              4     have Professional Claims in the amount of approximately $24,149.22 and $20,761.75,
                              5     respectively, as of the Effective Date. The District estimates that the portion of the Allowed
                              6     Professional Claim of Baker & Hostetler LLP relating to costs incurred in the course of the
                              7     Chapter 9 Case shall total approximately $200,000 as of the Effective Date.15
                              8              The District does not consent to the Bankruptcy Court adjudicating whether any other
                              9     individual or entity constitutes a Professional or may assert a Professional Claim. The District
                             10     solely consents to the Bankruptcy Court adjudicating the reasonableness of the services rendered
                             11     and costs incurred by the Professionals for which compensation and/or reimbursement is sought.
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                             The District, in the ordinary course of its business, and without the requirement for
        L OS A NGELES




                             13     Bankruptcy Court approval, may pay for professional services rendered and costs incurred
                             14     following the Effective Date.
                             15                               c.       Deadline for the Filing and Assertion of Postpetition Claims,
                             16                                        Administrative Claims, and Professional Claims
                             17              All proofs of Claim for Claims arising on or after the Petition Date, and requests for
                             18     payment or any other means of preserving and obtaining payment of Administrative Claims
                             19     that have not been paid, released, or otherwise settled, and all requests for a determination
                             20     regarding the reasonableness of Professional Claims, must be filed with the Bankruptcy
                             21     Court and served upon the District no later than thirty (30) days before the date set for the
                             22     Confirmation Hearing. Any proof of Claim for Claims arising on or after the Petition Date, or
                             23     request for payment of an Administrative Claim or a Professional Claim that is not timely filed
                             24     will be forever barred and holders of such Claims shall be barred from asserting such Claims in
                             25     any manner against the District.
                             26

                             27
                                    15
                             28      This figure includes projected costs for Force 10 Partners, the financial advisory firm retained by Baker &
                                    Hostetler LLP to assist with the preparation of the Plan and associated documents.
                                                                                           - 33 -
                            EXHIBIT CC 348                               SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                              Case 16-10015                                                         Doc 495
                                                                                                                                                      397



                              1                      2.       Class 1 – Secured Claims
                              2                               a.       Class 1A – Action Capital Corporation
                              3              Class 1A consists of the Claim asserted by Action Capital Corporation (also known as
                              4     Coast to Coast Healthcare) (“ACC”) in the amount of $185,600.35, which is purportedly secured
                              5     by all accounts receivable of the District arising on or before January 31, 2015.
                              6                                      i.         Impairment and Voting
                              7              Class 1A is Impaired by the Plan since the treatment of this Class will affect the legal,
                              8     equitable, or contractual rights of ACC. Accordingly, this Class is entitled to vote to accept or
                              9     reject the Plan in accordance with the Plan Solicitation Order.
                             10                                     ii.         Treatment
                             11              ACC’s Class 1A Claim is purportedly secured solely by accounts receivable generated on
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                    or before January 31, 2015, which the District estimates to be worth $0.00. Accordingly, in full
        L OS A NGELES




                             13     satisfaction, release and discharge of the Class 1A Claim, ACC shall receive an allowed General
                             14     Unsecured Claim in the amount of $185,600.35, which shall be included in and treated in
                             15     accordance with the treatment provided for Class 3 Claims.
                             16                               b.       Class 1B – Bank of the West/Thermo Fisher Financial Services,
                             17                                        Inc.
                             18              Class 1B consists of the Claims asserted by Bank of the West (“BOW”) in the amount of
                             19     $7,189.61 and Thermo Fisher Financial Services, Inc. (“Thermo”) in the amount of $12,443.46,16
                             20     which are purportedly secured by an Abbott iSTAT 1 Upgrade from 200 Series and the related
                             21     equipment and documentation.
                             22                                      i.         Impairment and Voting
                             23              Class 1B is Impaired by the Plan since the treatment of this Class will affect the legal,
                             24     equitable, or contractual rights of BOW and/or Thermo. Accordingly, this Class is entitled to
                             25     vote to accept or reject the Plan in accordance with the Plan Solicitation Order.
                             26
                                    16
                                      Bank of the West and Thermo Fisher Financial Services, Inc. each filed proofs of Claim asserting Secured Claims
                             27     in the subject collateral. Per the documentation provided in support of the proofs of Claim, it appears that Thermo
                                    Fisher Financial Services, Inc. assigned its rights under the agreement with the District to Bank of the West in or
                             28     about June 2013. Accordingly, under the Plan, the Claims asserted by Bank of the West and Thermo Fisher Financial
                                    Services, Inc. are treated as the same Claim.
                                                                                         - 34 -
                            EXHIBIT CC 349                                SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                                Case 16-10015                                                           Doc 495
                                                                                                                                                          397



                              1                                       ii.         Treatment
                              2              In full satisfaction, release and discharge of the Class 1B Claims, the District shall
                              3     surrender to BOW or Thermo the collateral for the underlying agreements—namely, one Abbott
                              4     iSTAT 1 Upgrade from 200 Series and the related equipment and documentation. The District
                              5     shall surrender the subject equipment and documentation on or as soon as practicable following
                              6     the Effective Date.
                              7                                c.        Class 1C – Canon Financial Services, Inc.
                              8              Class 1C consists of the Claim asserted by Canon Financial Services, Inc. (“Canon”) in
                              9     the amount of $84,275.90, which is purportedly secured by certain office equipment subject to the
                             10     agreements by and between the District and Canon or its affiliates.
                             11                                        i.         Impairment and Voting
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                             Class 1C is Impaired by the Plan since the treatment of this Class will affect the legal,
        L OS A NGELES




                             13     equitable, or contractual rights of Canon. Accordingly, this Class is entitled to vote to accept or
                             14     reject the Plan in accordance with the Plan Solicitation Order.
                             15                                       ii.         Treatment
                             16              In full satisfaction, release and discharge of the Class 1C Claim, the District shall
                             17     surrender to Canon the collateral for the underlying agreement. The District shall surrender the
                             18     subject equipment and documentation on or as soon as practicable following the Effective Date.
                             19                                d.        Class 1D – Cardinal Health 110, LLC
                             20              Class 1D consists of the Claim asserted by Cardinal Health 110, LLC (“Cardinal”) in the
                             21     amount of $838.28, which is purportedly secured by certain funds presently held by Cardinal.
                             22                                        i.         Impairment and Voting
                             23              Class 1D is Unimpaired by the Plan since the treatment of this Class will not affect the
                             24     legal, equitable, or contractual rights of Cardinal. Accordingly, this Class is not entitled to vote
                             25     to accept or reject the Plan in accordance with the Plan Solicitation Order.17
                             26                                       ii.         Treatment
                             27
                                    17
                                      The Unimpaired status of the Class 1D Claim held by Cardinal shall not affect the right of Cardinal, if any, to cast
                             28     a vote for or against the Plan on account of the portion of its Claim categorized as a General Unsecured Claim in
                                    Class 3.
                                                                                            - 35 -
                            EXHIBIT CC 350                                  SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                            Case 16-10015                                                  Doc 495
                                                                                                                                             397



                              1              In full satisfaction, release and discharge of the Class 1D Claim, Cardinal shall be entitled
                              2     to retain the funds presently in its possession, which total $838.28. The remainder of the Claim
                              3     asserted by Cardinal shall be allowed as a General Unsecured Claim in Class 3 in accordance
                              4     with the proof of Claim filed by Cardinal.
                              5                             e.       Class 1E – Healthcare Resource Group
                              6              Class 1E consists of the Disputed Claim asserted by Healthcare Resource Group (“HRG”)
                              7     in the amount of $151,562.73, which is purportedly secured by various personal property and
                              8     general intangible assets of the District or in which the District has an ownership interest. Based
                              9     on the District’s books and records, HRG received preferential and/or fraudulent transfers
                             10     avoidable under the Bankruptcy Code and/or California law and, as such, the HRG Claim is
                             11     unenforceable under section 502(d).
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                                                   i.         Impairment and Voting
        L OS A NGELES




                             13              Class 1E is Impaired by the Plan since the treatment of this Class will affect the legal,
                             14     equitable, or contractual rights of HRG; however, as comprised of a Disputed Claim, this Class is
                             15     not entitled to vote to accept or reject the Plan in accordance with the Plan Solicitation Order.
                             16                                   ii.         Treatment
                             17              As a Disputed Claim, the HRG Claim shall not receive any distributions under the Plan
                             18     unless and until a court of competent jurisdiction enters a Final Order allowing the HRG Claim or
                             19     HRG returns any and all avoidable transfers. If the HRG Claim is adjudged valid, enforceable
                             20     and secured in whole or in part and/or HRG returns any and all avoidable transfers, the District
                             21     shall make periodic payments to HRG until the Class 1E Claim is paid in full with interest.
                             22     Under the Plan, the payments on account of the Class 1E Claim shall begin in the first full month
                             23     following the allowance of the HRG Claim and/or the return of any and all avoidable transfers. If
                             24     deemed an Allowed Claim, HRG shall receive monthly payments in the approximate amount of
                             25     $2,020.00 per month over the life of the Plan, which equates to the full amount of the Claim plus
                             26     interest at a rate of 3.25% per annum.
                             27

                             28
                                                                                      - 36 -
                            EXHIBIT CC 351                              SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                            Case 16-10015                                                   Doc 495
                                                                                                                                              397



                              1                             f.       Class 1F – Optum Bank, Inc.
                              2              Class 1F is comprised of the Disputed Claim asserted by Optum in the amount of
                              3     $1,717,320.24, which is purportedly secured by the District’s real property as well as personal
                              4     property and general intangible assets. The validity and enforceability of the Optum Claim is the
                              5     subject of the Optum Adversary.
                              6                                    i.         Impairment and Voting
                              7              Class 1F is Impaired by this Plan since the treatment of this Class will affect the legal,
                              8     equitable, or contractual rights of Optum. As Class 1F is comprised solely of the Disputed Claim
                              9     of Optum, Class 1F is not entitled to vote on the Plan; however, the District and Optum entered
                             10     into a stipulation permitting Optum to vote in Class 1F. As such, Class 1F is entitled to vote to
                             11     accept or reject the Plan in accordance with the Plan Solicitation Order.
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                                                  ii.         Treatment
        L OS A NGELES




                             13              As a Disputed Claim, the Optum Claim shall not receive any distributions under the Plan
                             14     unless and until a court of competent jurisdiction enters a Final Order allowing the Optum Claim.
                             15     If the Optum Claim is adjudged valid, enforceable and secured in whole or in part, the District
                             16     shall pay Optum Cash in an amount equal to the portion of the Optum Claim allowed as a
                             17     Secured Claim, which may include interest and costs and expenses incurred by Optum in
                             18     association with the underlying loan, to the extent permitted under the Optum loan agreement and
                             19     allowed by the Court, no later than one hundred and twenty (120) days following the entry of a
                             20     Final Order allowing the Optum Claim. If the Optum Claim is adjudged valid and enforceable
                             21     but not wholly secured, the portion of the Optum Claim adjudged to be a Secured Claim, which
                             22     may include interest and costs and expenses incurred by Optum in association with the underlying
                             23     loan, to the extent permitted under the Optum loan agreement and allowed by the Court, shall be
                             24     treated pursuant to the preceding sentence and any order(s) entered in the Optum Adversary and
                             25     the remaining Allowed Claim shall be treated as a General Unsecured Claim in Class 3. If the
                             26     Optum Claim is adjudged invalid and unenforceable, Class 1F shall not receive any distributions
                             27     under the Plan.
                             28
                                                                                      - 37 -
                            EXHIBIT CC 352                              SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                            Case 16-10015                                                  Doc 495
                                                                                                                                             397



                              1                             g.       Class 1G – Vi Healthcare Finance, Inc.
                              2              Class 1G is comprised of any and all funds advanced to the District by ViHF pursuant to
                              3     the ViHF LOC. The anticipated balance of the ViHF LOC on the Effective Date is $1,314,922.
                              4     The Class 1G Claim is purportedly secured in accordance with the terms of the ViHF LOC to the
                              5     extent permitted under California law. The Class 1G Claim constitutes a Disputed Claim under
                              6     the Plan.
                              7                                    i.         Impairment and Voting
                              8              Class 1G is Impaired by the Plan since the treatment of this Class will affect the legal,
                              9     equitable, or contractual rights of ViHF; however, as comprised of a Disputed Claim, this Class is
                             10     not entitled to vote to accept or reject the Plan in accordance with the Plan Solicitation Order.
                             11                                   ii.         Treatment
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                             The treatment of Class 1G shall depend on the outcome of the ViHF Adversary. If the
        L OS A NGELES




                             13     District succeeds in disallowing the ViHF Claim in its entirety, Class 1G shall not receive any
                             14     distributions under the Plan. If the Bankruptcy Court allows the ViHF Claim as a subordinated
                             15     claim and transfers any security interest(s) associated therewith to the District, the ViHF Claim
                             16     shall be treated in a separate class of subordinated Claims—Class 5. Class 5 shall receive a
                             17     distribution equal to three percent (3%) of the total claims in the Class, which shall be paid in a
                             18     lump sum within one hundred and twenty (120) days after entry of an order subordinating the
                             19     ViHF Claim. If the Bankruptcy Court allows the ViHF Claim as a Class 1G Claim, the District
                             20     shall pay the Allowed Secured Claim of ViHF in full within one hundred and twenty (120) days
                             21     after entry of an order allowing the Class 1G Claim.
                             22                     3.      Class 2 – Post-Petition Claims
                             23              Class 2 consists of the Claims listed in Exhibit 6 of the Plan Exhibits.
                             24                             a.       Impairment and Voting
                             25              Class 2 is Impaired by the Plan since the treatment of this Class will affect the legal,
                             26     equitable, or contractual rights of the holders of Class 2 Claims. Accordingly, this Class is
                             27     entitled to vote to accept or reject the Plan in accordance with the Plan Solicitation Order.
                             28
                                                                                      - 38 -
                            EXHIBIT CC 353                              SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                             Case 16-10015                                                            Doc 495
                                                                                                                                                        397



                              1                               b.       Treatment
                              2              In full satisfaction, release and discharge of the Class 2 Claims, holders of Class 2 Claims
                              3     shall receive Cash on the Effective Date, or as soon thereafter as practicable, in an amount equal
                              4     to the amount listed for each respective claimant in Exhibit 6 of the Plan Exhibits.
                              5                      4.       Class 3 – General Unsecured Claims
                              6              Class 3 consists of the Claims listed in Exhibit 7 of the Plan Exhibits.18
                              7                               a.       Impairment and Voting
                              8              Class 3 is Impaired by the Plan since the treatment of this Class will affect the legal,
                              9     equitable, or contractual rights of the holders of Class 3 Claims. Accordingly, this Class is
                             10     entitled to vote to accept or reject the Plan in accordance with the Plan Solicitation Order.
                             11                               b.       Treatment
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                             In full satisfaction, release and discharge of the Class 3 Claims, holders of Class 3 Claims
        L OS A NGELES




                             13     shall receive a pro rata portion of $100,000.00, which shall be paid as follows: (a) $25,000.00 on
                             14     December 31, 2019, or as soon thereafter as practicable; (b) $25,000.00 on April 30, 2020; (c)
                             15     $25,000 on December 31, 2020, or as soon thereafter as practicable; and (d) $25,000 on April 30,
                             16     2021, or as soon thereafter as practicable. In addition to the foregoing distributions, holders of
                             17     Class 3 Claims shall receive a pro rata portion of 25% of any recovery, net of fees, costs, and
                             18     other administrative expenses associated therewith, from the proposed litigation against HCCA,
                             19     which shall be paid no later than 120 calendar days following recovery thereof.
                             20                               c.       Class 4 Election
                             21              Holders of General Unsecured Claims in Class 3 may elect to have their Claim(s) treated
                             22     as Class 4 Claim(s) by so noting on the Ballot. Any Class 3 Claim electing treatment under Class
                             23     4 shall irrevocably forfeit its status as a Class 3 General Unsecured Claim and the holder of such
                             24     Claim shall be deemed to have accepted payment as a holder of a Claim in Class 4 in full
                             25     satisfaction, release and discharge of their Claim.
                             26

                             27
                                    18
                                       Exhibit 7 does not include any estimate(s) on account of the potential General Unsecured Claim of Optum, if any.
                             28     If the Bankruptcy Court rules that Optum is entitled to an allowed General Unsecured Claim, such Claim shall be
                                    entitled to a pro rata portion of any distributions to Class 3.
                                                                                          - 39 -
                            EXHIBIT CC 354                               SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                          Case 16-10015                                                    Doc 495
                                                                                                                                             397



                              1                     5.      Class 4 – Convenience Claims
                              2              Class 4 consists of the Claims in an amount of $250.00 or less. A list of all Class 4
                              3     Claims is set forth in Exhibit 8 of the Plan Exhibits.
                              4                             a.      Impairment and Voting
                              5              Class 4 is Impaired by the Plan since the treatment of this Class will affect the legal,
                              6     equitable, or contractual rights of the holders of Class 4 Claims. Accordingly, this Class is
                              7     entitled to vote to accept or reject the Plan in accordance with the Plan Solicitation Order.
                              8                             b.      Treatment
                              9              In full satisfaction, release and discharge of the Class 4 Claims, holders of Class 4 Claims
                             10     shall receive Cash on the Effective Date, or as soon thereafter as practicable, in an amount equal
                             11     to the lesser of (a) the amount of their Allowed Class 4 Claims or (b) $100.00.
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                             B.     Treatment of Executory Contracts and Unexpired Leases
        L OS A NGELES




                             13                     1.      Generally
                             14              The Bankruptcy Code grants debtors, subject to court approval, the power to assume or
                             15     reject executory contracts and unexpired leases. An “executory contract” generally means a
                             16     contract under which the obligations of both the District and the other party thereto are so far
                             17     unperformed that the failure of either party to complete performance would constitute a material
                             18     breach of the subject agreement, thereby excusing the performance of the other party.
                             19              If a debtor rejects an executory contract or unexpired lease, the rejection operates as a
                             20     prepetition breach of the subject agreement. If an executory contract or unexpired lease is
                             21     assumed by the debtor, the assumption obligates the debtor to perform under the agreement, and
                             22     damages arising from any subsequent breach of the agreement are treated as administrative
                             23     expenses.
                             24                     2.      Assumption of Executory Contracts and Unexpired Leases
                             25              Without the need to file any further motions, the District intends to assume and will
                             26     assume as of the Effective Date all executory contracts and unexpired leases to which it is a party
                             27     and which was entered into prior to the Petition Date, except (i) for those unexpired leases and
                             28
                                                                                     - 40 -
                            EXHIBIT CC 355                           SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                             Case 16-10015                                                           Doc 495
                                                                                                                                                       397



                              1     executory contracts specifically identified in subsection 3 below or (ii) as otherwise provided in
                              2     the Plan.
                              3                               a.       Cure Payments
                              4              To cure any purported default or arrears under the executory contracts and unexpired
                              5     leases the District plans to assume through the Plan, the District shall make the cure payments
                              6     identified on Exhibit 9 to the Plan Exhibits.19 The Bankruptcy Court shall resolve all disputes
                              7     regarding: (i) the amount of any cure payment to be made in connection with the assumption of
                              8     any contract or lease; (ii) the ability of the District to provide “adequate assurance of future
                              9     performance” within the meaning of section 365 under the contract or lease to be assumed; and
                             10     (iii) any other matter pertaining to such assumption and assignment. If any party to an executory
                             11     contract or unexpired lease that is to be assumed by the District asserts that the proposed cure
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                    payment is insufficient or some other performance is required to assume the subject contract or
        L OS A NGELES




                             13     lease, such party shall file with the Bankruptcy Court and serve upon the District a written
                             14     statement and accompanying declaration in support thereof specifying the basis for its position
                             15     and accounting for the purported amount owing under the subject contract or lease not later than
                             16     thirty (30) days before the Confirmation Hearing. The failure to timely file and serve such a
                             17     statement shall be deemed to be a waiver of any and all objections to the proposed assumption,
                             18     including, without limitation, any objection pertaining to the adequacy of the proposed cure
                             19     payment or the adequate of the assurance of prompt cure and/or of future performance.
                             20                               b.       Adequate Assurance of Prompt Cure and Future Performance
                             21              What constitutes "adequate assurance" is a factual question to be determined on a case-by-
                             22     case basis with due regard to the nature and identify of the parties, their past dealings, and present
                             23     commercial realities. The District need only show that performance is likely (i.e. more probable
                             24     than not) in order to assume an executory contract or unexpired lease pursuant to section 365. As
                             25     reflected in Section VI.C. herein, the District submits that the means for implementation of the
                             26
                                    19
                             27       If an executory contract or unexpired lease is not identified on Exhibit 9, the District shall not make any cure
                                    payment to any party or parties to such agreement as the District does not have any record of any outstanding amount
                             28     owing under the subject agreement. The omission of the subject contract or lease, however, shall not in any way
                                    affect the assumption of the subject agreement by and through the Plan.
                                                                                          - 41 -
                            EXHIBIT CC 356                               SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                              Case 16-10015                                                             Doc 495
                                                                                                                                                          397



                              1     Plan constitute adequate assurance of both its ability to "promptly" cure the payments set forth in
                              2     Exhibit 9, and for future performance. Moreover, as the total amount of the cure payments is only
                              3     $99,899.18, which the District intends to pay over a period of eighteen (18) months following the
                              4     Effective Date, even if one or more of the anticipated sources that will be used to fund the Plan
                              5     does not materialize, the District will be able to meet the cure obligations set forth in Exhibit 9.
                              6                       3.       Rejection of Executory Contracts and Unexpired Leases20
                              7              Without the need to file any further motions, the District elects to reject and shall be
                              8     deemed to have rejected as of the Effective Date the following executory contracts and unexpired
                              9     leases:21
                             10                      Master Lease Agreement dated as of November 13, 2012 between the District, as
                             11                       lessee, and General Electric Capital Corporation, as lessor, and all other leases
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                                      based thereon, pertaining to, among other things, a Proteus X Ray XR/a 65W
        L OS A NGELES




                             13                       Radiographic System;
                             14                      Lease dated March 7, 2013 between the District, as lessee, and Thermo Fisher
                             15                       Financial Services, Inc., as lessor, and/or Bank of the West, as assignee of Thermo
                             16                       Fisher Financial Services, Inc., pertaining to an Abbott iSTAT 1 Upgrade from
                             17                       200 Series and related equipment and documentation;
                             18                      Agreement dated October 9, 2014, between the District and Thermo Fisher
                             19                       Financial Services, Inc., pertaining to a VITROS 350 Chemistry System;
                             20                      Lease between the District, as lessee, and Healthland, Inc., as lessor, pertaining to
                             21                       certain medical billing hardware and software;
                             22                      Lease No. x005 between the District, as lessee, and Canon Financial Services, as
                             23                       lessor, pertaining to Canon ImageRunner 1730iF (serial number x4453);
                             24

                             25

                             26     20
                                       The Management Services Agreement (“MSA”) by and between the District and HCCA was rejected via
                                    stipulation prior to the preparation and submission of the Plan. See D.E. 377. As such, the MSA is not listed in this
                             27     section. The exclusion of the MSA shall not in any way alter the prior rejection of the MSA or the agreement(s) of
                                    the District and HCCA relation to such rejection.
                             28     21
                                       Any reference contained herein to an agreement as a “lease” shall not constitute an admission regarding whether
                                    the subject agreement constitutes “true lease” under applicable law.
                                                                                           - 42 -
                            EXHIBIT CC 357                               SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                            Case 16-10015                                                Doc 495
                                                                                                                                           397



                              1                      Lease No. x006 between the District, as lessee, and Canon Financial Services, as
                              2                       lessor, pertaining to Canon ImageRunner Advance 6255 (serial number x1950);
                              3                      Lease No. x007 between the District, as lessee, and Canon Financial Services, as
                              4                       lessor, pertaining to Canon ImageRunner 1730iF (serial number x4451);
                              5                      Lease No. x008 between the District, as lessee, and Canon Financial Services, as
                              6                       lessor, pertaining to IRA 4235 (serial number x1785), IRA 1025iF (serial number
                              7                       x5469), IRA 400iF (serial number x2533), IRA 400iF (serial number x1857), IRA
                              8                       400iF (serial number x1862), and IR 1730iF (service only) (serial number x5155);
                              9                      Agreement between the District and Celleration Inc.;
                             10                      Employment Agreement between the District, as employer, and Dr. Kenneth L.
                             11                       Saeger, as employee;
  B AKER & H OSTETLER LLP




                             12                   
     A TTORNEYS AT L A W




                                                      Employment Agreement between the District, as employer, and Dr. Milton R.
        L OS A NGELES




                             13                       Jones, as employee;
                             14                      Employment Agreement between the District, as employer, and Dr. Steve Chong
                             15                       Luo, as employee;
                             16                      Service Agreement between the District and Laboratory Specialists International,
                             17                       as service provider;
                             18                      Lease between the District, as lessee, and Marlin Leasing Corporation, as lessor,
                             19                       pertaining to certain medical equipment, including a Horiba Medial Pentra 60 C+,
                             20                       two Unimac Natural Gas Dryers, and one Ultrascan table;
                             21                      Agreement between the District and T System, Inc.; and
                             22                      Agreement between the District and Tosoh Bioscience, Inc.
                             23                              a.      Claims Arising from Rejection
                             24              Unless otherwise agreed by the District and the counterparty or counterparties to the
                             25     subject contract or lease, proofs of Claim arising from the rejection of executory contracts or
                             26     unexpired leases must be filed with the Bankruptcy Court and served on the District no later than
                             27     thirty (30) days after the Effective Date. The failure to properly and timely assert a rejection
                             28     damages Claim shall result in such Claim being forever barred and rendered unenforceable
                                                                                     - 43 -
                            EXHIBIT CC 358                            SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                                Case 16-10015                                                             Doc 495
                                                                                                                                                            397



                              1     against the District or its assets, properties, or interests in property. Unless otherwise ordered by
                              2     the Bankruptcy Court, all such Claims that are timely filed as provided herein shall be classified
                              3     into Class 3 (General Unsecured Claims) and treated accordingly.
                              4                C.       Means for Execution and Implementation of Plan
                              5                Under the Plan, the District shall be required to make Cash disbursements totaling
                              6     approximately $1,33,071 to the holders of Allowed Claims over a term of approximately seven
                              7     (7) years while paying an estimated $9,476,530 per year for the costs and expenses associated
                              8     with maintaining the operations of the District’s facilities and services, including, without
                              9     limitation, costs associated with staffing, supplies and equipment, and capital expenditures for the
                             10     acquisition of new property and maintenance of current property, which total.
                             11                The Plan will be funded utilizing primarily the following sources:
  B AKER & H OSTETLER LLP




                             12                     
     A TTORNEYS AT L A W




                                                        Cash on Hand. The District estimates that it will have approximately $311,131 in
        L OS A NGELES




                             13                         cash on hand on the Effective Date.
                             14                        Operations. The District estimates that it will generate approximately $9,754,532
                             15                         per year from the operations.22
                             16                        Tax Revenues. The District anticipates receiving approximately $900,000 per year
                             17                         on account on approved tax assessments.
                             18                        Parcel Tax Revenues. As set forth in greater detail, supra, at Section V.B.2., the
                             19                         District anticipates receiving additional parcel tax revenues of $602,000 per year
                             20                         beginning in December 2018.
                             21                        Transient Occupancy Tax. As set forth in greater detail, supra, at Section V.B.2.,
                             22                         the District anticipates receiving revenues from the Transient Occupancy Tax
                             23                         (TOT) of $34,600 per year.
                             24                        Inyo County Treasury Loan. In accordance with its prior practices, the District
                             25                         intends to borrow funds from Inyo County to the extent necessary to cover any
                             26                         cash shortage during the term of the Plan. The District would repay any such
                             27                         loan(s) with interest upon receipt of funds from the Intergovernmental Transfer
                             28
                                    22
                                         The estimated operational revenues includes the estimated revenues from the facility for medical infusion services.
                                                                                              - 44 -
                            EXHIBIT CC 359                                  SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                           Case 16-10015                                                     Doc 495
                                                                                                                                               397



                              1                       program (described in Exhibit 5 as “Supplemental Funds”) or upon the availability
                              2                       of funds. Interest on such loans accrues at the rate of the current Local Agency
                              3                       Investment Fund at the time of financing plus 100 basis points.
                              4                      Litigation Proceeds. As discussed supra, the District intends to commence
                              5                       litigation against certain individuals and entities. If successfully, the District may
                              6                       obtain damages in excess of $6,000,000 and avoid certain fraudulent and/or
                              7                       preferential payments to creditors. Such funds will be available for the payment of
                              8                       Claims under the Plan and the maintenance of the District’s operations.
                              9              In sum, the District anticipates having approximately $311,131 in cash on hand on the
                             10     Effective Date and approximately $10,391,150 in revenues per year. As a result, and as the
                             11     financial projections (Exhibit 5) reflect, the District is confident it will be able to maintain its
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                    operations so that it can continue providing desperately needed medical treatment to the
        L OS A NGELES




                             13     community at large while making the payments required under the Plan.
                             14              D.       Distributions
                             15                       1.     Disbursing Agent
                             16              On and after the Effective Date, the District shall serve as disbursing agent for payments
                             17     to be made under the Plan and in accordance with section 944. However, the District may elect to
                             18     retain one or more agents to perform or assist it in making distributions pursuant to the Plan and
                             19     may provide reasonable compensation to any such agent(s) without further notice or Bankruptcy
                             20     Court approval.
                             21                       2.     Delivery of Distributions
                             22              All distributions to any holder of an Allowed Claim shall be made at the address of such
                             23     holder as set forth in the books and records of the District or its agents unless (i) the holder has
                             24     designated an alternate address for payment in a proof of Claim filed with the Bankruptcy Court
                             25     or (ii) specifies an alternate address on its Ballot. Any and all notifications of address changes
                             26     should be addressed to Karla Hernandez at Baker & Hostetler LLP, 11601 Wilshire Boulevard,
                             27     Suite 1400, Los Angeles, California 90024, or khernandez@bakerlaw.com.
                             28
                                                                                      - 45 -
                            EXHIBIT CC 360                             SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                         Case 16-10015                                                     Doc 495
                                                                                                                                             397



                              1                     3.      Undeliverable Distributions
                              2              Holding of Undeliverable Distributions. If any distribution to a holder of an Allowed
                              3     Claim is returned to the District or its agent as undeliverable, no further distributions shall be
                              4     made to such holder unless and until the District is notified in writing of such holder’s correct
                              5     address. Unless and until the District is so notified, such distribution shall be deemed to be
                              6     “Unclaimed Property” and shall be set aside and held in a segregated account.
                              7              Notification and Forfeiture of Unclaimed Property. On the first anniversary of the
                              8     Effective Date, the District will file with the Bankruptcy Court a list of Unclaimed Property,
                              9     together with a schedule that identifies the name and last-known address of the individuals and
                             10     entities entitled to the Unclaimed Property. The District shall not otherwise be required to
                             11     attempt to locate any such individual or entity. On the second anniversary of the Effective Date,
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                    all remaining Unclaimed Property and accrued interest or dividends earned thereon will be
        L OS A NGELES




                             13     remitted to and vest in the District. Additionally, such individuals and entities shall be deemed to
                             14     have waived and forfeited their right to any future payments under the Plan and such funds shall
                             15     be retained by the District. Notwithstanding the non-payment of any forfeited Claims, such
                             16     Claims shall be deemed satisfied and discharged as if paid pursuant to the terms of the Plan.
                             17                     4.      Distribution of Cash
                             18              Any payment of Cash to be made by the District or its agent pursuant to the Plan shall be
                             19     made by check drawn on a domestic bank or by wire transfer, at the sole option of the District.
                             20                     5.      Timeliness of Payments
                             21              Any payments or distributions to be made pursuant to the Plan shall be deemed to be
                             22     timely made if made within fourteen (14) Business Days after the date(s) specified in the Plan.
                             23     Whenever any distribution to be made under the Plan is due on a day that is not a Business Day,
                             24     such distribution instead shall be made, without interest, on the immediately succeeding Business
                             25     Day, but shall be deemed to have been made on the date due.
                             26                     6.      Default and Cure
                             27              In the event the District fails to make any payment required under the Plan in a timely
                             28     manner, the affected creditor(s) shall serve the District with a notice of default not later than thirty
                                                                                    - 46 -
                            EXHIBIT CC 361                           SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                         Case 16-10015                                                     Doc 495
                                                                                                                                             397



                              1     (30) days after the purported default along with any documentation supporting the alleged default.
                              2     Not later than sixty (60) days after receipt of the notice of the purported default, the District shall
                              3     either (i) cure the default or (ii) serve the affected creditor(s) with a statement and supporting
                              4     documentation contesting the allegation of default. In the event the District contests an alleged
                              5     default, not later than five (5) Business Days after serving a response to a purported default, the
                              6     District shall file a motion with the Bankruptcy Court requesting a resolution of the dispute
                              7     relating to the alleged default and set the motion for hearing on the first available hearing date not
                              8     sooner than fourteen (14) days after filing the motion. If the Bankruptcy Court rules that the non-
                              9     payment constitutes an event of default under the Plan, the District shall cure the purported
                             10     default not later than five (5) Business Days following the entry of a Final Order of the
                             11     Bankruptcy Court adopting the finding with respect to the purported default.
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                                    7.      Compliance with Tax Requirements
        L OS A NGELES




                             13              Any and all distributions pursuant to the Plan shall be subject to any applicable tax
                             14     withholding and reporting requirements imposed on it by any governmental unit. In connection
                             15     with each distribution which requires the filing of an information return (such as Internal Revenue
                             16     Service Form 1099 or 1042) or withholding, the District shall file such information return with
                             17     the Internal Revenue Service and provide any required statements in connection therewith to the
                             18     recipients of such distribution, or effect any such withholding and deposit all moneys so withheld
                             19     to the extent required by law. With respect to any entity from whom a tax identification number,
                             20     certified tax identification number, or other tax information is required by law to avoid
                             21     withholding has not been received by the District at the time the district is to be made, the
                             22     District, at its sole option, may withhold the amount required and distribute the balance to such
                             23     entity or the District may decline to make such distribution(s) until the information is received.
                             24                     8.      Time Bar to Cash Payments
                             25              Checks issued by the District on account of Allowed Claims will be null and void if not
                             26     negotiated within ninety (90) days from and after the date of issuance thereof. Requests for
                             27     reissuance of any check shall be submitted in writing to Karla Hernandez via first-class mail
                             28     addressed to Karla Hernandez, Baker & Hostetler LLP, 11601 Wilshire Boulevard, Suite 1400,
                                                                                    - 47 -
                            EXHIBIT CC 362                           SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                         Case 16-10015                                                   Doc 495
                                                                                                                                           397



                              1     Los Angeles, California 90024, or via email addressed to khernandez@bakerlaw.com. Any
                              2     request for reissuance of an expired check must be not later than 180 calendar days following the
                              3     initial issuance of the subject check. After such date, the amounts stated in the voided check(s)
                              4     shall be deemed forfeited and the District shall retain such funds. Any amounts forfeited pursuant
                              5     to the preceding sentence shall be deemed paid to and received by the subject claimant for
                              6     purposes of calculating the amounts owing to such creditor under the Plan.
                              7                     9.      No De Minimis Distributions
                              8              With the exception of Class 4 Claims (Convenience Class Claims), no payment of less
                              9     than ten dollars (US$10.00) will be made by the District on account of any Allowed Claim.
                             10                     10.     No Distributions on Account of Disputed Claims
                             11              Notwithstanding anything to the contrary in the Plan, no distributions shall be made on
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                    account of any part of any Disputed Claim or Disallowed Claim unless and until such Claim
        L OS A NGELES




                             13     becomes an Allowed Claim and only to the extent such Claim constitutes an Allowed Claim.
                             14     Distributions made after the Effective Date with respect to Claims that were not Allowed Claims
                             15     as of the Effective Date, but are later determined to be Allowed Claims, shall be deemed to have
                             16     been made on time and in accordance with the terms of the Plan.
                             17              If any distributions are made prior to the resolution of a dispute pertaining to a Claim, the
                             18     portion that would be payable on account of such Claim if such Claim was an Allowed Claim,
                             19     shall be held in a segregated bank account. If the Claim is subsequently adjudicated to be an
                             20     Allowed Claim, the segregated funds shall be distributed to the holder of such Claim. Any
                             21     interest accrued on account of the segregated funds shall be paid to and retained by the District.
                             22                     11.     No Post-Petition Date Accrual
                             23              Unless otherwise specifically provided in the Plan, specifically agreed to by the District in
                             24     writing, or allowed by Final Order of the Bankruptcy Court, the District will not be required to
                             25     pay to any holder of a Claim any interest, penalty or late charge accruing with respect to such
                             26     Claim on or after the Petition Date.
                             27

                             28
                                                                                     - 48 -
                            EXHIBIT CC 363                           SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                         Case 16-10015                                                     Doc 495
                                                                                                                                             397



                              1              E.     Disputed Claims; Objections to Claims; Prosecution of Objections to
                              2                     Disputed Claims
                              3                     1.      Claim Objection Deadline; Prosecution of Objections
                              4              The District shall have the right to object to the allowance of Claims with respect to which
                              5     liability or allowance is disputed in whole or in part. Unless otherwise ordered by the Bankruptcy
                              6     Court, the District shall file and serve any such objections to Claims (whether by motion or
                              7     commencement of an adversary proceeding) by not later than one hundred and eighty (180) days
                              8     after the Effective Date or, in the case of Claims properly filed after the Effective Date, by not
                              9     later than one hundred and eighty (180) days after the date of filing of such Claims.
                             10                     2.      Reserves, Payments, and Distributions with Respect to Disputed
                             11                             Claims
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                             At such time as a Disputed Claim becomes an Allowed Claim, in whole or in part, the
        L OS A NGELES




                             13     District or its agent shall distribute to the holder thereof the distributions, if any, to which such
                             14     holder is then entitled under the Plan in the manner set forth in the Plan. Such distributions, if
                             15     any, shall be made as soon as practicable after the date that the order or judgment of the
                             16     Bankruptcy Court allowing such Claim becomes a Final Order, but in no event more than sixty
                             17     (60) days thereafter, unless otherwise provided in the Plan, order of the Bankruptcy Court, or
                             18     agreement between the District and the subject Claim holder. Unless otherwise specifically
                             19     provided in the Plan or allowed by Final Order of the Bankruptcy Court, no interest will be paid
                             20     on Disputed Claims that later become Allowed Claims.
                             21              F.     Continuing Jurisdiction of the Bankruptcy Court
                             22              The Plan provides for the Bankruptcy Court to retain jurisdiction over various matters
                             23     relating to the Chapter 9 Case, the Plan, and other related items. Readers are encouraged to
                             24     review the Plan carefully to ascertain the nature of the Bankruptcy Court’s continuing jurisdiction
                             25     following the Effective Date.
                             26     VII.     CONFIRMATION AND EFFECTIVE DATE OF THE PLAN
                             27              Because the law with respect to confirmation of a plan of adjustment is complex,
                             28     creditors concerned with issues regarding confirmation of the Plan should consult with
                                                                                     - 49 -
                            EXHIBIT CC 364                           SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                          Case 16-10015                                                    Doc 495
                                                                                                                                             397



                              1     independent counsel and/or a financial advisor. The following discussion is intended solely
                              2     for the purpose of providing basic information concerning certain confirmation issues. The
                              3     District cannot and does not represent that the discussion contained below is a complete summary
                              4     of the law on this topic.
                              5              Many requirements must be met before the Bankruptcy Court can confirm the Plan. Some
                              6     of the requirements discussed in this Disclosure Statement include acceptance of the Plan by the
                              7     requisite number of creditors and whether the Plan is in the “best interests” of creditors. These
                              8     requirements, however, are not the only requirements for confirmation and the Bankruptcy Court
                              9     will not confirm the Plan unless and until it determines that the Plan satisfies all applicable
                             10     requirements, including requirements which may not be discussed or referenced in this Disclosure
                             11     Statement
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                             A.     Voting and Right to be Heard at Confirmation
        L OS A NGELES




                             13                     1.      Who May Support or Object to Confirmation of the Plan?
                             14              Any party in interest may support or object to the confirmation of the Plan. Even parties
                             15     in interest that may not have a right to vote on the Plan (e.g., individuals and entities in
                             16     Unimpaired Classes) may still have a right to support or object to confirmation of the Plan by
                             17     filing pleadings supporting or objecting to confirmation of the Plan.
                             18                     2.      Who May Vote to Accept or Reject the Plan?
                             19              A creditor generally has the right to vote for or against the Plan if its Claim is both (i) an
                             20     Allowed Claim for purposes of voting and (ii) classified in an Impaired Class. Generally, a Claim
                             21     is deemed allowed if a proof of Claim was timely filed or the Claim is scheduled as undisputed,
                             22     non-contingent and liquidated; provided, however, that if an objection to the Claim has been filed
                             23     or raised in the Plan or otherwise, or a Claim is otherwise disputed or contested, the claimant
                             24     cannot vote unless and until the Bankruptcy Court, after notice and a hearing, either overrules the
                             25     objection or allows the Claim for voting purposes.
                             26              The holders of the following types of Claims are not entitled to vote on the Plan: (a)
                             27     Disallowed Claims; (b) Claims that are subject to a pending objection (whether by way of the
                             28     Plan or independent motion or adversary proceeding) and that have not been allowed for voting
                                                                                     - 50 -
                            EXHIBIT CC 365                            SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                          Case 16-10015                                                   Doc 495
                                                                                                                                            397



                              1     purposes; (c) Claims that are not Impaired under the Plan; (d) Administrative Claims, since such
                              2     Claims are not placed in Classes and are required to receive specific treatment; and (e)
                              3     Professional Claims, since such Claims are not placed in Classes.
                              4              Each holder of an Allowed Claim classified into one or more of the Voting Classes shall
                              5     be entitled to vote each such Claim to accept or reject the Plan.
                              6                     3.      Votes Required to Confirm Plan
                              7              The Bankruptcy Court cannot confirm the Plan unless, among other things, (a) at least one
                              8     Impaired Class has accepted the Plan without counting the votes of any Insiders within that Class
                              9     and (b) either all Impaired Classes have voted to accept the Plan, or the Plan can be “crammed-
                             10     down” with respect to each and every dissenting Impaired Class.
                             11              A Class of Claims is considered to have accepted the Plan when more than one-half in
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                    number and at least two-thirds in dollar amount of the Claims that actually voted in that Class
        L OS A NGELES




                             13     have voted in favor of the Plan.
                             14              B.     The “Best Interests” Test
                             15              The Bankruptcy Court also must determine pursuant to section 943(b)(7) that the Plan is
                             16     in the “best interests of creditors”, which in the chapter 9 context means that the treatment of
                             17     Claims under the Plan must be better than the only meaningful alternative available, which is
                             18     dismissal of the Chapter 9 Case. The District submits that the Plan is in the best interests of all
                             19     creditors because significant payments will be made to all Impaired Classes, and holders of
                             20     Allowed Claims in all Impaired Classes will receive greater distributions under the Plan than
                             21     those creditors would receive were the Chapter 9 Case dismissed. See Exhibit 5 to Plan Exhibits.
                             22              In contrast, in the absence of the Plan, the District’s creditors would be left to “fend for
                             23     themselves.” Individual creditor collection actions would likely aggregate, through suits and
                             24     attachments, to make continued operation of the District’s facilities untenable (if not impossible),
                             25     thus eliminating the ability to pay the obligations of the District. More precisely, but for the
                             26     adjustment to its obligations proposed through the Plan, the District will not be unable to alter the
                             27     treatment of certain Claims, including General Unsecured Claims. The District will also lose the
                             28     benefits afforded to debtors under the Bankruptcy Code, which, in essence, would result in
                                                                                     - 51 -
                            EXHIBIT CC 366                            SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                          Case 16-10015                                                       Doc 495
                                                                                                                                                397



                              1     substantial interference in the operations of the Hospital, the SNF, and/or the Clinic as creditors
                              2     sought to recover collateral and levy against the District’s assets to satisfy their Claims, which
                              3     would prevent the District from utilizing those assets to maintain operations and pay its
                              4     obligations in an orderly and equitable fashion over a term of years. Furthermore, the District
                              5     would likely be unable to resolve disputes regarding certain purported Claims (including, without
                              6     limitation, the Claim asserted by Optum Bank) without the need for costly and protracted
                              7     litigation—expenses that would further diminish, if not decimate, operational capabilities. As a
                              8     result of the foregoing, the proposed ballot initiatives underpinning the Plan would likely fail as
                              9     the District would be unable to maintain its operations or establish a long-term work-out plan for
                             10     the payment of its obligations in the face of operational difficulties causes by the debt collection
                             11     efforts of its creditors and the costs of litigation. In short, the District cannot afford to pay its
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                    creditors absent the debt relief afforded by the Plan, and dismissal of the Chapter 9 Case would
        L OS A NGELES




                             13     likely result in chaos, the closure of the District’s facilities and cessation of its services, and, thus,
                             14     an inability to not only pay most (if not all) of its creditors, but an inability to continue providing
                             15     essential services to the community at large.
                             16              C.     Feasibility
                             17              To satisfy the requirement set forth in section 943(b)(7) that the Plan be feasible, the
                             18     District must demonstrate the ability to make the payments required under the Plan while
                             19     maintaining its operations at the level necessary to the continued viability of the health care
                             20     district. Based on the District’s analysis of operational revenues, anticipated bond revenues, and
                             21     supplemental tax revenues, as well as the projected Plan distributions, the District is confident it
                             22     possesses the financial ability to maintain its current operations, which is necessary to continue
                             23     providing services to the community, while simultaneously meeting its obligations under the
                             24     Plan. Indeed, based on the financial projections (see Exhibit 5), the District will be able to
                             25     maintain a positive cash position while servicing operational and Plan debts and simultaneously
                             26     maintaining a reserve for future expenditures, including capital expenditures. Accordingly, the
                             27     District submits that the Plan is feasible.
                             28
                                                                                     - 52 -
                            EXHIBIT CC 367                           SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                         Case 16-10015                                                    Doc 495
                                                                                                                                            397



                              1              D.      “Cramdown”
                              2              The Bankruptcy Code provides that the Bankruptcy Court may confirm a plan of
                              3     adjustment that is not accepted by all Impaired Classes if at least one Impaired Class of Claims
                              4     accepts the Plan and the so-called “cramdown” provisions set forth in sections 1129(b)(1),
                              5     (b)(2)(A) and (b)(2)(B) are satisfied. The Plan may be confirmed under the cramdown provisions
                              6     if, in addition to satisfying the other requirements of section 943(b), it (a) is “fair and equitable,”
                              7     and (b) does not discriminate unfairly with respect to each Class of Claims that is Impaired under
                              8     and has not accepted the Plan. The District believes that the Plan satisfies the foregoing
                              9     requirements and, as such, may be confirmed over the objection of any dissenting Class of
                             10     Claims.
                             11              As noted above, the District has reserved the right to request that the Bankruptcy
  B AKER & H OSTETLER LLP




                             12     Court confirm the Plan by “cramdown” in accordance with sections 1129(b)(1), (b)(2)(A)
     A TTORNEYS AT L A W
        L OS A NGELES




                             13     and (b)(2)(B).
                             14              E.      Conditions Precedent
                             15                      1.     Condition Precedent to Confirmation
                             16              The Plan shall not be confirmed unless and until the following conditions precedent have
                             17     been satisfied or waived: (1) the Plan satisfies the requirements of section 943(b) of the
                             18     Bankruptcy Code, as applicable; (2) the District has received any and all authorizations, consents,
                             19     regulatory approvals, rulings, no-action letters, opinions, and documents that are necessary to
                             20     implement the Plan and that are required by law, regulation or order, including, but not limited to,
                             21     those required under section 943(b)(6) of the Bankruptcy Code; and (3) the Bankruptcy Court
                             22     enters a Confirmation Order in a form and substance satisfactory to the District.
                             23                      2.     Conditions Precedent to Effective Date
                             24              The Plan will not become effective and operative unless and until the Effective Date
                             25     occurs. Section XIII of the Plan sets forth certain conditions to the occurrence of the Effective
                             26     Date. The Effective Date will occur on the first Business Day after which the conditions set forth
                             27     in Section XIII.B. of the Plan are satisfied or waived. Based on currently available information,
                             28     the District anticipates that the Effective Date will occur in or about March 2018.
                                                                                     - 53 -
                            EXHIBIT CC 368                           SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                         Case 16-10015                                                    Doc 495
                                                                                                                                            397



                              1                     3.      Non-Occurrence of Effective Date
                              2              The Plan provides that, if the Bankruptcy Court confirms the Plan but the conditions
                              3     precedent to the Effective Date thereof are not satisfied, upon notification submitted by the
                              4     District to the Bankruptcy Court: (i) the Confirmation Order shall be vacated, (ii) no distributions
                              5     under the Plan shall be made, (iii) the District and all holders of Claims shall be restored to the
                              6     status quo ante as of the day immediately preceding the Confirmation Date as though the
                              7     Confirmation Date never occurred, and (iv) all of the District’s obligations with respect to the
                              8     Claims shall remain unchanged and nothing contained herein or in the Plan shall be deemed to
                              9     constitute a waiver or release of any Claims by or against the District or any other entity or to
                             10     prejudice in any manner the rights, remedies, or claims of the District or any entity in any further
                             11     proceeding involving the District.
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                                    4.      Waiver of Conditions Precedent to Effective Date
        L OS A NGELES




                             13              Under the Plan, the District may waive in whole or in part any condition to the Effective
                             14     Date of the Plan or the payment of any Effective Date Payments. Any such waiver of a condition
                             15     may be effected at any time, without notice or leave or order of the Bankruptcy Court and without
                             16     any formal action, other than the filing of a notice of such waiver with the Bankruptcy Court.
                             17              F.     Effect of Confirmation
                             18              Confirmation of the Plan and the occurrence of the Effective Date will have a number of
                             19     important and binding effects, some of which are summarized below. Readers are encouraged to
                             20     review Section XI of the Plan carefully and in its entirety to assess the various consequences of
                             21     confirmation of the Plan.
                             22                     1.      Dissolution of the Committee
                             23              On the Effective Date, the Committee shall be released and discharged of and from all
                             24     further authority, duties, responsibilities, and obligations relating to and arising from and in
                             25     connection with the Chapter 9 Case and the Committee shall be deemed dissolved and its
                             26     appointment terminated. Any professionals retained by the Committee and/or the members
                             27     thereof shall not be entitled to compensation or reimbursement of expenses for any services
                             28     rendered or expenses incurred.
                                                                                    - 54 -
                            EXHIBIT CC 369                           SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                         Case 16-10015                                                    Doc 495
                                                                                                                                            397



                              1                     2.      Discharge of the District
                              2              Pursuant to section 944, upon completion of all payments required under the Plan, the
                              3     District shall be discharged from all debts (as defined in the Bankruptcy Code) of the District and
                              4     Claims against the District other than (i) any debt specifically and expressly excepted from
                              5     discharge by the Plan or the Confirmation Order and (ii) any debt owed to an entity that, before
                              6     the confirmation of the Plan, had neither notice nor actual knowledge of the Chapter 9 Case.
                              7              The rights afforded in the Plan and the treatment of all holders of Claims, whether
                              8     Impaired or Unimpaired, shall be in exchange for and in complete satisfaction, discharge and
                              9     release of all Claims of any nature whatsoever arising on or before the Effective Date, known or
                             10     unknown, including any interest accrued or expenses incurred thereon from and after the Petition
                             11     Date, whether against the District or any of its properties, assets or interests in property.
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                                    3.      Injunction
        L OS A NGELES




                             13              Except as otherwise expressly provided in the Plan, all entities who have held, hold or
                             14     may hold Pre-Confirmation Date Claims shall be permanently enjoined from and after the
                             15     Confirmation Date from: (i) commencing or continuing in any manner any action or other
                             16     proceeding of any kind with respect to any such Pre-Confirmation Date Claims against the
                             17     District or its property; (ii) enforcing, attaching, collecting, or recovering by any manner or means
                             18     any judgment, award, decree or order against the District or its property with respect to such Pre-
                             19     Confirmation Date Claims; (iii) creating, perfecting, or enforcing any lien or encumbrance of any
                             20     kind against the District or its property; and (iv) asserting any right of setoff, subrogation or
                             21     recoupment of any kind against any obligation due to the District with respect to any such Pre-
                             22     Confirmation Date Claims.
                             23                     4.      Term of Existing Injunctions and Stays
                             24              Unless otherwise provided in the Plan, all injunctions or stays provided for in the Chapter
                             25     9 Case pursuant to sections 105, 362, or 922, or otherwise, and in existence immediately prior to
                             26     the Confirmation Date, shall remain in full force and effect unless and until the District receives a
                             27     discharge in accordance with Section XI.A. of the Plan.
                             28
                                                                                    - 55 -
                            EXHIBIT CC 370                           SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                         Case 16-10015                                                    Doc 495
                                                                                                                                            397



                              1                     5.      Exculpation
                              2              Except with respect to obligations specifically arising pursuant to or preserved in the Plan,
                              3     no Exculpated Party shall have or incur, and each Exculpated Party is hereby released and
                              4     exculpated from, any Claim, obligation, cause of action or liability for any Claim in connection
                              5     with or arising prior to or on the Effective Date for any act taken in connection with, or related to,
                              6     (i) the administration of the Chapter 9 Case, (ii) the negotiations, pursuit, confirmation,
                              7     solicitation of votes for, consummation or implementation of the Plan, (iii) the administration of
                              8     the Plan or property to be distributed under the Plan, (iv) the Cal. Gov’t Code § 53760 process or
                              9     compliance therewith, (v) any document, release, contract, or other instrument entered into in
                             10     connection with, or related to, the Plan, and/or (vi) any other transaction contemplated by or
                             11     entered into in connection with the Plan or entered into during the administration of the Chapter 9
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                    Case; provided, however, that nothing shall be deemed to release or exculpate any Exculpated
        L OS A NGELES




                             13     Party for its willful misconduct or gross negligence. In all respects, each Exculpated Party shall
                             14     be entitled to reasonably rely upon the advice of counsel with respect to its duties and
                             15     responsibilities pursuant to the Plan.
                             16                     6.      Good Faith Compromise
                             17              In consideration for the distributions and other benefits provided under the Plan, the
                             18     provisions of the Plan, including, without limitation, the exculpation provisions, constitute a good
                             19     faith compromise and settlement of all Claims, causes of action and/or controversies relating to
                             20     any and all rights that a holder of a Claim may have against the District, any distributions to be
                             21     made pursuant to the Plan on account of any such Claim, and any and all Claims and causes of
                             22     action of any party. The entry of the Confirmation Order constitutes the Bankruptcy Court’s
                             23     approval, effective as of the Effective Date, of the compromise or settlement of all such Claims
                             24     and/or controversies and the Bankruptcy Court’s finding that all such compromises or settlements
                             25     are in the best interests of the District and the holders of Claims, and are fair, equitable, and
                             26     reasonable.
                             27

                             28
                                                                                    - 56 -
                            EXHIBIT CC 371                           SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                          Case 16-10015                                                       Doc 495
                                                                                                                                                397



                              1     VIII. RESERVATION OF RIGHTS OF ACTION
                              2              Any and all claims, causes of action, rights of recovery, rights of offset, rights of
                              3     recoupment, rights to refunds, and similar rights held by the District shall be retained by the
                              4     District, including, without limitation, the claims and causes of action alleged in the Optum
                              5     Adversary. The failure to identify any potential or existing Right of Action retained by the
                              6     District is not intended to and shall not limit the rights of the District to pursue any such action(s).
                              7     Unless a Right of Action is expressly waived, relinquished, released, compromised, or settled (in
                              8     the Plan or otherwise), the District expressly reserves all Rights of Action for later adjudication
                              9     and, as a result, no preclusion doctrine, including the doctrines of res judicata, collateral estoppel,
                             10     issue preclusion, claim preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall
                             11     apply to such Rights of Action upon or after the Confirmation Date. In addition, the District
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                    expressly reserves the right to pursue or adopt against any other entity any claims alleged in any
        L OS A NGELES




                             13     lawsuit in which the District is a defendant or an interested party.
                             14     IX.      RISK FACTORS
                             15              Holders of Claims against the District should read and consider carefully the factors set
                             16     forth below, as well as the other information set forth in this Disclosure Statement and the
                             17     documents delivered with this Disclosure Statement and/or incorporated by reference, prior to
                             18     voting to accept or reject the Plan. These risk factors should not, however, be regarded as
                             19     constituting the only risks involved in connection with the Plan and its implementation.
                             20              As discussed herein, the Plan is premised on revenues from four principal sources—
                             21     namely, (i) operational revenues, (ii) revenues derived from the increased parcel tax, and (iii)
                             22     revenues derived from the TOT.
                             23              1.     With respect to the provision of medical infusion treatments, the District has yet to
                             24                     establish the facility or provide the services; accordingly, there is a risk that the
                             25                     costs of acquiring the necessary equipment and establishing the treatment facility
                             26                     may exceed the cost estimates, that the facility may take longer than nine (9)
                             27                     months to establish, that the operational expenses may exceed the estimated costs,
                             28
                                                                                     - 57 -
                            EXHIBIT CC 372                            SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                       Case 16-10015                                                       Doc 495
                                                                                                                                             397



                              1                   and/or that the demand for such services may be less than the projected demand—
                              2                   thereby reducing the anticipated revenues.
                              3              2.   With respect to the parcel tax revenues, the District requires voter approval for the
                              4                   parcel tax initiative; accordingly, there is a risk that voters will not approve the
                              5                   parcel tax increase. Notwithstanding, as the Effective Date is expressly
                              6                   conditioned upon the approval of the parcel tax initiative, such approval is not a
                              7                   risk factor in considering the District’s ability to perform under the Plan; however,
                              8                   the approval of the parcel tax initiative is a risk factor in considering whether the
                              9                   Effective Date will occur.
                             10              3.   With respect to the TOT revenues, the District requires approval from the Inyo
                             11                   County Board of Supervisors to receive a portion of the TOT; accordingly, there is
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                                  a risk that Board will not approve the TOT increase. Notwithstanding, as the
        L OS A NGELES




                             13                   Effective Date is expressly conditioned upon the approval of the TOT initiative,
                             14                   such approval is not a risk factor in considering the District’s ability to perform
                             15                   under the Plan; however, the approval of the TOT initiative is a risk factor in
                             16                   considering whether the Effective Date will occur.
                             17              4.   With respect to potential litigation revenues, the District may not prevail in the
                             18                   potential litigation described herein. If the District is unsuccessful, the District
                             19                   may not receive the potential damages awards or may be required to pay certain
                             20                   sums to creditors, including, without limitation, Optum and ViHF. The District,
                             21                   however, does not require the potential damages awards to perform under the Plan
                             22                   and, moreover, has provided for the contingency that the Claims of Optum and/or
                             23                   ViHF are adjudged to be Allowed Secured Claims.
                             24              5.   The Plan also relies upon operational revenues from the Hospital, the SNF, and the
                             25                   Clinic to fund operations and pay Allowed Claims under the Plan. As such, there
                             26                   are several risks related to the District’s operations that may affect the Plan,
                             27                   including the following:
                             28
                                                                                   - 58 -
                            EXHIBIT CC 373                         SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                         Case 16-10015                                                   Doc 495
                                                                                                                                           397



                              1                         a. The demand for medical services in Inyo County may decline and, thus,
                              2                            decrease revenues;
                              3                         b. Reimbursement from insurance companies and governmental programs
                              4                            (e.g., Medicare and MediCal) may decrease and, thus, decrease revenues;
                              5                            and
                              6                         c. Costs associated with operating the business (e.g., payroll, medicine,
                              7                            equipment, medical supplies, utilities, etc.) may increase and, thereby,
                              8                            decrease net revenues.
                              9              There is also a risk that the amount of the Allowed Claims may be greater than currently
                             10     estimated, in which case distributions to creditors may be reduced.
                             11     X.       FEDERAL INCOME TAX CONSEQUENCES
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W




                                             The implementation of the Plan may have federal, state, local and foreign tax
        L OS A NGELES




                             13     consequences to the District and its creditors. No tax opinion has been sought or will be obtained
                             14     with respect to any tax consequences of the Plan. This Disclosure Statement does not constitute
                             15     and is not intended to constitute either a tax opinion or tax advice to any person, and the summary
                             16     contained herein is provided for informational purposes only. However, because the District is a
                             17     municipality and, thus, is treated as a political subdivision of the State of California for federal
                             18     income tax purposes, the District believes that it will not be subject to any federal income tax
                             19     liability from the implementation of the Plan.
                             20              As individual circumstances may differ, and the income tax consequences of a chapter 9
                             21     case are complex and uncertain, this summary does not address the federal income tax
                             22     consequences that may be relevant to the creditors of the District as a result of the Plan.
                             23     Accordingly, creditors should consult with their own tax advisors regarding the potential income
                             24     tax consequences of the Plan as it pertains to them.
                             25              To ensure compliance with requirements imposed by the Internal Revenue Service,
                             26     you are hereby notified that any discussion of tax matters contained herein (including any
                             27     attachments) is not intended or written to be used by any taxpayer, and cannot be used by
                             28     any taxpayer, for the purpose of avoiding tax-related penalties that otherwise may be
                                                                                     - 59 -
                            EXHIBIT CC 374                           SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/17/18                                                          Case 16-10015                                                Doc 495
                                                                                                                                         397



                              1     imposed under the Internal Revenue Code on the taxpayer. Such discussion of tax matters
                              2     was written in connection with the solicitation of votes in favor of the Plan. The District and
                              3     its creditors should seek tax advice regarding the tax consequences to them of the Plan
                              4     based on their particular circumstances from an independent tax advisor.
                              5     XI.      RECOMMENDATION AND CONCLUSION
                              6              The District believes that confirmation and implementation of the Plan represents the best
                              7     option for the District and its creditors. Accordingly, the District urges holders of Impaired
                              8     Claims to vote to accept the Plan by so indicating on their Ballots and returning them as
                              9     specified in this Disclosure Statement and on their Ballots.
                             10

                             11     Dated:        January 17, 2018              SOUTHERN INYO HEALTHCARE DISTRICT
  B AKER & H OSTETLER LLP




                             12
     A TTORNEYS AT L A W
        L OS A NGELES




                                                                                By:      /s/ Mark Lacey [signature to follow]
                             13                                                          Mark Lacey
                             14                                                 Vice President of the Board of Directors for Southern
                                                                                Inyo Healthcare District
                             15
                                    Submitted by:
                             16

                             17     BAKER & HOSTETLER LLP
                             18

                             19     By:      /s/ Michael T. Delaney
                                             Ashley M. McDow
                             20              Michael T. Delaney

                             21     Attorneys for Debtor,
                                    SOUTHERN INYO HEALTHCARE DISTRICT
                             22

                             23

                             24

                             25

                             26

                             27

                             28
                                                                                      - 60 -
                            EXHIBIT CC 375                            SECOND AMENDED DISCLOSURE STATEMENT FOR PLAN OF ADJUSTMENT OF DEBTS
                                    611923772.1
Filed 10/15/18
      01/30/18   Case 16-10015     Doc 495
                                       406




                  EXHIBIT DD 376
Filed 10/15/18
      01/30/18   Case 16-10015     Doc 495
                                       406




                  EXHIBIT DD 377
Filed 10/15/18
      01/30/18   Case 16-10015     Doc 495
                                       406




                  EXHIBIT DD 378
Filed 10/15/18
      05/17/18                                 Case 16-10015                                               Doc 495
                                                                                                               436



             1   Ashley M. McDow (245114)
                 Fahim Farivar (252153)
             2   FOLEY & LARDNER LLP
                 555 S. Flower St. #3500
             3   Los Angeles, CA 90071
                 Telephone:    213.972.4615
             4   Facsimile:    213.486.0065
                 Email:        amcdow@foley.com
             5                 ffarivar@foley.com
             6   Attorneys for Debtor,
                 SOUTHERN INYO HEALTHCARE DISTRICT
             7

             8                         UNITED STATES BANKRUPTCY COURT
             9                             EASTERN DISTRICT OF CALIFORNIA
            10                                      FRESNO DIVISION
            11
                 In re                                            Case No.: 2016-10015
            12
                 SOUTHERN INYO HEALTHCARE                         Chapter 9
            13   DISTRICT,
                                                                  FL-2
            14                   Debtor.
                                                                  EX PARTE MOTION TO REMOVE
            15                                                    FROM THE RECORD AND REPLACE
                                                                  THE CHAPTER 9 STATUS REPORT
            16                                                    FILED WITH THE COURT ON MAY 17,
                                                                  2018 DUE TO INADVERTENT
            17                                                    DISCLOSURE OF HIGHLY SENSITIVE
                                                                  INFORMATION; DECLARATION OF
            18                                                    ASHLEY M. MCDOW IN SUPPORT

            19                                                    [Pursuant to Local Bankruptcy Rules 9018-1
                                                                   and/or 9037-1]
            20

            21

            22

            23

            24

            25

            26
            27

            28


                                                 EXHIBIT EE 379
Filed 10/15/18
      05/17/18                                      Case 16-10015                                                    Doc 495
                                                                                                                         436



             1          SOUTHERN INYO HEALTHCARE DISTRICT (“SIHD” or the “Debtor”), the debtor in
             2   the above-captioned bankruptcy case (the “Bankruptcy Case”), respectfully submits the within Ex
             3   Parte Motion to Remove from the Record and Replace the Chapter 9 Status Report filed with the
             4   Court on May 17, 2018 due to inadvertent disclosure of highly sensitive information, pursuant to
             5   Local Bankruptcy Rules 9018-1 and/or 9037-1 (the “Ex Parte Motion”).
             6          Unfortunately, a subsection of the Initial SR regarding the settlement discussions with the
             7   Los Angeles Department of Water and Power (the “DWP”) inadvertently disclosed certain highly
             8   sensitive information. After further review of the Initial SR by the member of the Debtor’s Board
             9   of Directors who is most familiar with this matter, it was determined that the disclosure of the
            10   referenced information would unnecessarily jeopardize the settlement discussions with the DWP.
            11   Based on the foregoing, the Debtor respectfully request that the Court remove the Initial SR from
            12   the record and replace it with the revised version of the Chapter 9 Status Report (the “Revised
            13   SR”), which has removed any reference to sensitive information. A true and correct copy of the
            14   Revised SR is attached as Exhibit A to the Declaration of Ashley M. McDow, and has also been
            15   filed separately concurrently herewith.
            16

            17
                  Dated:   May 17, 2018                       Respectfully submitted,
            18

            19                                                FOLEY & LARDNER LLP

            20
                                                              By:     /s/ Ashley M. McDow
            21                                                        Ashley M. McDow
                                                                      Fahim Farivar
            22
                                                              Attorneys for Debtor,
            23                                                SOUTHERN INYO HEALTHCARE DISTRICT

            24

            25

            26
            27

            28
                                                                    -2-
                   EX PARTE MOTION TO REMOVE FROM THE    RECORD
                                                       EXHIBIT EEAND
                                                                  380REPLACE THE CHAPTER 9 STATUS REPORT FILED WITH THE
                          COURT ON MAY 17, 2018 DUE TO INADVERTENT DISCLOSURE OF HIGHLY SENSITIVE INFORMATION
Filed 10/15/18
      05/17/18                                                        Case 16-10015                                                   Doc 495
                                                                                                                                          436



                              1                            DECLARATION OF ASHLEY M. MCDOW
                              2          I, Ashley M. McDow, hereby declare:
                              3          1.      I am an attorney duly admitted to practice before this court. I am a partner with
                              4   the law firm of Foley & Lardner LLP (“Foley”), general insolvency counsel for the Southern Inyo
                              5   Healthcare District in the above-captioned bankruptcy case (the “Debtor” or the “District”). I
                              6   submit this declaration in support of the Ex Parte Motion to Redact from the Record and Replace
                              7   the Chapter 9 Status Report filed with the Court on May 17, 2018 due to inadvertent disclosure of
                              8   highly sensitive information, pursuant to Local Bankruptcy Rules 9018-1 and/or 9037-1 (the “Ex
                              9   Parte Motion”).
                             10          2.      On May 17, 2018, at approximately 2:30 a.m., I caused to be filed the Chapter 9
                             11   Status Report (the “Initial SR”) utilizing eCalWebfiling.
  B AKER & H OSTE TLER LLP




                             12
     A TTORNEYS AT L AW




                                         3.      Unfortunately, a subsection of the Initial SR regarding the settlement discussions
        L OS A NGELE S




                             13   with the Los Angeles Department of Water and Power (the “DWP”) inadvertently disclosed
                             14   certain highly sensitive information. After further review of the Initial SR by the member of the
                             15   Debtor’s Board of Directors who is most familiar with this matter, it was determined that the
                             16   disclosure of the referenced information would unnecessarily jeopardize the settlement
                             17   discussions with the DWP. Based on the foregoing, the Debtor respectfully requests that the
                             18   Court remove the Initial SR from the record and replace it with the revised version of the Chapter
                             19   9 Status Report (the “Revised SR”), which has removed any reference to sensitive information. A
                             20   true and correct copy of the Revised SR is attached hereto as Exhibit A, and has also been filed
                             21   separately concurrently herewith.
                             22

                             23          I declare under penalty of perjury that the foregoing is true and correct. Executed this
                             24   17th day of May 2018, at Calabasas, California.
                             25
                                                                                 /s/ Ashley M. McDow
                             26                                                  Ashley M. McDow
                             27

                             28
                                                                                   -3-
                                    EX PARTE MOTION TO REMOVE FROM THE    RECORD
                                                                        EXHIBIT EEAND
                                                                                   381REPLACE THE CHAPTER 9 STATUS REPORT FILED WITH THE
                                           COURT ON MAY 17, 2018 DUE TO INADVERTENT DISCLOSURE OF HIGHLY SENSITIVE INFORMATION
Filed 10/15/18
      05/17/18     Case 16-10015     Doc 495
                                         436




                 EXHIBIT A
                    EXHIBIT EE 382
Filed 10/15/18
      05/17/18                                    Case 16-10015                                               Doc 495
                                                                                                                  436



             1   Ashley M. McDow (245114)
                 Fahim Farivar (252153)
             2   FOLEY & LARDNER LLP
                 555 S. Flower St. #3500
             3   Los Angeles, CA 90071
                 Telephone:    213.972.4500
             4   Facsimile:    213.486.0065
                 Email:        amcdow@foley.com
             5                 ffarivar@foley.com
             6   Attorneys for Debtor,
                 SOUTHERN INYO HEALTHCARE DISTRICT
             7

             8                           UNITED STATES BANKRUPTCY COURT
             9                                EASTERN DISTRICT OF CALIFORNIA
            10                                        FRESNO DIVISION
            11
                 In re                                               Case No.: 2016-10015
            12
                 SOUTHERN INYO HEALTHCARE                            Chapter 9
            13   DISTRICT,
                                                                     FL-2
            14                      Debtor.
                                                                     CHAPTER 9 STATUS REPORT
            15
                                                                     Status Conference:
            16                                                       Date: May 30, 2018
                                                                     Time: 1:30 p.m.
            17                                                       Place: Dept. A, Ctrm 11
                                                                             U.S. Bankruptcy Court
            18                                                               2500 Tulare Street
                                                                             Fresno, CA 93721
            19

            20

            21

            22

            23

            24

            25

            26
            27

            28


                                                    EXHIBIT EE 383                          CHAPTER 9 STATUS REPORT
                 4821-1796-7195.1
Filed 10/15/18
      05/17/18                                                 Case 16-10015                                                                               Doc 495
                                                                                                                                                               436



             1   I.       BANKRUPTCY CASE ...................................................................................................... 2
             2            A.        Petition and Schedules ............................................................................................ 2
             3            B.        Appointment of Patient Care Ombudsman ............................................................. 2
             4            C.        Adequate Assurance Stipulations And Orders Thereon ......................................... 5
             5            D.        Executory Contracts/Unexpired Leases .................................................................. 6
             6                      1.         BETA Risk Management Authority ........................................................... 6
             7                      2.         Everbank Commercial Finance, Inc. ........................................................... 6
             8                      3.         Healthcare Conglomerate Associates, LLC ................................................ 6
             9            E.        Relief from Stay ...................................................................................................... 7
            10            F.        Case Administration ................................................................................................ 8
            11                      1.         Licensure ..................................................................................................... 8
            12                      2.         Termination of HCCA/Imposition of New Management ........................... 8
            13                      3.         Financial Advisory Firm ............................................................................. 9
            14            G.        Claims Administration ............................................................................................ 9
            15                      1.         Tulare Regional Medical Center ................................................................. 9
            16                      2.         Healthcare Conglomerate Associates, LLC ................................................ 9
            17            H.        Pending and Prior Litigation ................................................................................. 10
            18                      1.         The Anderson, Craneware and Perez Litigation ....................................... 10
            19                      2.         The California Department of Public Health Litigation ........................... 11
            20                      3.         The Optum Bank Litigation ...................................................................... 11
            21                      4.         The HCCA/VI Healthcare Litigation ........................................................ 12
            22   II.      MEDIATION .................................................................................................................... 12
            23   III.     SECTION 923 NOTICE ................................................................................................... 12
            24   IV.      PLAN OF READJUSTMENT .......................................................................................... 12
            25            A.        Potential Funding Sources For Third Amended Plan and Third Amended
                                    Disclosure Statement ............................................................................................. 14
            26
                                    1.         Measure J .................................................................................................. 14
            27
                                    2.         Contract For Outpatient Lab Services. ...................................................... 15
            28
                                                                                  -i-
                                                                  EXHIBIT EE 384                                               CHAPTER 9 STATUS REPORT
                 4821-1796-7195.1
Filed 10/15/18
      05/17/18                                                Case 16-10015                                                                            Doc 495
                                                                                                                                                           436



             1                      3.         Settlement With Los Angeles Department of Water and Power: ............. 15
             2                      4.         Citizens’ Initiative ..................................................................................... 15
             3                      5.         Real And Personal Property Assessment Pursuant to California Health
                                               and Safety Code 32200 ............................................................................. 16
             4
                                    6.         Sales Tax Increase. .................................................................................... 16
             5
                                    7.         Accounts Receivable Financing and/or Factoring .................................... 16
             6
                 V.       CONCLUSION ................................................................................................................. 17
             7

             8

             9

            10

            11

            12

            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26
            27

            28
                                                                                 - ii -
                                                                 EXHIBIT EE 385                                             CHAPTER 9 STATUS REPORT
                 4821-1796-7195.1
Filed 10/15/18
      05/17/18                                      Case 16-10015                                                   Doc 495
                                                                                                                        436



             1            SOUTHERN INYO HEALTHCARE DISTRICT (“SIHD” or the “Debtor”), the debtor in
             2   the above-captioned bankruptcy case (the “Bankruptcy Case”), respectfully submits the within
             3   Chapter 9 Status Report.
             4   I.       BANKRUPTCY CASE
             5            A.        Petition and Schedules
             6            On January 4, 2016, SIHD commenced the instant Bankruptcy Case by filing a voluntary
             7   petition for relief (the “Petition”) under chapter 9 of title 11 of the United States Code (the
             8   “Bankruptcy Code”).
             9            On or about January 19, 2016, the Debtor filed its schedules and statement of financial
            10   affairs. On or about February 5, 2016, the Debtor filed an amended summary of schedules as
            11   well as amended versions of Schedule D, Schedule E and Schedule F. On or about February 9,
            12   2016, the Debtor filed an amended version of Schedule G. On or about March 3, 2016, the
            13   Debtor filed a second amended version of Schedule G.
            14            On or about July 12, 2016, the Court entered an Order for Relief under Chapter 9 in the
            15   Bankruptcy Case.
            16            B.        Appointment of Patient Care Ombudsman
            17            On or about January 6, 2016, the Court issued the Order to Appear and Show Cause Why
            18   a Patient Care Ombudsman Should Not Be Appointed. On or about January 25, 2016, SIHD filed
            19   the Debtor’s Motion to Excuse the Appointment of a Patient Care Ombudsman. On or about
            20   February 3, 2016, the Debtor filed the Declaration of Colleen Wilson, Chief Nursing Officer, in
            21   Support of the Motion to Excuse the Appointment of a Patient Care Ombudsman. A hearing to
            22   consider the appointment of a patient care ombudsman was held on February 10, 2016, at 1:30
            23   p.m. On or about February 16, 2016, the Court entered an order denying the Debtor’s Motion to
            24   Excuse the Appointment of a Patient Care Ombudsman. On or about February 17, 2016, the
            25   Court entered an order directing the appointment of a patient care ombudsman. On or about
            26   March 4, 2016, the Office of the United States Trustee filed a notice regarding the appointment of
            27   Joseph Rodriquez as patient care ombudsman (the “Ombudsman”).
            28
                                                                  -2-
                                                      EXHIBIT EE 386                            CHAPTER 9 STATUS REPORT
                 4821-1796-7195.1
Filed 10/15/18
      05/17/18                                       Case 16-10015                                                    Doc 495
                                                                                                                          436



             1            On or about April 8, 2016, the Ombudsman filed the First Report of the Patient Care
             2   Ombudsman, which indicated, among other things, that no complaints had been made regarding
             3   the services provided by the Debtor. Accordingly, the Ombudsman had no recommendations for
             4   the Court.
             5            On or about June 7, 2016, the Ombudsman filed the Second Report of the Patient Care
             6   Ombudsman, which indicated, among other things, that patients were comfortable and receiving
             7   adequate care. Accordingly, the Ombudsman had no recommendations for the Court.
             8            On or about August 5, 2016, the Ombudsman filed the Third Report of the Patient Care
             9   Ombudsman, which indicated, among other things, that patients were comfortable and presented
            10   no complaints regarding the facility or the treatment they were receiving. Accordingly, the
            11   Ombudsman had no recommendations for the Court.
            12            On or about October 4, 2016, the Ombudsman filed the Fourth Report of the Patient Care
            13   Ombudsman, which indicated, among other things, that patients were comfortable and presented
            14   no complaints regarding the facility or the treatment they were receiving. Additionally, the
            15   Ombudsman did not note any issues with the operations of the facility and, thus, had no
            16   recommendations for the Court.
            17            On or about December 2, 2016, the Ombudsman filed the Fifth Report of the Patient Care
            18   Ombudsman, which indicated, among other things, that the patients were comfortable and that
            19   SIHD expeditiously addressed the few minor issues that had arisen. Accordingly, the
            20   Ombudsman had no recommendations for the Court.
            21            On or about January 31, 2017, the Ombudsman filed the Sixth Report of the Patient Care
            22   Ombudsman, which indicated, among other things, that the facility appeared to be clean, patients
            23   were comfortable and that SIHD had expeditiously addressed and/or was working to resolve the
            24   few minor issues that had arisen. Accordingly, the Ombudsman had no recommendations for the
            25   Court.
            26            On or about March 28, 2017, the Ombudsman filed the Seventh Report of the Patient Care
            27   Ombudsman, which indicated, among other things, that the patients were comfortable and
            28   satisfied with the services, the facility staff assisted residents routinely with daily activities, and
                                                                   -3-
                                                       EXHIBIT EE 387                             CHAPTER 9 STATUS REPORT
                 4821-1796-7195.1
Filed 10/15/18
      05/17/18                                     Case 16-10015                                                  Doc 495
                                                                                                                      436



             1   that SIHD had expeditiously addressed a minor complaint that had arisen. Accordingly, the
             2   Ombudsman had no recommendations for the Court.
             3            On or about May 19, 2017, the Ombudsman filed the Eighth Report of the Patient Care
             4   Ombudsman, which indicated, among other things, that the facility appeared to be clean, patients
             5   were comfortable and that SIHD had expeditiously addressed and/or was working to resolve the
             6   minor issues that had arisen. Accordingly, the Ombudsman had no recommendations for the
             7   Court.
             8            On or about July 12, 2017, the Ombudsman filed the Ninth Report of the Patient Care
             9   Ombudsman, which indicated, among other things, that the facility appeared to be clean, and
            10   patients were comfortable. The report also noted that SIHD had expeditiously addressed the
            11   minor issues that had arisen. Accordingly, the Ombudsman had no recommendations for the
            12   Court.
            13            On or about September 8, 2017, the Ombudsman filed the Tenth Report of the Patient
            14   Care Ombudsman, which indicated, among other things, that the facility appeared to be clean,
            15   residents appeared clean and were appropriately dressed for the time of year and day, and menus
            16   were posted and residents reported being satisfied with their choices. The Ombudsman had no
            17   recommendations for the Court.
            18            On or about November 3, 2017, the Ombudsman filed the Eleventh Report of the Patient
            19   Care Ombudsman, which indicated, among other things, that the local ombudsman program had
            20   not received any concerns involving vendors, utilities, or external support factors that might
            21   impact resident care. With respect to the one minor complaint that was received during the
            22   relevant period, the Ombudsman noted that the resident reported that the matter had been resolved
            23   when he met with him. The Ombudsman had no recommendations for the Court.
            24            On or about January 2, 2018, the Ombudsman filed the Twelfth Report of the Patient Care
            25   Ombudsman, which indicated, among other things, that the local ombudsman program had not
            26   received any concerns involving vendors, utilities, or external support factors that might impact
            27   resident care and several of the residents had indicated that they were comfortable and had no
            28
                                                                 -4-
                                                     EXHIBIT EE 388                           CHAPTER 9 STATUS REPORT
                 4821-1796-7195.1
Filed 10/15/18
      05/17/18                                     Case 16-10015                                                  Doc 495
                                                                                                                      436



             1   complaints. The report also noted that the minor issues that had arisen during the relevant period
             2   had been addressed. Accordingly, the Ombudsman had no recommendations for the Court.
             3            On or about March 2, 2018, the Ombudsman filed the Thirteenth Report of the Patient
             4   Care Ombudsman, which indicated, among other things, that the local ombudsman program had
             5   not received any concerns involving vendors, utilities, or external support factors that might
             6   impact resident care. the facility appeared to be clean, and patients were comfortable. The report
             7   also noted that SIHD had addressed the issues that had arisen, and with respect to the one matter
             8   that the Ombudsman had reported to the California Department of Public Health (“CDPH”), the
             9   CDPH notified the Ombudsman that the allegations were unsubstantiated. Accordingly, the
            10   Ombudsman had no recommendations for the Court.
            11            On or about May 1, 2018, the Ombudsman filed the Fourteenth Report of the Patient Care
            12   Ombudsman, which indicated, among other things, that the local ombudsman program had not
            13   received any concerns involving vendors, utilities, or external support factors that might impact
            14   resident care, and the Ombudsman noted that the facility appeared to be clean, residents appeared
            15   clean and were appropriately dressed for the time of year and day, and menus were posted and
            16   residents reported being satisfied with their choices The report also noted that SIHD had
            17   addressed the two issues that had arisen, and that the parent of one of the residents who had
            18   lodged a complaint with SIHD advised that she was comfortable with the steps the facility had
            19   taken to ensure the safety of her parent.
            20            C.        Adequate Assurance Stipulations And Orders Thereon
            21            SIHD negotiated stipulations regarding the provision of adequate assurances pursuant to
            22   11 U.S.C. §366 with the following utility providers: (a) the Los Angeles Department of Water
            23   and Power (“LADWP”); (b) Preferred Septic and Disposal; (c) Eastern Sierra Propane; (d)
            24   Thomas Petroleum; (e) California Broadband; (f) ATI Medical Waste Management; (g) the
            25   County of Inyo Town and Water Systems; and (h) Bishop Welding. The Court subsequently
            26   entered orders approving the foregoing stipulations.
            27

            28
                                                                  -5-
                                                      EXHIBIT EE 389                          CHAPTER 9 STATUS REPORT
                 4821-1796-7195.1
Filed 10/15/18
      05/17/18                                       Case 16-10015                                                Doc 495
                                                                                                                      436



             1            D.        Executory Contracts/Unexpired Leases
             2                      1.     BETA Risk Management Authority
             3                      On or about March 17, 2016, SIHD and BETA Risk Management Authority
             4   (“BETA”) entered into a stipulation to assume certain insurance agreements by and between
             5   SIHD and BETA. On or about March 22, 2016, the Court entered an order approving the
             6   stipulation between SIHD and BETA and the assumption of the subject agreements.
             7

             8                      2.     Everbank Commercial Finance, Inc.
             9                      SIHD rejected an unexpired lease/executory contract with Everbank Commercial
            10   Finance, Inc. (“Everbank”) for certain medical equipment (the “Everbank Agreement”).
            11   Following the rejection of the Everbank Agreement, SIHD agreed to purchase the equipment
            12   subject thereto. On or about March 7, 2017, SIHD filed a motion seeking approval of the
            13   settlement and mutual release agreement (the “Settlement Agreement”) by and between SIHD
            14   and Everbank pursuant to Rule 9019 of Federal Rule of Bankruptcy Procedure, which the Court
            15   approved by entry of an order on or about March 22, 2017. In sum, SIHD agreed to pay
            16   Everbank the sum of One Hundred Fifty Thousand Dollars ($150,000.00) in exchange for the
            17   withdrawal of proof of claim no. 43-1 filed by Everbank in the Bankruptcy Case (the “Everbank
            18   POC”), and a release and/or transfer, as applicable, from Everbank to SIHD of any and all
            19   right(s), title and interest in various medical equipment that was the subject of the Everbank
            20   Agreement. The Settlement Agreement also provided for mutual and general releases by and
            21   between SIHD and Everbank. SIHD has paid the amounts due under the Settlement Agreement,
            22   and title to the medical equipment has been transferred to SIHD. In addition, on or about June 14,
            23   2017, Everbank withdrew the Everbank POC.
            24                      3.     Healthcare Conglomerate Associates, LLC
            25                      On or about January 2, 2016, SIHD entered into a management agreement with
            26   Healthcare Conglomerate Associates, LLC (“HCCA”) (the “HCCA Management Agreement”).
            27   On or about October 17, 2017, SIHD filed an Emergency Motion (1) For Authority to
            28   Immediately Terminate the HCCA Management Agreement Or, In The Alternative, For Authority
                                                                   -6-
                                                       EXHIBIT EE 390                         CHAPTER 9 STATUS REPORT
                 4821-1796-7195.1
Filed 10/15/18
      05/17/18                                         Case 16-10015                                                   Doc 495
                                                                                                                           436



             1   To Modify The Terms Of The HCCA Management Agreement In Order To Designate The Board
             2   As The Sole Signatory On All District Bank Accounts And (2) To Continue Hearing On Second
             3   Amended Disclosure Statement And Associated Filing Deadlines (the “HCCA Termination
             4   Motion”). On or about October 23, 2017, the Court entered an order granting the HCCA
             5   Termination Motion in part (the “HCCA Termination Order”). More specifically, the HCCA
             6   Termination Order authorized SIHD to remove HCCA as the signatory from any and all bank
             7   accounts containing SIHD funds, and instructed SIHD to file a supplemental brief addressing,
             8   among other issues, whether the HCCA Management Agreement constituted an executory
             9   contract within the meaning of 11 U.S.C. §365. On or about November 15, 2017, SIHD filed1 a
            10   supplemental brief in support of the HCCA Termination Motion. On or about November 22,
            11   2017, SIHD filed a Notice of Settlement resolving the issues raised by and through the HCCA
            12   Termination Motion (“HCCA Termination Settlement”). Among other things, the HCCA
            13   Termination Settlement provided for the rejection of the HCCA Management Agreement, and set
            14   the deadline for HCCA to file a claim as January 31, 2018 (the “HCCA Bar Date”).
            15            E.        Relief from Stay
            16            On or about March 29, 2016, J.M.H., II, a minor, moved for relief from stay to proceed
            17   with pending litigation relating to alleged medical malpractice and recover any judgment
            18   resulting from such litigation from any insurance coverage. Thereafter, SIHD entered into a
            19   stipulation to grant J.M.H., II, relief from the automatic stay to proceed with the pending
            20   litigation and seek to recover any judgment from any insurance coverage. The Court entered an
            21   order approving the stipulation on or about April 15, 2016.
            22            On or about June 7, 2016, Everbank filed a motion for relief from the automatic stay in
            23   order to record a UCC-3 financing statement indicating the assignment of a security interest in
            24   certain medical equipment utilized by the hospital. The motion also requested that the Court set a
            25   deadline by which SIHD had to either assume or reject the Everbank Agreement. SIHD opposed
            26   the motion and, more specifically, the characterization of the agreement as an unexpired lease or
            27
                 1
                  In response to allegations of purported conflict of interest asserted by HCCA against Baker Hostetler,
            28   SIHD has retained Dentons LLP as special counsel to handle, amongst other things, the HCCA
                 Termination Motion.
                                                                    -7-
                                                        EXHIBIT EE 391                             CHAPTER 9 STATUS REPORT
                 4821-1796-7195.1
Filed 10/15/18
      05/17/18                                         Case 16-10015                                              Doc 495
                                                                                                                      436



             1   executory contract. The Court ultimately granted in part and denied in part Everbank’s motion
             2   and set a deadline for SIHD to assume or reject the Everbank Agreement. As noted above, the
             3   Debtor rejected the Everbank Agreement and, thereafter, Everbank and the Debtor entered into
             4   the Settlement Agreement.
             5            F.        Case Administration
             6                      1.     Licensure
             7                      On or about March 1, 2016, the California Department of Public Health (the
             8   “CDPH”) reinstated SIHD’s license to operate the hospital. Following the reinstatement of the
             9   license, SIHD commenced operations at the hospital and the associated clinic and skilled nursing
            10   facility.
            11                      2.     Termination of HCCA/Imposition of New Management
            12                      Immediately prior to the filing of the Petition, SIHD entered into the HCCA
            13   Management Agreement pursuant to which HCCA, among other things, was charged with
            14   managing the operations of the Debtor. Following the termination of the HCCA Management
            15   Agreement (as further detailed below), the Debtor hired Jerrel Tucker (“Mr. Tucker”) as the new
            16   Chief Financial Officer and Brian Cotter (“Mr. Cotter”) as the new Chief Executive Officer. In
            17   addition to having significant experience with hospitals of similar size and type as SIHD,
            18   including Big Bear, Mr. Tucker was a member of J.W.T. & Associates, LLP, which prepared the
            19   most recent audited financials for SIHD. Mr. Cotter has been noted as a transformational
            20   executive leader that has led multiple seven figure hospital turn-arounds and excelled in quality
            21   metrics and operational efficiencies by implementing LEAN tactics, strategic planning &
            22   execution, and leadership accountability. Mr. Cotter has also led operational teams in successful
            23   CMS, CDPH surveys that include DNV, Medication Error Reduction Plan (MERP), Life Safety,
            24   Sub-Acute, SNF, Dietary, Psych, Paramedic Receiving, and Out Patient Services, and has
            25   extensive experience with, among other things, both general acute care and critical access
            26   hospitals.
            27

            28
                                                                    -8-
                                                        EXHIBIT EE 392                          CHAPTER 9 STATUS REPORT
                 4821-1796-7195.1
Filed 10/15/18
      05/17/18                                       Case 16-10015                                                    Doc 495
                                                                                                                          436



             1                      3.     Financial Advisory Firm
             2                      The Debtor has also engaged a financial advisory firm, Force10 Partners, LLC,
             3   which has assisted and continues to assist with the analysis of the data and creation of financial
             4   projections in furtherance of the plan(s) and disclosure statement(s) which have been filed and are
             5   to be filed.
             6            G.        Claims Administration
             7            Pursuant to the Order Granting Motion to Set Claims Bar Date Pursuant to Fed. R.
             8   Bankr. P. 3003(c)(3) entered by the Court on or about August 16, 2016, the Court set September
             9   30, 2016 as the deadline by which to file claims.
            10            The Debtor continues to negotiate with several individuals and entities to whom and to
            11   which avoidance action demand letters were sent. To the extent the Debtor is unable to reach
            12   agreement(s) with the recipients of what the Debtor believes to be avoidable transfers, the Debtor
            13   will timely commence avoidance actions as necessary and appropriate.
            14                      1.     Tulare Regional Medical Center
            15                      On or about November 6, 2017, Tulare Regional Medical Center (“TRMC”) filed
            16   an Administrative Expense Claim in which it asserted it was entitled to an administrative claim in
            17   an amount exceeding $2,500,000 (the “TRMC Claim”) (the “TRMC Claim Request”). On or
            18   about April 2, 2018, SIHD (through special counsel2) filed an opposition to the TRMC Claim
            19   Request. Since that time, SIHD and Tulare have been negotiating the issues underlying the
            20   TRMC Claim Request, and have agreed in principle to treat the entirety of the TRMC Claim as a
            21   general unsecured claim, with the amount subject to negotiation between the parties and, if that
            22   fails, mediation. The parties are working diligently towards finalizing and filing a stipulation
            23   reflecting the treatment of the TRMC Claim prior to the date of the status conference.
            24                      2.     Healthcare Conglomerate Associates, LLC
            25                      On or about January 30, 2018, HCCA filed a Request For Payment Of
            26   Administrative Expense Claim of Healthcare Conglomerate Associates, LLC Arising Out Of
            27
                 2
            28    In an abundance of caution, special counsel for SIHD is also handling issues relating to the TRMC
                 Claim.
                                                                    -9-
                                                        EXHIBIT EE 393                            CHAPTER 9 STATUS REPORT
                 4821-1796-7195.1
Filed 10/15/18
      05/17/18                                       Case 16-10015                                               Doc 495
                                                                                                                     436



             1   Rejection Of Executory Contract (11 U.S.C. §§503(b) and 507(a)(2)) (the “HCCA Administrative
             2   Claim Request”), in which HCCA asserted a claim with purported administrative priority in the
             3   amount of $2,524,054.00 for damages arising from the rejection of the HCCA Management
             4   Agreement (the “HCCA Claim”). On or about February 23, 2018, SIHD filed an opposition to the
             5   HCCA Administrative Claim Request. On or about February 26, 2018, the Court issued a
             6   memorandum informing HCCA that it would not take any action with respect to the HCCA
             7   Administrative Claim Request unless and until HCCA complied with the notice and hearing
             8   requirement set forth in 11 USC §503(b). To date, HCCA has not yet complied with 11 USC
             9   §503(b), and has made no effort otherwise to have the matter brought for hearing before the
            10   Court, and thus the matter remains unresolved. As there is no mechanism (of which the Debtor is
            11   aware) to compel a hearing on the HCCA Administrative Claim Request, the Debtor respectfully
            12   requests that the Court set a hearing thereon in order to advance this matter towards resolution.
            13            H.        Pending and Prior Litigation
            14                      1.     The Anderson, Craneware and Perez Litigation
            15                      As of the commencement of the Bankruptcy Case, the Debtor was party to certain
            16   lawsuits, including the following: Perez v. Kibler, et al., case no. SICV CV 1457395, pending in
            17   the California Superior Court for the County of Inyo (the “Perez Litigation”); Anderson v.
            18   Southern Inyo Healthcare District, case no. 30-2015-00817277-CL-CL-CJC (the “Anderson
            19   Litigation”); and Craneware, Inc. v. Southern Inyo Healthcare District, 15CV04309, pending in
            20   the District Court of Johnson County, Kansas (the “Craneware Litigation”).
            21            On or about February 1, 2016, the Anderson Litigation was dismissed.
            22            On or about March 30, 2016, the Debtor removed the Craneware Litigation to this Court.
            23   On or about August 29, 2016, the Court dismissed the Craneware Litigation for failure to
            24   prosecute. On or about January 27, 2017, the underlying state court action was dismissed without
            25   prejudice.
            26            Based on the nature of the Perez Litigation, the Debtor did not remove that action.
            27

            28
                                                                   - 10 -
                                                       EXHIBIT EE 394                          CHAPTER 9 STATUS REPORT
                 4821-1796-7195.1
Filed 10/15/18
      05/17/18                                        Case 16-10015                                                    Doc 495
                                                                                                                           436



             1                      2.     The California Department of Public Health Litigation
             2                      In addition to the actions pending on the petition date, on or about January 13,
             3   2016, the Debtor filed a complaint against the CDPH and Karen Smith—thereby commencing the
             4   adversary proceeding styled Southern Inyo Healthcare District v. California Department of
             5   Public Health, et al., adv. no. 2016-01008 (the “CDPH Adversary”). By and through the CDPH
             6   Adversary, the Debtor sought a determination that the suspension or revocation of the Debtor’s
             7   hospital licensure violated the automatic stay. Following the reinstatement of SIHD’s licenses,
             8   the Debtor and the defendants in the CDPH Adversary reached an agreement to dismiss the
             9   CDPH Adversary without prejudice. On or about March 9, 2016, SIHD filed a stipulation to
            10   dismiss the CDPH Adversary without prejudice, which the Court approved by order entered on or
            11   about March 10, 2016.
            12                      3.     The Optum Bank Litigation
            13                      On or about August 15, 2017, the Debtor filed a complaint seeking to disallow the
            14   purported secured claim (the “Optum Claim”) asserted by Optum Bank, Inc. (“Optum”) and
            15   invalidate any and all security interest(s) and set aside any and all liens associated therewith (the
            16   “Optum Complaint”). The resulting adversary proceeding is styled Southern Inyo Healthcare
            17   District v. Optum Bank, Inc., adv. no. 2017-01077 FEC (the “Optum Adversary”).
            18            On or about October 27, 2017, Optum filed an answer and counterclaim to the Optum
            19   Complaint (the “Counterclaim”). On or about March 20, 2018, the Debtor filed an answer to the
            20   Counterclaim (the “Optum Answer”). On or about April 5, 2018, the Court entered an order
            21   setting various dates and deadlines related to the Optum Adversary.
            22            On or about April 10, 2018, Optum filed the Motion to Strike Southern Inyo Healthcare
            23   District’s Affirmative Defenses to Optum Bank’s Counterclaim (the “Motion to Strike”). The
            24   Motion to Strike sought to dismiss certain of the Debtor’s certain affirmative defenses raised in
            25   the Optum Answer (the “Optum Affirmative Defenses”).
            26            On or about May 8, 2018, the Motion to Strike came on for hearing (the “Motion to Strike
            27   Hearing”) before the Court and was granted with fourteen (14) days leave to amend. The Debtor
            28
                                                                    - 11 -
                                                         EXHIBIT EE 395                           CHAPTER 9 STATUS REPORT
                 4821-1796-7195.1
Filed 10/15/18
      05/17/18                                       Case 16-10015                                                     Doc 495
                                                                                                                           436



             1   is proceeding to prepare and file an amended answer to the Counterclaim, which will address the
             2   concerns raised by the Court during the Motion to Strike Hearing.
             3                      4.     The HCCA/VI Healthcare Litigation
             4                      SIHD has recently retained Jeffrey S. Shinbrot, APLC in connection with the
             5   preparation and filing of an complaint against HCCA and related entities. Mr. Shinbrot has
             6   reviewed evidence, conducted witness interviews and drafted a complaint containing numerous
             7   claims for relief against HCCA and related entities, including but not limited to VI Healthcare.
             8   The claims for relief include, but are not limited to, those relating to violations of California’s
             9   False Claims Act, violation of California’s Government Code, Breach of Fiduciary Duty and
            10   other business torts. Mr. Shinbrot is also investigating claims for violation of the automatic stay
            11   by HCCA and related parties. Mr. Shinbrot is confident that he will have the foregoing complaint
            12   filed prior to the status conference, and has committed to working expeditiously to bring the
            13   resulting adversary proceeding to trial in this Court thereafter.
            14   II.      MEDIATION
            15            The Debtor believes that mediation may be beneficial in helping to resolve the issues
            16   underlying the HCCA Administrative Claim Request. Additionally, the Debtor and Optum may
            17   elect to mediate the issues underlying the Optum Adversary once the parties have engaged in
            18   substantive settlement discussions (which they intend to do shortly), if the Debtor believes
            19   mediation will meaningfully assist in a resolution of the dispute.
            20   III.     SECTION 923 NOTICE
            21            On or about February 12, 2016, SIHD filed the Debtor’s Motion for Entry of an Order (1)
            22   Approving Form of Notice, and (2) Setting Deadline for Filing Objections to Petition. On or
            23   about March 15, 2016, the Court entered an order approving the motion and proposed manner in
            24   which to provide notice via publication in accordance with 11 U.S.C. §923. The Debtor timely
            25   completed all publications required under the order.
            26   IV.      PLAN OF READJUSTMENT
            27            On or about January 27, 2017, the Court entered the Order Granting Ex Parte Motion to
            28   Continue Deadline to File Plan of Adjustment. Through that order, the Court extended the
                                                                  - 12 -
                                                       EXHIBIT EE 396                            CHAPTER 9 STATUS REPORT
                 4821-1796-7195.1
Filed 10/15/18
      05/17/18                                     Case 16-10015                                                 Doc 495
                                                                                                                     436



             1   deadline to file a plan for the adjustment of debts from January 31, 2017 through and including
             2   March 31, 2017.
             3            On or about March 31, 2017, the Debtor filed the Plan for the Adjustment of Debts of
             4   Southern Inyo Healthcare District (the “Initial Plan”), the Disclosure Statement with Respect to
             5   the Plan for the Adjustment of Debts of Southern Inyo Healthcare District (the “Initial Disclosure
             6   Statement”), and other related and supporting documents.
             7            Following the hearing on the adequacy of the Initial Disclosure Statement, the Court
             8   disapproved the Initial Disclosure Statement in order to enable the Debtor to make certain
             9   modifications thereto, including modifications relating to Optum and the Optum Claim. The
            10   Court also set the hearing on the adequacy of the amended disclosure statement for August 30,
            11   2017, and directed the Debtor to file its amended plan and disclosure statement.
            12            On or about July 20, 2017, the Debtor filed the First Amended Plan for the Adjustment of
            13   Debts of Southern Inyo Healthcare District (the “First Amended Plan”), the First Amended
            14   Disclosure Statement with Respect to the Plan for the Adjustment of Debts of Southern Inyo
            15   Healthcare District (the “First Amended Disclosure Statement”), and other related and supporting
            16   documents.
            17            After filing the First Amended Plan and the First Amended Disclosure Statement, the
            18   Debtor engaged in discussions with several creditors, including Optum, regarding the First
            19   Amended Plan and the treatment of certain claims and contracts thereunder. As a result of these
            20   discussions, the Debtor was able to resolve certain disputes pertaining to the First Amended Plan
            21   and/or the First Amended Disclosure Statement. Among these, the Debtor and Optum reached an
            22   agreement in principle through which the Debtor agreed to allow Optum to vote on the Plan
            23   despite the disputed status of the Optum Claim.
            24            On or about January 17, 2018, the Debtor filed the Second Amended Plan (the “Second
            25   Amended Plan”) and the Second Amended Disclosure Statement with Respect to the Plan for the
            26   Adjustment of Debts of Southern Inyo Healthcare District (the “Second Amended Disclosure
            27   Statement”), and other related and supporting documents. Similar to the previous iterations of the
            28   plan and disclosure statement, the Second Amended Plan and the Second Amended
                                                                - 13 -
                                                     EXHIBIT EE 397                           CHAPTER 9 STATUS REPORT
                 4821-1796-7195.1
Filed 10/15/18
      05/17/18                                      Case 16-10015                                                   Doc 495
                                                                                                                        436



             1   Disclosure Statement provided for the adjustment of the Debtor’s operations and the repayment of
             2   its obligations with operational revenues. The Second Amended Disclosure Statement also
             3   included additional detail regarding the treatment of the Optum Claim in order to address the
             4   objections raised by Optum and comments expressed by the Court with respect to the previous
             5   versions of the plan and disclosure statement. On or about February 28, 2018, at the hearing to
             6   approve the adequacy of the Second Amended Disclosure Statement, the Debtor withdrew the
             7   Second Amended Disclosure Statement given, among other things, the significant change in
             8   circumstances that had occurred since the filing thereof.
             9            The Debtor anticipates that it will be in a position to file a third amended plan and
            10   disclosure statement in the next sixty (60) to ninety (90) days.
            11            A.        Potential Funding Sources For Third Amended Plan and Third Amended
            12                      Disclosure Statement
            13                      1.    Measure J: In or about the end of February 2018 and/or the beginning of
            14   March 2018, the Debtor held a special mail election in which it asked voters to approve a parcel
            15   tax in the amount of $215 per parcel per year for a period of fifteen (15) years. The parcel tax
            16   was estimated to generate approximately $602,000 per year, for a total of $9,030,000 over the
            17   term of the tax. The proceeds from the tax were to be paid to SIHD as part of its biannual tax
            18   disbursement. On or about April 10, 2018, the ballots were tabulated, and of the 976 voters who
            19   cast a ballot, fifty-seven percent (57%) voted in favor of Measure J and forty-three percent (43%)
            20   voted against Measure J. Unfortunately, Measure J needed 2/3 voter approval to pass, and thus
            21   did not pass. Immediately upon learning that Measure J did not pass, both SIHD and the
            22   community-at-large began working diligently together to try to identify viable alternatives for the
            23   future of the Debtor, focusing primarily on sources of alternative funding for not only the plan of
            24   readjustment, but the operations of the Debtor on a moving forward basis. To this end, SIHD has
            25   held a number of board meetings - the majority of which have been well attended by the public.
            26   At one of the most recent board meetings, the board of directors took a poll to assess the options
            27   the community was most interested in having SIHD pursue, many of which are included below:
            28
                                                                  - 14 -
                                                       EXHIBIT EE 398                           CHAPTER 9 STATUS REPORT
                 4821-1796-7195.1
Filed 10/15/18
      05/17/18                                        Case 16-10015                                                      Doc 495
                                                                                                                             436



             1                      2.   Contract For Outpatient Lab Services: Under this option, the Debtor
             2   would enter into a “Services Agreement” with an entity which would provide and implement
             3   certain administrative, software and management services in furtherance of an exclusive
             4   laboratory outreach program at the hospital. The CEO of SIHD has done a significant amount of
             5   research into this option, and is confident that pursuing this alternative would generate more than
             6   sufficient revenue to enable the Debtor to not only satisfy its obligations under the amended plan
             7   and maintain operations on a moving forward basis, but also to enable SIHD to make capital
             8   improvements to the facilities if and when such capital improvements are necessary. To this end,
             9   SIHD is in the process of negotiating an agreement with CuroMD for the provision of such
            10   services. However, given the fact that this is a relatively new concept, both the board of directors
            11   and counsel are conducting further research to confirm the propriety and legality of the proposed
            12   arrangement before moving forward in this regard.
            13                      3.   Settlement With Los Angeles Department of Water and Power: With
            14   the support of a large number of LADWP employees (both individually and through their union)
            15   who reside in Southern Inyo, the Debtor has written a demand letter to LADWP requesting,
            16   among other things, that LADWP contribute funds sufficient to not only satisfy the obligations of
            17   SIHD under a plan of readjustment, but also to ensure the continuation of healthcare services for
            18   SIHD and the community it serves (including countless employees of LADWP) for years to
            19   come.3 In response thereto, LADWP has agreed to meet with the board of directors on May 25,
            20   2018 at 9:00 a.m., and the board of directors is very optimistic about what will transpire there at.
            21                      4.   Citizens’ Initiative: Pursuant to the recent decision of the California
            22   Supreme Court in California Cannabis vs. Upland,4 any tax initiative which is introduced by the
            23   citizens only requires a majority of voter approval to pass (as opposed to 2/3 voter approval
            24   which is required if the board includes proposes such an initiative – i.e. Measure J – on the
            25

            26   3
                   To the extent that it would be more palatable for LADWP to remit funds as a “donation” to SIHD rather
                 than as a “payment” to SIHD, the Debtor is exploring the possibility of setting up a non-profit healthcare
            27   foundation in order to facilitate any such agreement.
                 4
                   California Cannabis Coalition, et. al. v. City of Upland, et. al., 3 Cal. 5th 924, 401 P.3d 49 (2017), as
            28   modified on denial of reh'g (Nov. 1, 2017).

                                                                   - 15 -
                                                        EXHIBIT EE 399                              CHAPTER 9 STATUS REPORT
                 4821-1796-7195.1
Filed 10/15/18
      05/17/18                                     Case 16-10015                                                   Doc 495
                                                                                                                       436



             1   ballot). Although the Upland decision is controversial, it is currently good law, and a significant
             2   number of citizens have expressed an intention to ensure that Measure J (or a measure
             3   substantially similar if not identical to Measure J) is put (back) on the ballot in November of this
             4   year. Based upon the results of the Measure J election, if a similar initiative is included on the
             5   ballot for the upcoming election by the citizens, it will likely garner the requisite number of votes
             6   to pass.
             7                      5.   Real And Personal Property Assessment Pursuant to California Health
             8   and Safety Code 32200: SIHD is exploring whether and the extent to which Measure J can be
             9   rewritten and reintroduced on the ballot as an assessment based on value rather than a flat per
            10   parcel tax. While there is definitely support from the community for this option, counsel for the
            11   Debtor is exploring the potential limitations of such an assessment, including but not limited to
            12   potential limitations imposed by Proposition 13, before moving forward in this regard.
            13                      6.   Sales Tax Increase: The Debtor has asked the Inyo County Board of
            14   Supervisors to increase the sales tax in Inyo County by one percent (1%), with the proceeds
            15   thereof to be reserved solely and expressly for SIHD. Although SIHD has not yet received a
            16   formal response from the County, and cannot independently opine on the legality of such an
            17   arrangement from the County’s perspective, it intends to follow-up with the County regularly as
            18   this option was also of significant interest to the community.
            19                      7.   Accounts Receivable Financing and/or Factoring: Prior to the
            20   termination of the HCCA Management Agreement, HCCA maintained the data and information
            21   needed to complete the Debtor’s cost report(s), including the cost report that was due on
            22   November 30, 2017 for the fiscal year ending June 30, 2017 (the “November Cost
            23   Report”). Unfortunately, HCCA did not file the November Cost Report, and the Debtor was
            24   forced to recreate the information necessary to prepare it following the termination of the HCCA
            25   Management Agreement. Unfortunately, due to the delinquent filing(s) and the delinquent cost
            26   report, the Centers for Medicare and Medicaid Services (“CMS”) began withholding payment at a
            27   rate of fifty percent (50%) beginning in November of 2017 (the “Holdback”). This Holdback has
            28   caused significant harm to the Debtor and severely impacted the Debtor’s cash flow.
                                                                - 16 -
                                                     EXHIBIT EE 400                            CHAPTER 9 STATUS REPORT
                 4821-1796-7195.1
Filed 10/15/18
      05/17/18                                      Case 16-10015                                                      Doc 495
                                                                                                                           436



             1            The November Cost Report was filed on March 22, 2018, and accepted by CMS on March
             2   23, 2018. In addition, the financial statement data and quarterly credit balance reports (which had
             3   previously been unavailable to the Debtor) that was due with the cost report was submitted to
             4   CMS on May 16, 2018. As result of the acceptance of the cost report and the submission of the
             5   financial data, the Debtor anticipates that the Holdback will be remitted to the Debtor in an
             6   estimated amount of $225,000.00, and that the corresponding adjustments under the cost report(s)
             7   will be approximately $337,000.00. Moreover, since the termination of the HCCA Management
             8   Agreement, the Debtor has also regained control of the billing system(s), which has resulted in a
             9   fifty percent (50%) increase in billings for the period between January 2018 and April 2018.
            10   Given these significant improvements in the Debtor’s financial situation, the Debtor believes that
            11   it will be able to obtain financing of its accounts receivable sufficient to enable it to confirm a
            12   plan of readjustment. To this end, the Debtor has submitted financial information to a number of
            13   potential financiers, including but not limited to CNH Financial, ASM Capital, Legalist, Inc., and
            14   Bay Point Advisors, and is in varying stages of discussion regarding potential “DIP” and/or exit
            15   financing options with these lenders. In addition, the Debtor has provided Optum with certain
            16   financial information relevant to the Debtor’s finances in furtherance of not only the potential for
            17   financing but for a global resolution of any and all claims between the parties, including but not
            18   limited to the Optum Claim and the Optum Adversary. The Debtor intends to continue these
            19   discussions, and anticipates that it will have a meaningful and substantive update regarding this
            20   option at the upcoming status conference.
            21   V.       CONCLUSION
            22            Despite the fact that Measure J did not pass, it is clear that the community-at-large (a
            23   number of which are creditors of the Debtor) believes that the healthcare services currently
            24   provided by the Debtor are vital and must continue uninterrupted in some form or another. Not
            25   only is it the only hospital in a 135 mile stretch of Highway 395, it also provides exceptional
            26   skilled nursing care for as many as 33 residents. There are many residents who can testify to the
            27   care that they or a loved one have received at SIHD that, in many cases, has saved lives. In
            28   addition to the invaluable health and safety benefits provided by the Debtor, the Debtor also
                                                                  - 17 -
                                                       EXHIBIT EE 401                            CHAPTER 9 STATUS REPORT
                 4821-1796-7195.1
Filed 10/15/18
      05/17/18                                      Case 16-10015                                                  Doc 495
                                                                                                                       436



             1   employs over ninety (90) people who would be unemployed if SIHD was forced to close its
             2   doors. The significant impact that such a closure would have on the entire community would be
             3   devastating, as it would represent a loss of almost two million dollars ($2,000,000) in annual
             4   payroll, much of which is spent in the Eastern Sierra.
             5            Given the significant improvement in the financial condition of the Debtor that has
             6   occurred since the termination of the HCCA Management Agreement, and the myriad of options
             7   being diligently explored, the Debtor is confident that it will not only be able to satisfy its
             8   obligations under the second amended plan of readjustment to be filed, but that it will be able to
             9   continue to provide and improve the level of healthcare so desperately needed by Southern Inyo
            10   and the surrounding communities.
            11

            12   Dated: May 17, 2018                         Respectfully submitted,
            13
                                                             FOLEY & LARDNER LLP
            14

            15                                               By:       /s/ Ashley M. McDow
                                                                       Ashley M. McDow
            16                                                         Fahim Farivar
            17                                               Attorneys for Debtor,
                                                             SOUTHERN INYO HEALTHCARE DISTRICT
            18

            19

            20

            21

            22

            23

            24

            25

            26
            27

            28
                                                                   - 18 -
                                                      EXHIBIT EE 402                             CHAPTER 9 STATUS REPORT
                 4821-1796-7195.1
Filed 10/15/18
      06/08/18   Case 16-10015     Doc 495
                                       447




                  EXHIBIT FF 403
Filed 10/15/18
      06/08/18   Case 16-10015     Doc 495
                                       447




                  EXHIBIT FF 404
Filed 10/15/18
      06/14/18                                                                 Case 16-10015                                                        Doc 495
                                                                                                                                                        450


                                                        U N I T E D S TAT E S B A N K R U P T C Y
                                                                                    COURT
                                                          EASTERN DISTRICT OF CALIFORNIA




                  In     re:                                                                       Bankruptcy       Case No.       2016-10015 FEC
                                                                                     )

                  S O U T H E R N I N YO H E A LT H C A R E
                  DISTRICT,

                                                                                                   DCN     2
                                                                                     )
                                                              Debtor(s)              )




                                                             SUBSTITUTION                    O F AT TO R N E Y   FOR

                                                                    BAKER & HOSTETLER LLP


                Debtor(s)                    herein, hereby substitute(s):

                                       Ashley M. McDow, Esq.
                                       Fahim Farivar, Esq.
                                       F O L E Y & L A R D N E R LLP
                                       555 South Flower Street, Suite         3500, Los Angeles, C A 90071-2411
                                       Telephone: 213.972.4615


                   in    place and stead of the present attorney:

                                       BAKER & HOSTETLER LLP
                                       11601 Wilshire Boulevard, Suite           1400, Los Angeles, CA 90025-0509
                                       Telephone: 310.820.8800


                   I   consent to the above substitution.


                   Dated
                                June    12, 2018                                         Jaque     Hickman C h i e x
                                                                                         Party
                                                                                                                               ‘
                   Dated                                                                                 So
                                                                                         Party
                                June 12, 2018                                            Teresa C. Chow                  an
                   Dated
                                                                                         Present    Attorney for Party

                   I    am     duly admitted   to   practice in   this   district, and   I    accept the above substitution.
                                June 12, 2018                                                        M. M c D o w
                   Dated                                                                 Ashley
                                                                                         Proposed Attorney       for   Party

                                                                                  EXHIBIT GG 405
  EDC 3-506 Revised 9/25/14
Filed 10/15/18
      06/26/18                                                           Case 16-10015                                                 Doc 495
                                                                                                                                           452



                                                      UNITED       S TAT E S B A N K R U P T C Y      COURT
                                                       EASTERN         DISTRICT        OF CALIFORNIA



                   In                                                                                   Case No.         2016-10015 F E C
                        re:
                                                                              )            Bankruptcy
                   S O U T H E R N I N YO    H E A LT H C A R E               )
                  DISTRICT,                                                   )
                                                                              )
                                                                                           DCN   2
                                                                              )
                                                         Debtor(s)
                                                                              )




                                            O R D E R A P P R OV I N G      SUBSTITUTION             O F AT TO R N E Y




                   It is ORDERED t h a t         Ashley  M . McDow, Esq. / Fahim Farivar, Esq.
                                                 FOLEY & LARDNER LLP
                                                 555 S. Flower Street, Suite 3500, Los Angeles, C A
                                                 90071-2411 /       Telephone:     213.972.4615
                   is   hereby     substituted   as   Attorney    o f Record,i n   place   and stead o f

                   Baker & Hostetler L L P



                      Dated:        Jun 26, 2 0 1 8



                                                                                             WS
                                                                                       Fredrick E. Clement
                                                                                       United States Bankruptcy Judge



             RECEIVED
                                            W/LI/17
          June    25,     2018                                             EXHIBIT HH 406
CLERK,     U.S.   BANKRUPTCY      COURT
EASTERN    DISTRICT     OF    CALIFORNIA
             0006307485
